Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 1 of 101 Page ID #1824




                    EXHIBIT 5
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 2 of 101 Page ID #1825



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )    Case No. 3:18-cv-966-MJR-DGW
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA INC.,  )
                                        )
                                        )
             Defendants.                )


        EXPERT REPORT AND DECLARATION OF NINA JABLONSKI, PH.D.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 3 of 101 Page ID #1826
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  I, Nina Jablonski, Ph.D., declare as follows:


          1.     As discussed in greater detail in Part II below, I am the Evan Pugh University

  Professor of Anthropology at The Pennsylvania State University. I hold a Ph.D. in anthropology,

  and have been conducting research on the evolution and cultural meaning of human skin since

  1990. My current curriculum vitae, including a list of my authored publications in the past 10

  years, is attached hereto as Exhibit 1.

          2.     Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc.,

  Visual Concepts Entertainment, Yuke’s Co., Ltd., and Yuke’s LA, Inc. (collectively, “Take-

  Two”) have asked me to provide my opinion on the following issues in this case:

          (a) What role do tattoos play in an individual’s self-expression?

          (b) What are the customs and practices within the tattoo industry between tattooists and
              their clients about the tattooing process and how tattoos can be used after they are
              inked?

          (c) How do these customs and practices and tattoo industry norms impact tattoos and
              society as a whole?

          (d) Does a market exist for the depiction of athletes’ tattoos in a video game as they
              appear in real life?

  I.      EXECUTIVE SUMMARY

          3.     Based on my years of experience in the field of anthropology, as well as my

  review of the evidence in this case—including the parties’ pleadings, briefing, exhibits,

  documents, and other materials identified in Exhibit 2 and in the body of my Report or attached

  thereto—is my opinion that, among other things:

          (a)    For thousands of years, tattoos have been used by individuals as vehicles of
                 personal expression. Individuals choose the information content of a tattoo to
                 express something about themselves, such as an event of personal significance, a
                 quality or trait, or some other concept. The client then requests from the tattooist
                 to ink that content onto his or her body. In this case, WWE wrestler Randy Orton
                 who bears the tattoos at issue chose the tattoos as a form of self-expression.

          (b)    It is the custom and practice in the tattoo industry that tattooists and clients both
                 expect and intend that after the inking session, the client will display his or her


                                                    2
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 4 of 101 Page ID #1827
    - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


                 tattoos and be depicted with his or her tattoos in any photographs or media. If this
                 were not the case, it would harm individuals’ abilities to express themselves, and
                 the business structure of the tattoo industry, which depends on the visibility of
                 tattooists’ works.

         (c)     Plaintiff’s position that Take-Two needed a separate license from her represents a
                 marked change from the customs and practices of the tattoo industry and the
                 agreement between tattooist and client that a client is free to be depicted with his
                 or her tattoos without further permission from the tattooist.

         (d)     Because these are the established customs and practices of the tattoo industry, I
                 am not aware of any evidence of a market for licensing tattoos to be used in video
                 games on the individuals who bear them in real life. In addition, based on my
                 knowledge of the customs and practices of the tattoo industry, such a market
                 would not be reasonable or likely to be established.

  II.    QUALIFICATIONS

         4.      I am a biological anthropologist and hold a tenured professorship as the Evan

  Pugh University Professor of Anthropology at The Pennsylvania State University. I received my

  undergraduate degree in Biology at Bryn Mawr College in 1975 and my Ph.D. in Anthropology

  at the University of Washington in 1981. Since the granting of my doctorate, I have held

  academic positions at the University of Hong Kong, the University of Western Australia, the

  California Academy of Sciences, and The Pennsylvania State University.

         5.      Over the last twenty-five years, I have conducted research on the evolution of

  human skin, and am considered one of the world’s leading experts in this field. My research

  program includes work on the evolution of the physical and physiological properties of skin, the

  implications of skin condition for individual and public health, and the importance of skin in

  human social interactions. I have published over 100 peer-reviewed scholarly contributions on

  these topics, along with two singled-authored books, Skin: A Natural History (University of

  California Press, 2006) and Living Color: The Biological and Social Meaning of Skin Color

  (University of California Press, 2012).

         6.      In Skin: A Natural History, I address specifically the history and meaning of

  tattooing in humans. The background research I conducted on tattoos for this book explored


                                                   3
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 5 of 101 Page ID #1828
    - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  many phenomena associated with the development, dissemination, and meaning of tattooing.

  The topics I have investigated include the origins and early history of tattooing, the multiple

  independent origins of decorative tattooing, the development of prehistoric tattooing technology,

  and the spread of tattooing with the dispersal of people worldwide. I have researched the

  development of designs for decorative tattooing, the practice of tattooing, and the meaning of

  tattooing and tattoos for tattooists and people electing to be tattooed. For this research, I have

  reviewed many archaeological and historical sources, and have interviewed tattooists and people

  who have tattoos. Only a small fraction of the information I gathered was actually included in

  this book. Since the publication of that book, I have continued to conduct research on tattoos

  because the subject is so popular with students, the media, and the general public. In 2014, I

  began the co-supervision of a doctoral student at Penn State, who is investigating the subject of

  tattoos as art.

          7.        The high quality of my scholarship has been recognized by my election to three

  prestigious scholarly societies: the American Association for the Advancement of Science

  (elected Fellow), the American Philosophical Society (elected Member), and the American

  Association of Arts and Sciences (elected Member). I am the recipient of an Alphonse Fletcher,

  Sr. Fellowship (2005) and a John Simon Guggenheim Fellowship (2012). I received an honorary

  doctorate from Stellenbosch University in South Africa in 2010.

          8.        My status as a leader in the social sciences has been recognized by my

  appointment to two important national advisory bodies: The Advisory Committee for the Social,

  Behavioral and Economic Sciences of the National Science Foundation (2007–2013); and the

  Board on Behavioral, Cognitive, and Sensory Sciences of the National Research Council of the

  National Academy of Sciences (2009–2017).




                                                    4
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 6 of 101 Page ID #1829
      - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


          9.       My expertise on a range of topics related to human skin (including tattoos) and

  society has been recognized by invitations to give prestigious invited lectures at institutions

  worldwide, and to appear in media interviews (for the New York Times, The Colbert Report, and

  NPR, among others), in public intellectual forums (TED), television documentaries (for the

  BBC, and PBS, among others), and public educational videos (HHMI Biointeractive).

          10.      My specific expertise on the history and meaning of tattooing in human societies

  has been the focus of numerous media interviews (for the BBC, and National Post [Canada],

  among others). In the last five years, I have been interviewed on the various aspects of tattooing

  and tattoos for four printed interviews: Two of these were with the BBC News Magazine in 2013

  and 2014, 1 one in 2013 with the National Post (Canada), 2 and one in 2015 with the Inlander. 3 In

  these interviews, I specifically addressed the popularity of text tattoos, the acceptability of

  tattoos in the business workplace, and popularity of very large tattoos, and the factors

  contributing to the still increasing popularity of tattoos among young adults.

          11.      In numerous public lectures on the evolution of human skin, I have discussed the

  important role of naked human skin as a canvas for social expression in humans for thousands of

  years. Tattoos epitomize this phenomenon because they are permanent, and because the degree

  to which a tattoo is voluntarily exposed changes the meaning of the message conveyed by the

  tattoo and tattooed person. In the last five years, I have given five major lectures to national and

  international audiences on the evolution of human skin that emphasized skin decoration,

  including tattooing. These are: “Human skin: Naked, sweaty, colorful, and decorated,” Inaugural


  1
      http://www.bbc.com/news/magazine-24306141; http://www.bbc.com/news/magazine-25330947.

  2
      http://nationalpost.com/news/canada/why-this-red-hot-tattoo-boom-is-bound-to-end-with-regret-again.

  3
      https://www.inlander.com/spokane/peak-of-ink/Content?oid=2405964.



                                                         5
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 7 of 101 Page ID #1830
    - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  Lecture for the Irish Skin Foundation, Dublin (2013); “The evolution of naked, sweaty, smelly,

  and colorful human skin,” Monell Chemical Senses Center, University of Pennsylvania,

  Philadelphia (2014); “Naked, colorful skin and its role in human social interactions,” Lecture in

  the CARTA Symposium, Unique Features of Human Skin, Salk Institute, La Jolla (2015); “The

  skin of Homo sapiens: The evolution of our interface with the world,” Invited lecture in the

  series, Woher kommt der Mensch? Ein neuer Blick auf Homo sapiens, Senckenberg Institute and

  Museum, Frankfurt, Germany (2017); and “The real ‘skin in the game’: The history of naked,

  sweaty, and colorful skin in the human lineage,” Charles M. and Martha Hitchcock Lectures,

  University of California at Berkeley (2017).

                                                  ***

          12.    In the prior four years, I have not testified as an expert at trial or by deposition. In

  consideration of my work in this matter, I am being compensated in the amount of $600 per

  hour.

  III.    TATTOOS ARE PART OF AN INDIVIDUAL’S LIKENESS AND ARE USED
          FOR SELF-EXPRESSION

          A.     A Brief History of Tattooing as Self-Expression

          13.    Tattoos have been a part of human expression for thousands of years and are

  found on the oldest pieces of preserved human skin in existence. The oldest tattoos are from the

  frozen corpse of an approximately 5,300-year-old man discovered in the Tyrolean Alps between

  Austria and Italy. The tattoos of this individual consist of a series of short parallel or crossed




                                                    6
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 8 of 101 Page ID #1831
      - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  lines on the back and lower limbs. 4 These tattoos are important for historical purposes because

  they record the earliest preserved evidence of tattoos on the body. 5

          14.      Decorative tattooing in particular is also thousands of years old, and may have

  originated from and have co-occurred with medical tattooing. The earliest well-dated evidence

  of decorative tattoos comes from mummies and figurines of the Middle Kingdom of Egypt,

  beginning about 2,000 years B.C. 6 The illustration below shows, on the left, the tattooed designs

  from the mummified body of the Egyptian priestess Amunet dated from about 2,000 years B.C.

  along with the figurine of the same age, on the right, showing the same designs.




  4
      Samadelli, M. et al. (2015). “Complete mapping of the tattoos of the 5300-year-old Tyrolean Iceman.” Journal
      of Cultural Heritage 16(5): 753–758.

  5
      Pabset M. A. et al. (2009). “The Tattoos of the Tyrolean Iceman: A Light Microscopical, Ultrastructural and
      Element Analytical Study.” Journal of Archaeological Science 36(10):2335–2341; Viegas, J., “Oetzi Iceman’s
      Tattoos Come from Fireplace”, Discovery News, (July 17, 2009),
      http://www.nbcnews.com/id/31965532/ns/technology_and_science-science/t/oetzi-icemans-tattoos-came-
      fireplace/; Dorfer, L. et al. (1999). “A Medical Report from the Stone Age?” Lancet 18;354(9183):1023–1025.

  6
      Bianchi, R. S. (1986) “Tatowierung.” Lexikon der Ägyptologie (VI) at 145–46 (W. Helck & E. Otto, VI ed.,
      1986); Pabset, at 2337.



                                                          7
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 9 of 101 Page ID #1832
      - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -




          15.      The earliest decorative tattoos probably relate to the social status or the group

  affiliation of the individuals bearing them. 7 From about 2,000 years B.C. onward, examples of

  preserved (mummified or frozen) skin or of tattooing paraphernalia are found in archaeological

  and historical contexts on all inhabited land masses, including islands in Melanesia and

  Polynesia. 8 Among the most important of these ancient tattoos are those found on the

  mummified partial corpses of people from the Pazyryk tribe who lived on the border of China

  and Russia from the sixth through the second centuries B.C. The preserved bodies of the



  7
      Alvrus, A., D. Wright and C. F. Merbs (2001). “Examination of tattoos on mummified tissue using infra-red
      reflectography.” Journal of Archaeological Science 28(4): 395–400.

  8
      Ambrose, W. (2012). “Oceanic tattooing and the implied Lapita ceramic connection.” Journal of Pacific
      Archaeology 3(1): 1–21.



                                                         8
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 10 of 101 Page ID #1833
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  nomadic Pazyryk preserve tattoos depicting abstract images of horses. Designs featuring horses

  recur throughout Pazyryk material culture, notably on textiles and jewelry, suggesting the

  cultural and spiritual importance of the horse in Pazyryk culture. 9 From even this early point in

  human history, tattoos were used to reflect concepts that were important to that individual and

  his or her community. Below are images of the horse tattoo and tattoo design from the left

  shoulder of a female Pazyryk “princess”:




                                                                                                   10



           16.      Many other examples of decorative tattooing in prehistory and early history exist

  in both the Old World and New World contexts. Some of these are in the form of preserved

  skin, but most are in the form of figurines depicting individuals with tattooed skin. Most of these

  examples depict people of high social status who appear to have been tattooed to signify their

  elevated social status.




  9
       Schildkrout, E. (2004). “Inscribing the body.” Annual Review of Anthropology 33: 319–344.

  10
       https://d.ibtimes.co.uk/en/full/1396064/tattoo-horse-left-arm-princess-ukoks-mummy.jpg.



                                                          9
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 11 of 101 Page ID #1834
    - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


          17.     The above examples are evidence indicating that tattooing is a universal mode of

  self-expression, and has been for thousands of years. The earliest decorative tattoos adorned

  high-ranking members of society and were depictions of mythical figures (gods or animals) that

  conferred protection or power to their bearers. Tattoos befitted a person’s social status and

  individuals chose designs that expressed their status and that conferred specific desirable

  properties or identities. Throughout history, decorative tattoos have served as non-verbal

  “announcements,” which convey unique and salient information about the identity and social

  status tattooed person.

          18.     Tattoos have become significantly more popular, widespread, and mainstream

  since 1990. This can be attributed at least in part to the “rediscovery” of traditional Maori

  tattooing in New Zealand beginning in 1990. For many Maori people at that time, the public

  display of traditional decorative tattoos, including facial tattoos, signified their political activism

  and an acceptable form of resistance against the dominant New Zealand culture. “Tribal”

  tattooing spread quickly into many cities and was adopted by people who had no original cultural

  connection to New Zealand or other traditional homes of tribal tattooing.

          19.     Celebrity tattooing grew in popularity and visibility at the same time. The public

  display by the celebrated actor Angelina Jolie of her many decorative tattoos beginning in the

  1990’s inspired many people, including many women, to get tattoos. By 2005, the popularity of

  tattooing was such that the first popular television program dedicated to tattooing, Miami Ink,

  was aired. This program and those that have followed it, such as NY Ink, LA Ink, and Ink Master,

  featured famous and charismatic tattooists and some of their clientele.

          20.     Modern tattoos reflect the personal expression of the person bearing the tattoo and

  are created for that purpose. Among all the different ways people adorn themselves in modern




                                                    10
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 12 of 101 Page ID #1835
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  society—whether by body paint, cosmetics, tattoos, or raiment—tattoos are considered the most

  salient. They signify the highest level of intentionality because they cannot be easily removed.

           B.      The Process of Being Tattooed

           21.     The process of getting tattooed varies in terms of complexity and overall time

  spent. One of the most important recent trends in tattooing has been the increased involvement

  of clients in requesting and designing their own tattoos. People make careful and deliberate

  decisions to tattoo and, once decided, contemplate the nature of their tattoos with great care.

  This careful deliberation is generally true even when a client requests a ready-made tattoo design

  (called “flash”). Further, even flash designs are usually modified by clients to reflect individual

  preferences, 11 and increasingly clients come to tattooists with requests for the creation of

  personalized designs, including representations of photographs of loved ones, motivational

  quotations, real or fictional landscapes, or bespoke abstract or “tribal” designs.

           22.     Clients requesting bespoke designs may have corresponded at length with a

  tattooist in advance, or may have visited the tattooist’s studio, before work on the execution of

  the tattoo begins.

           23.     The information content of a tattoo is chosen by the tattooed person to express

  something about himself or herself, whether it be their membership in a group, relationship to

  another person, social status, sympathy with a cause, wish for protection, a visualized memory,

  or some other aspect of his or her identity.

           24.     Yet, whether ready-made or custom, there are certain themes and motifs that are

  typical of tattoos. For example, it is common for tattoos to include roses or birds. Birds, in


  11
       DeMello M., Bodies of Inscription: A Cultural History of the Modern Tattoo Community (Duke University
       Press Books) (2000); Sanders, C.R., Customizing the Body: The Art and Culture of Tattooing (Temple
       University Press, Revised Ed.) (2008).



                                                        11
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 13 of 101 Page ID #1836
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  particular, have been a popular subject of tattoos since ancient times. It also is common for

  tattoos to include words, numbers, or dates with special meaning to the person being tattooed.

  Individuals often choose to have religious texts in particular memorialized as tattoos on their

  bodies. As an example, the tattoo shown below is from the rear shoulder of Justin Bieber and

  recites the Bible verse Psalm 119:105:




                                                                                          12


           25.      Whether the tattoo is pictorial or textual, it is the most highly intentional and

  highly personalized of any representation that an individual can choose to have on his or her

  body. The information conveyed in the tattoo is, accordingly, the most personal and salient that

  the person wishes to express. As another example of the personalization of tattoos, the image

  below of the hands of a married couple with the tattooed faces of a male and female lion on the

  ring fingers epitomize these concepts.




  12
       http://www.popstartats.com/justin-bieber-tattoos/shoulder-bible-psalm/.



                                                          12
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 14 of 101 Page ID #1837
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -




                                                                                           13



           26.      After the design and the placement of the tattoo have been requested by the client,

  the tattooist will wash his or her hands, put on surgical gloves, and carefully clean and shave the

  area of the client’s skin to be tattooed. The tattooist uses a stencil to transfer the design to the

  skin, or draws a portion or all of the design on the skin. Large or complex designs are executed

  over the course of multiple visits. Sterile packages of needles are opened in front of the client so

  that the client can be assured that hygienic procedures are being followed. The process of

  getting tattooed involves the injection of indelible ink into the skin using a single needle or

  groups of needles soldered into a bar, which are attached via an armature to the oscillating arm of

  an electrical device called an electric tattoo machine or tattoo “gun.” The tattoo machine that


  13
       http://bestpickr.com/matching-couples-tattoos.



                                                        13
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 15 of 101 Page ID #1838
    - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  repeatedly raises and lowers the needles in order to puncture the outer layer of the skin (the

  epidermis), and deliver the ink precisely into the underlying dermis. In the dermis, the ink

  particles become surrounded by and effectively locked into connective tissue, where they

  permanently remain.

         27.     Once on the body, tattoo designs cannot be separated from the person bearing

  them. The tattoo design and tattoo ink on the specific body site of an individual create a unique

  and permanent mark on the body that cannot be reduced to its original constituents. The process

  of tattooing permanently transforms the tattoo design into a unique entity, which is not only an

  image. The tattoo is a union of multiple elements: the design, ink, body site, and an individual’s

  skin (and skin physiology). A tattoo does not exist until it becomes a part of a person’s body,

  after which it cannot be recreated or reduced to its constituent elements.

         28.     As a result, a tattoo is a physical part of the body of the person who has been

  tattooed. It is an inextricable and inseparable part of his or her likeness. Unless a tattoo is

  deliberately covered by clothing or other material, the visible tattoo as a part of the body cannot

  be claimed otherwise, and any captured image of a visible tattoo has no independent existence or

  ownership. As discussed above, decorative tattoos are highly personal and are part of a person’s

  identity. The popularity of tattoos in recent decades can be attributed to the fact that tattoos are

  embodied announcements of membership or relationship, or amplifications of aspirations or

  ideals. Tattoos are an inherent part of a person’s identity and personality. Tattoos are the

  embodied autobiography of a person.

  IV.    THOSE ON WHOM TATTOOS ARE INKED EXPECT TO HAVE THE RIGHT
         TO AUTHORIZE THE DISPLAY AND DEPICTION OF THEIR TATTOOS ON
         THEIR BODIES

         29.     In the long history of decorative tattooing, the relationship between the client and

  the tattooist has been underlain by the mutual understanding that, during the process of tattooing,


                                                   14
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 16 of 101 Page ID #1839
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  the tattoo becomes an inherent part of the client’s body. This statement is based in part on my

  own conversations with tattooists and tattooed people, as well as more than twenty centuries of

  evidence that decorative tattooing has been performed to enhance or celebrate the identity or

  status of the tattooed person. 14 In this way, a tattooist is the skilled technician who brings about

  a desired transformation of identity, but who cannot identify himself with the tattoo that he or

  she has created on another’s body. The tattoo is created at the specific request of the client to

  augment the client’s personal identity. 15 The tattooist may have created a design for a specific

  individual based upon that individual’s request, but once the design is executed on the skin, it

  becomes an inherent part of the person being tattooed.

            30.      Once a tattoo has been inked on to the client’s skin, the tattooist exercises no

  control over it because the tattoo itself is part of the client’s body. In other words, clients and

  tattooists expect that a client’s tattoo will be part of that person’s body, image, likeness, and

  identity. This is a part of the agreement that has existed between clients and tattooists since the

  beginning of decorative tattooing.

            31.      After the client requests the tattoo, the tattooist, in turn, inks that tattoo with the

  expectation and intent that the client will then go display that tattoo and disseminate his or her

  image or likeness bearing the tattoo. Tattooists, in fact, rely for their businesses and reputations




  14
       This is also based on the testimony of several tattooists who have inked professional basketball players, attached
       hereto as Exhibits 3–5. See Ex. 4 (Morris Decl.) ¶ 10 (explaining that when he inked basketball player LeBron
       James, he “intended that these tattoos become a part of Mr. James’s likeness and part of his image”); Ex. 5
       (Wright Decl.) ¶ 6 (stating that when a person is tattooed, “[t]he tattoo becomes part of their person and literally
       becomes part of their body”).

  15
       See, e.g., Pl. Dep. Tr. at 51:19–23 (stating that “the client” always “choose[s] the subject” and the tattooist
       “only help[s] with the execution”); see also Ex. 3 (Cornett Decl.) ¶ 5 (stating that “the tattooist’s role is to ink a
       tattoo that is faithful to the client’s design for the tattoo, especially if the tattoo was a custom design for that
       client and was created at the client’s request”).



                                                              15
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 17 of 101 Page ID #1840
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  on the client’s dissemination and display of the tattoo, as this is a common way for tattooists to

  generate new business. 16

           32.       Thus, both tattooist and client intend that the client will display the tattoo for

  purposes of photography or portraiture, and will have the image of the tattoo captured as part of

  the image of his or her body, for whatever purpose the image of the body is being captured to

  accomplish. Both tattooist and client also understand that the client is free to expose or cover the

  tattoo or even have it removed or altered. 17 Both parties also intend the client to be free to

  display the tattoo himself or herself and be permitted to license to others the ability to display the

  tattoo. 18 The tattooist does not control the client’s display of the tattoo under any circumstances

  or for any reason because the tattooist has no claim over the body of the tattooed client. 19 The

  client is free to have his or her image, including the image of the exposed tattoo, captured for

  purposes of disseminating the client’s image through whatever media he or she chooses, without

  the necessity of seeking permission from the tattooist. By the same token, the client is free to




  16
       See Pl. Dep. Tr. at 82:18–21 (Plaintiff testifying that other clients she has done a good job tattooing are
       “[a]bsolutely” a good source of referrals for her business); see also Ex. 7 (Martin Decl.) ¶ 11 (explaining that in
       his experience as a professional basketball player, tattooists are eager to ink him because the “tattoos will have
       greater visibility, and [the tattooists] will gain more notoriety,” which leads to “more people com[ing] to their
       tattoo parlors to be inked”).

  17
       I understand that Plaintiff agrees that a tattooed person has the right to have his tattoos removed, or have a
       different tattooist alter the original tattoos, without obtaining permission from the original tattooist. See id. at
       63:6–19. I understand that Plaintiff also said this is the general practice in the tattoo industry. See id. at 63:16–
       24. In fact, Plaintiff has started having several of her own tattoos removed. See id. at 63:20–22.

  18
       See, e.g., Ex. 3 (Cornett Decl.) ¶ 16, 22 (explaining that any athlete he tattoos “was and is free to use his
       likeness as he desires,” which “includes the ability to let to let third parties depict him in various media, like
       video games”)

  19
       I understand that the Plaintiff agreed that “when [a] client leaves [her] tattoo shop, . . . they’re free to go about
       their life without needing to go back to [Plaintiff] for permission as to how they’re depicted with their tattoos.”
       Id. at 66:2–8.



                                                              16
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 18 of 101 Page ID #1841
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  authorize the use or dissemination of his or her likeness in whatever way he or she sees fit

  without the necessity of seeking permission from the tattooist. 20

           33.       There has never existed any tacit or explicit expectation that the tattooist has

  rights over the display or dissemination of the image or depiction of the tattoo on the tattooed

  person’s body after the tattoo is inked. That would be a strange position to take, given that it

  would encumber the client to need to seek permission from the tattooist. For a client—including

  a person in the public eye like a professional athlete—to not have the rights to display his or her

  body in the manner that he or she desires and authorizes would hamper the client’s abilities to

  freely express himself or herself. Tattooists understand that they have no rights over the body of

  their clients and no authority over their clients’ use or deployment of any images or likenesses of

  their bodies, with or without the tattoos. The tattoo industry does not recognize the idea that a

  client can be restricted by a tattooist from displaying the image or likeness of the client’s body,

  including the image or likeness of the client’s tattoo. 21

           34.       The agreement between the client and the tattooist about the client’s freedom to

  display his or her body image or likeness with his or her tattoo has been one of the rules of

  tattooing culture throughout the long history of decorative tattooing. In the early history of


  20
       Plaintiff’s former employer Gary Glatstein—a tattoo shop owner and tattooist of over thirty years—stated this,
       too. See Declaration of Gary Glatstein, attached hereto as Exhibit 6, at ¶ 11 (“The [tattooed] client is free to
       walk down that street with the tattoo on display, to have the tattoo photographed, or to permit it to be included
       when the client is depicted on television, in an advertisement, or in other media. The tattoo becomes part of his
       person and literally becomes part of his body. Because of this, the client has the tattooist’s permission to permit
       his depiction in these ways.”); see also Ex. 5 (Wright Decl.) ¶ 6 (explaining that after a client is tattooed “the
       client would be free to walk down the street with the tattoo on display, to have the tattoo photographed, or to
       have it be included when the client is depicted on television or in an advertisement or in a movie or any media”
       and “does not need permission from the tattooist to go about their life in this way”).

  21
       See Ex. 6 (Glatstein Decl.) ¶ 12(“I have never heard of a tattooist ever claiming that a client needs the tattooist’s
       permission to be depicted in the media or elsewhere showing his tattoos. Nor have I ever heard of a tattooist
       claiming to deserve a profit every time the client is depicted with his tattoos. Tattoos are very personal, and
       making the client get the tattooist’s permission or pay the tattooist each time the client is depicted would cut
       against the whole idea of tattoos.”).



                                                             17
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 19 of 101 Page ID #1842
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  decorative tattooing, individuals of high status were tattooed expressly so that their status and

  identity could be easily recognized and respected through their tattoos. Even in the centuries

  before painting, engraving, and photography were widespread, most tattoos were created for

  display in whatever ways the tattooed person deemed appropriate.

           35.      This agreement constitutes a customary practice or norm, which has been handed

  down over many years. In the roughly 150-year history of the photographic capture of the

  images of tattooed people, I am not aware of a tattooist other than Plaintiff ever asserting that a

  client could not display or be displayed with his or her tattoos in a video game. No tattooist

  would reasonably expect that there would be a market to require a license for depicting the

  tattoos in that manner. 22 These norms exist because tattooists through time have tacitly

  recognized that the tattoo is part of the client’s body and that they have no claim over it.

  V.       IF THESE NORMS ARE DISRUPTED, IT WOULD SEVERELY COMPROMISE
           TATTOO CULTURE AND THE INDUSTRY

           36.      The norm of allowing those that are tattooed free rein over the tattoos that appear

  on their bodies has been the accepted practice for as long as images of tattoos have been

  portrayed or photographically captured. Any change in this practice would constitute a huge

  departure from the expectations of those who ink and bear tattoos, and this departure would

  seriously harm the tattoo industry and society at large for multiple reasons.

           37.      First, it would greatly inhibit potential clients from getting tattooed because it

  would be a severe limitation on personal expression. Potential clients, especially those in the

  public eye, would hesitate from being tattooed if they had to agree beforehand to seek permission




  22
       I understand that Plaintiff herself has never entered any licenses for any tattoos she has inked, including those at
       issue in this case, see Pl. Dep. Tr. at 179:2–11; nor is she aware of any other tattooist licensing tattoos to be
       included in video games, see id. at 181:6–9.



                                                             18
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 20 of 101 Page ID #1843
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  to display or disseminate their tattoo in certain forms of media such as video games. The

  impingement on personal freedom that such a requirement would entail is untenable, and would

  lead to the decline of the tattoo industry. Indeed, the existence of any limitations placed upon a

  potential client by a tattooist concerning the display of a tattoo would, in most cases, dissuade the

  client from getting the tattoo. If the client had to agree to display the tattoo under only specific

  conditions or in certain types of media, or to have images of the tattoo captured only under

  specific guidelines, the client would most certainly decline to enter into the agreement and would

  not get the tattoo. This would curb a major form of self-expression. It would deny individuals

  the right to express themselves through the medium of their tattoo, and would prevent

  individuals from disseminating their likenesses in the ways that they desire.

           38.      Second, it would cause financial harm to tattooists because it is antithetical to the

  manner in which tattooists get new business: through people seeing the tattooist’s work on other

  clients. As mentioned above, this is a primary means by which tattooists, particularly those that

  create custom tattoos, market their services. 23

           39.      Third, it would depress others’ freedom to speak beyond the individual clients

  bearing tattoos. As mentioned above, tattoos are deeply rooted in expressing the beliefs of the

  bearer. They, however, also are used in the expressions that others have created using those

  tattoos. By way of example, since 2006, Shawn Barber has created a series of paintings that

  feature the display of tattooed bodies. 24 As shown below, these pieces of art use individuals’

  tattoos as a way of understanding those depicted and revealing their inner selves through both

  tattoos and painting:


  23
       See supra note 16.

  24
       The Art of Shawn Barber, http://www.sdbarber.com/.



                                                        19
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 21 of 101 Page ID #1844
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -




            40.       As a practical point, because it is the established norm among tattooists and

  clients that a client is not limited in his or her ability to display or license the display of his or her

  tattoos, if the parties were to agree to any limitations, one would expect to see a writing signed

  by both parties. 25 Without a signed writing to the contrary, the parties would expect that the

  customs and practices regarding a client’s freedom were in place, meaning that the client

  requested a particular tattoo from the tattooist, and the tattooist intended that after inking, the

  client went out into the world displaying and being depicted with that tattoo wherever the image

  of that client is depicted.

  VI.       THE TATTOOS IN WWE 2K

            41.       I have reviewed the tattoos that Plaintiff has asserted in this case (the “Tattoos”

  and each a “Tattoo”), as well as the video game series WWE 2K. Based on my review, I

  understand that Randy Orton appears in W, including the Tattoos that appear on him in real life.

  I have reached several conclusions about the Tattoos and their use in WWE 2K.

            42.       First, the Tattoos appear to be a reflection of Mr. Orton’s personal expression in

  that they depict things that are meaningful to him and his conscious choices about how to adorn



  25
        See, e.g., Ex. 5 (Wright Decl.) ¶ 6 (explaining that because the principle that after a tattooist inks a client the
        client does not need permission to show the tattoo or have it depicted is “well understood, it would not be
        standard for anyone to feel that they needed to put these principles in writing”).



                                                               20
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 22 of 101 Page ID #1845
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  his body. Plaintiff has even recognized that Mr. Orton chose the subject matter for his tattoos, as

  well as their coloration and location on his body. 26 As described above in Section III, an

  individual’s choice to have a tattoo inked on his or her body is a reflection of the inked person’s

  self-expression of a concept, whether that be an homage to one’s hometown or an image meant

  to convey a part of that person’s personality. Tattoos are often selected to reflect personal

  experiences and memories. Here, for example, the Tattoo titled “Rose” contains the name of

  Randy Orton’s daughter, Alanna, and is the only color tattoo on Mr. Orton’s body. 27 Plaintiff

  recognized that this was intended to commemorate Mr. Orton’s daughter. 28 The tattoo titled

  “Bible verse design” contains the text of a Bible verse that Mr. Orton personally selected. 29

  Plaintiff testified that this verse was “meaningful to him due to his battle with substances, and he

  felt it would keep him on the straight and narrow if he had it tattooed on his arm.” 30 Similarly,

  for Mr. Orton’s tribal tattoos, Plaintiff admitted that Mr. Orton selected these designs because he

  thought they “look[ed] cool.” 31 I understand that for each Tattoo, Mr. Orton came up with the

  subject matter, color scheme, and location where it would be inked on his body. 32 Based on my



  26
       See Pl.’s Objs. & Suppl. Resps. to Defs.’ First Set of Interrogs., at Suppl. Resp. No. 1.

  27
       ALEXANDER00018–ALEXANDER00019; see also Pl. Dep. Tr. at 139:13–18 (stating that Mr. Orton
       “expressed he wanted the only color tattoo to be the single red rose with [his daughter’s] name underneath it
       and Roman numerals for the . . . birth date”).

  28
       See Pl. Dep. Tr. at 140:14–141:4; id. at 144:12–16.

  29
       See Pl.’s Objs. & Suppl. Resps. to Defs.’ First Set of Interrogs., at Suppl. Resp. No. 1 (noting that “Mr. Orton
       provided [Plaintiff with] the wording of the verse”).

  30
       Pl. Dep. Tr. at 144:5–8.

  31
       Id. at 112:5–8, 145:4–6

  32
       See Dkt. No. 108 (Pl.’s Resps. & Objs. Defs. Second Set of Reqs. Admis.), at Req. No. 122 (admitting that “Mr.
       Orton suggested a type of tattoo he wanted”); id. at Req. No. 123 (admitting that “Mr. Orton selected the colors
       of ink”); id. at Req. No. 124 (admitting that Mr. Orton selected the location for each of the tattoos at issue).



                                                             21
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 23 of 101 Page ID #1846
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  review of the Tattoos and the discovery exchanged in this case, I can conclude that they, like

  most tattoos, were requested by Mr. Orton to reflect his self-expression.

           43.       Moreover, the purpose for which the Tattoos appear in WWE 2K is far different

  from the purposes for which they were created. In contrast to the self-expression of Mr. Orton,

  Take-Two included the Tattoos in its video game not to express part of Take-Two’s individual

  personality, whatever that could be, but to accurately depict the physical likenesses of Mr.

  Orton’s real-world appearance as realistically as possible. Plaintiff agreed that the purpose of

  including the tattoos on Mr. Orton’s depiction in WWE 2K is to make the depiction “resemble

  Mr. Orton in real life,” 33 and agreed with the statements that “Mr. Orton wouldn’t look as much

  like Mr. Orton without his tattoos” and “part of what [Mr. Orton] looks like in real life is the

  tattoos that he bears on his person.” 34 Take-Two’s endeavor for realism is not the same purpose

  as each wrestler’s individual self-expression.

           44.       Second, the Tattoos include motifs and images that are typical of tattoos,

  particularly among athletes such as wrestlers. For instance, as I noted above, it is common to

  have birds and roses in tattoos. 35 It is also common to have tribal designs in tattoos. 36 In my

  review of tattoos, wrestlers often have tattoos that incorporate tribal designs. For example, the




  33
       Dkt. No. 95 (Pl.’s Resps. & Objs. Defs. First Set of Reqs. Admis.), at Req. No. 38.

  34
       Pl. Dep. Tr., at 21:17–20; id at 21:4–9. Plaintiff’s expert, Dr. Jose Zagal, also emphasized that it is “essential”
       to depict Mr. Orton with his Tattoos in WWE 2K “to achieve verisimilitude sufficient to meet consumer’s
       demands for realism.” Opening Expert Report of Dr. Jose Zagal on Behalf of Catherine Alexander (Nov. 14,
       2018), at.5.

  35
       Plaintiff admits to inking other “tattoos incorporating, or consisting of, doves” and other “tattoos incorporating,
       or consisting of, roses” on clients other than Mr. Orton. See Dkt. No. 108, at Req. Nos. 133, 134; see also, e.g.,
       Top 55 Best Rose Tattoos for Men, IMPROB.COM, https://improb.com/best-rose-tattoos-for-men/.

  36
       Plaintiff admits to inking other “tattoos incorporating, or consisting of, tribal designs” on clients other than Mr.
       Orton. See Dkt. No. 108, at Req. No. 136.



                                                             22
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 24 of 101 Page ID #1847
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  following are images of tattoos that incorporate tribal designs on other current and former WWE

  wrestlers:




               Batista                    Goldberg               Rey Mysterio           Kofi Kingston

  It is also common for wrestlers to have tattoos depicting skulls. For example, the following are

  images of tattoos that incorporate skull designs on other current and former WWE wrestlers:




       The Godfather              Brock Lesnar                  CM Punk                     Umaga

  Moreover, depictions of Bible verses are common in tattoo designs. 37

  VII.     THERE IS NO MARKET FOR LICENSING TATTOOS IN VIDEO GAMES

           45.     As an initial matter, it is my opinion that by arguing that Take-Two needed a

  separate license to the Tattoos’ copyrights to include them in WWE 2K, Plaintiff is trying to

  create a market in this case that has never existed before and would not be reasonable or likely to

  be developed based on the customs and practices of the tattoo industry. It is illogical to conclude

  there would be a market for licensing an individual’s tattoos as applied to the body for use in a



  37
       Brian Cornwall, 50 Bible Verse Tattoos For Men – Scripture Design Ideas, NEXTLUXURY.COM,
       http://nextluxury.com/mens-style-and-fashion/bible-verse-tattoos-for-men/.



                                                       23
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 25 of 101 Page ID #1848
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  video game. As discussed above, I am not aware of any tattooist expecting or charging fees for

  clients to appear or be depicted in media, whether on television, in advertisements, or in video

  games or other media. Plaintiff herself acknowledged that she has never received revenues from

  the depiction of a tattooed person appearing in the media bearing the person’s tattoos. 38 In

  essence, Plaintiff is attempting to change the entire tattoo industry. Based upon my years of

  studying the customs and practices of the tattoo industry and the ways that humans use tattoos

  for self-expression, and as discussed in Section V, Plaintiff’s proposal to monetize tattoos in this

  manner would be detrimental to all.

           46.       I am not aware of any instance in which a license for a tattoo has been sought or

  issued for use in a video game, and Plaintiff has produced no such licenses in this litigation.

  Plaintiff has admitted that she has never licensed any tattoo to a video game, or to be used in any

  other media or on merchandise. 39 She has not heard of other tattooists licensing tattoos to video

  games, either. 40 This is because the norm of the tattoo industry is that tattooists do not seek to

  control their tattoos as they appear on their clients. From the tattooist’s perspective, once

  tattooed, he or she intends that the client goes out into the world displaying that tattoo and the

  tattooist relinquishes all rights over the display and reproduction of the tattoo as it appears in real

  life. 41 And from the client’s perspective, he or she does not expect to ever need to return to the


  38
       Dkt. No. 95, at Req. No. 110.

  39
       Dkt. No. 95, at Req. Nos. 97, 98, 103, 111, & 112; see also Pl. Dep. Tr. at 179:2–11, 180:22–24.

  40
       See Pl. Dep. Tr. at 181:6–9. Plaintiff has also acknowledged that Mr. Orton has tattoos other than the ones she
       inked, and she is not aware of any of those other tattooists demanding payment for the depiction of Mr. Orton
       with his tattoos in the video games. See id. at 40:15–24.

  41
       See id. at 66:2–8 (agreeing that tattooed clients are free to carry on with life without obtaining Plaintiff’s
       permission regarding to how they are depicted with their tattoos); see also Ex. 6, Glatstein Decl., at ¶ 10
       (explaining that “general industry practice” is that “the client comes in, pays for a tattoo, and leaves,” and after
       that “the client can go about his life with no strings attached”).



                                                             24
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 26 of 101 Page ID #1849
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  tattooist for permission to appear in media with his or her tattoos. In fact, Plaintiff

  acknowledged that it is neither her practice nor general practice in the industry to tell clients that

  they need their tattooists’ permission before they can license others to depict them bearing their

  tattoos. 42

           47.      It also is my opinion that the market that Plaintiff is trying to create for the first

  time is not reasonable or likely to be developed outside of the context of this litigation. A

  tattooist would not want to encumber his or her clients by exerting continuing rights over the

  client’s tattoo as it appears on the client’s body. As discussed above, tattooists are committed to

  serving their clients and rely on the trust of those clients in return. Further, most success in this

  industry is based on referrals and word-of-mouth. Were Plaintiff’s position—that the tattooist’s

  permission is necessary to depict a client’s tattoo as it appears on the client’s body in certain

  mediums 43—correct, clients would be unable to have their portraits drawn or painted, or their

  likenesses portrayed on merchandise unless the publisher obtained permission from the tattooist.

  This would seriously inhibit individuals’ abilities to enter endorsement deals or otherwise

  commercialize their likenesses, which is a significant means of earning income for many

  athletes. Based on my studies, tattooists anticipate and welcome the idea that the tattoos they ink

  will appear in all manner of commercial products. 44 This is particularly the case where, as here,


  42
       See Pl. Dep. Tr. at 90:4–91:13 (Plaintiff stating she has never communicated to any client that she needs to be
       paid before the clients share images of themselves with their tattoos, including on merchandise, television,
       social media, or video games); id. at 89:1–4 (stating that tattooists don’t sign agreements with their clients
       regarding copyright issues).

  43
       See Pl. Dep. Tr. at 169:11–173:20.

  44
       In fact, numerous other tattooists who ink professional athletes have said that they know and intend at the time
       of inking that the client will be depicted in various mediums, including video games, with the tattoos. See Ex. 5
       (Wright Decl.) ¶ 8 (“At the time I inked these tattoos, I knew that [LeBron] James was a famous basketball
       player. I also knew that he was likely going to appear in public, on television, in commercials, or in other forms
       of media, like video games, at some point in the future.”); Ex. 3 (Cornett Decl.) ¶ 8.



                                                            25
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 27 of 101 Page ID #1850
       - CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER -


  Mr. Orton is a well-known wrestler who, even at the time that he was tattooed, would be

  understood to be likely to appear in public in such a way that his tattoos are displayed. 45

           48.       Finally, even if some kind of permission were required to display the Tattoos, it is

  the client (here, Randy Orton) who would be able to permit others to reproduce and replicate the

  Tattoos in other media in connection with the client’s image. 46 I understand that individuals

  license their likenesses for commercialization, and that Take-Two has been given permission to

  depict the likenesses of the WWE wrestlers on whom the Tattoos are inked in WWE 2K. 47 As

  discussed above, tattooists and those in the tattoo industry believe that tattoos are an inseparable

  part of a person’s likeness, identity, and general physical appearance. 48 Plaintiff testified that

  Mr. Orton’s tattoos are “absolutely” part of what Mr. Orton looks like in real life and they are

  part of his persona. 49 Thus, it makes sense based on the customs and practices of the tattoo

  industry that a license to an individual’s likeness would include rights to that person’s tattoos.

  This would be the default understanding of both tattooist and client.

           49.       Requiring only the client’s permission also makes sense from an economic

  perspective, as Plaintiff’s position would greatly encumber companies who regularly license the


  45
       Plaintiff acknowledged that she knew Mr. Orton was becoming a professional wrestler when she first inked
       him, see id. at 96:10–15, and she knew that, as a professional wrestler, Mr. Orton would be depicted on
       television with his tattoos visible, id. at 97:1–7.

  46
       Mr. Glatstein recognized this norm, stating, “I do not believe that Mr. Orton has to get [Plaintiff’s] permission
       to allow his tattoos to be depicted on his body in video games, or that [Plaintiff] should receive money each
       time Mr. Orton is depicted with his tattoos. [Plaintiff’s] lawsuit is very surprising.” Ex. 6, Glatstein Decl., at
       ¶ 15. Other tattooists have stated this, as well. See, e.g., Ex. 3 (Cornett Decl.) ¶ 22 (explaining that “any
       individuals who are tattooed hold these rights and can authorize the display of their tattoos as part of their
       likenesses”).

  47
       Take-Two’s Resps. & Objs. Pl.’s First Set Interrogs., at Interrog. No. 6.

  48
       As a result, failing to include those tattoos in a depiction of that person changes their likeness, and makes that
       depiction less accurate.

  49
       See Pl. Dep. Tr. at 21:4–15.



                                                             26
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 28 of 101 Page ID #1851
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 29 of 101 Page ID #1852




                     EXHIBIT 1
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 30 of 101 Page ID #1853



                                       Curriculum vitae: Nina Grace JABLONSKI
                                               (Revised 25 March 2018)


  Personal Information:

  Office address                     Department of Anthropology, The Pennsylvania State University, 409 Carpenter
                                     Building, University Park, Pennsylvania 16802, U.S.A.
  Office telephone number            1 (814) 865-2509
  Office fax number                  1 (814) 863-1474
  Cell phone number                  1 (814) 933-7719
  Electronic mail address            ngj2@psu.edu
  Institutional web page             http://anth.la.psu.edu/research/jablonski-lab
  Personal web page                  http://www.personal.psu.edu/ngj2/blogs/nina_jablonski/
  Finding Your Roots Classroom       http://www.fyrclassroom.org/
  TED talk (over 1,000,000 views)    https://www.ted.com/talks/nina_jablonski_breaks_the_illusion_of_skin_color

  Indexes of Scholarly Productivity (from Google Scholar):

  Total citations: 5853
  h-index (total): 37
  i10-index: 89

  Educational Background:

  1981                               Ph.D., University of Washington (Anthropology); Title of dissertation: Functional
                                     Analysis of the Masticatory Apparatus of Theropithecus gelada (Primates:
                                     Cercopithecidae)
  1978                               Ph.C., University of Washington (Anthropology)
  1975                               A.B., Bryn Mawr College (Biology)

  Language Competency:

  Putonghua (Mandarin Chinese)       Written and conversational
  German                             Written
  Latin                              Written

  Major Research Interests:

          Primate, including human, evolution, especially in relation to environmental change
          Evolution of human skin, skin pigmentation, and touch
          Public education about human evolution, human diversity, and racism

  Academic Honors:

  2015              Elected as Member, American Academy of Arts & Sciences
  2014              Appointed as Permanent Visiting Fellow of the Stellenbosch Institute for Advanced Study (STIAS)
  2014              Appointed Evan Pugh University Professsor of Anthropology at The Pennsylvania State University
  2014-2015         Elected as Chair, Section H (Anthropology), American Association for the Advancement of Science
  2012              Recipient, John Simon Guggenheim Foundation Fellowship
  2011              Elected as Fellow, Royal Society of Biology (U.K.)
  2010              D. Phil. (Honoris Causa), Stellenbosch University, South Africa
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 31 of 101 Page ID #1854
                                                                                            Jablonski, CV, p. 2


  2010              Elected Member-at-large for Section H (Anthropology), American Association for the Advancement
                    of Science
  2009              Elected as Member, American Philosophical Society
  2007              W.W. Howells Award of the American Anthropological Association for best book in biological
                    anthropology for 2007 for Skin: A Natural History
  2005              Recipient, Alphonse Fletcher Sr. Fellowship
  2002              Elected as Fellow, American Association for the Advancement of Science
  2001-2002         Elected as President (2001-2002), Pacific Division, American Association for the Advancement of
                    Science
  1996              Elected as Fellow, California Academy of Sciences
  1994              Appointed as Member, Primate Specialist Group for Asia, Species Survival Commission, IUCN
  1991              Appointed as Honorary Researcher, Kunming Institute of Zoology, Chinese Academy of Sciences

  Scholarships and Fellowships:

  2012             Guggenheim Fellowship ($40,000 award), for the project, “Naturalistic Studies of the Dynamics of
                   Vitamin D Status in Human Populations”
  2005             Alphonse Fletcher Sr. Fellowship ($50,000 award), for the project “Improving the Public
                   Understanding of the Biological and Social Meaning of Skin Color”
  1998             J. William Fulbright Senior Scholarship (for research and teaching in Nepal)
  1978-1979        Smithsonian Institution Predoctoral Fellowship
  1972-1975        Bryn Mawr College Regional Scholarship
  1972-1974        Buffalo Foundation Scholarship

  Current Major Academic Positions:

  Evan Pugh University Professor of Anthropology, The Pennsylvania State University (University Park)
  Director, Center for Human Evolution and Diversity, The Pennsylvania State University (University Park)
  Associate Director, The Huck Institutes of the Life Sciences, The Pennsylvania State University (University Park)
  Permanent Visiting Fellow, Stellenbosch Institute for Advanced Study (STIAS), Stellenbosch, South Africa
  Convener, Stellenbosch Institute for Advanced Study (STIAS) Long-Term Initiative on “Being Human Today: The
                    Effects of Race” (2013-2018) http://stias.ac.za/news/2013/09/stias-long-term-project-being-
                    human-today-the-effects-of-race/

  Current Minor Academic Position:

  Member, Penn State Cancer Institute, Population Health and Cancer Control Program

  Current Major Advisory Board Positions:

  Member, Scientific Executive Committee, The Leakey Foundation (appointed 2016).
  Member, Scientific Advisory Board, L’Oréal Research and Innovation (2013-2016 Term; renewed for 2016-2019).
  Member, Scientific Advisory Committee for Skin Cancer Prevention, Klein Buendel, Inc. (appointed 2017)

  Current External Research Grant Supervisory Positions:

  Principal Investigator, “Using a personalized genetics and genealogy approach to improve learning outcomes in the
                     health sciences in middle school-aged youth” (Robert Wood Johnson Foundation Grant 31469,
                     July 2015 through June 2018)
  Principal Investigator, “Variation in human hair morphology within and among human populations" (NSF BCS Grant
                     1453571; February 2015 through January 2016, extended to January 2019)
  Convener, Stellenbosch Institute for Advanced Study (STIAS) Long-Term Initiative on “Being Human Today: The
                     Effects of Race” (2013-2018)
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 32 of 101 Page ID #1855
                                                                                         Jablonski, CV, p. 3


  Principal Investigator, “Paleobiogeography, paleoecology, and continued investigation of a diverse, terminal
                     Miocene, primate-bearing fauna from southern China” (NSF BCS Grant 1227927; August 2012
                     through July 2015, extended to July 2018)

  Previous Academic Positions Held:

  Major (regular salaried positions):
  2011-2014         Distinguished Professor of Anthropology, The Pennsylvania State University (University Park)
  2006-2011         Head, Department of Anthropology, The Pennsylvania State University (University Park)
  1998-2006         Irvine Chair of Anthropology, Curator of Anthropology, and Head of the Department of
                    Anthropology, California Academy of Sciences (since December, 1994)
  1995-1998:        Irvine Chair of Anthropology, Associate Curator of Anthropology, and Chair of the Department of
                    Anthropology, California Academy of Sciences
  1990-1994:        Senior Lecturer, Department of Anatomy and Human Biology, The University of Western
                    Australia (tenured 16 September 1993)
  1981-1990:        Lecturer, Department of Anatomy, University of Hong Kong, (substantive [tenured] contract
                    awarded in 1983)

  Minor:
  2011-2014        Convener, Genetics and Geneaology Working Group (National Evolutionary Synthesis Center
                   [NESCent], Durham, NC)
  1998-2006        Consulting Professor, Department of Anthropological Sciences, Stanford University
  1997-2004        Consulting Professor, Department of Biological Sciences, Stanford University
  1997-2006        Research Professor, Department of Biological Sciences, San Francisco State University
  2003-2006        Adjunct Faculty Member, Department of Anthropology, University of California at Santa Cruz
  1998             Visiting Fulbright Professor, Department of Geology, Tribhuvan University, Kathmandu, Nepal
  1997-1998        Consulting Associate Professor, Department of Biological Sciences, Stanford University
  1998-2002        Consulting Associate Professor, Department of Anthropology Sciences, Stanford University
  1989-1990        Research Associate, Oral Biology Unit, Prince Philip Dental Hospital, University of Hong Kong
  1989             Instructor, Certificate Course in Sports and Health Sciences, Department of Extramural Studies,
                   University of Hong Kong
  1988-1994        Guest Researcher of the Academia Sinica, Joint Laboratory of Primatology of the Kunming
                   Institute of Zoology and the Yunnan National Laboratory Primate Center of China
  1981-1990        Internal Examiner for M.B., B.S. First and Second Examinations, University of Hong Kong
  1981-1990        Internal Examiner for B.D.S. First Examination, University of Hong Kong
  1980-1981        Teaching Assistant, Department of Biological Structure, University of Washington
  1980             Instructor, Department of Anthropology, University of Washington
  1979-1980        Honorary Research Associate, Department of Anatomy, University of Hong Kong
  1979             Instructor, Department of Anthropology, University of Washington
  1979             Teaching Assistant, Department of Biological Structure, University of Washington
  1978-1979        Predoctoral Fellow, Division of Vertebrate Zoology, National Museum of Natural History,
                   Smithsonian Institution
  1976-1978        Teaching Assistant, Department of Anthropology, University of Washington


  Memberships on External Award, Membership, and Advisory Committees and Advisory Boards:

  2017 onward      Member, Council (representing Class II, Biological Sciences), American Philosophical Society
  2017 onward      Member, Ethics Committee, American Association of Physical Anthropologists
  2016 onward      Member, Scientific Executive Committee, The Leakey Foundation
  2013-2014        Member, Committee on Diversity, Steering Committee for the Women’s Mentoring Workshop,
                   American Association of Physical Anthropologists
  2011-2017        Member, Class II (Biological Sciences) Membership Committee, American Philosophical Society
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 33 of 101 Page ID #1856
                                                                                       Jablonski, CV, p. 4


  2010-2016       Member, Board of Behavioral, Cognitive and Social Sciences, National Research Council, National
                  Academy of Sciences
  2008-2014       Member, National Science Foundation Advisory Committee for the Social, Behavioral, and
                  Economic Sciences; two terms served
  2013            Member, ad hoc subcommittee on Youth Violence, National Science Foundation Advisory
                  Committee for the Social, Behavioral, and Economic Sciences
  2012-13         Chair, Committee of Visitors for the Division of Behavioral and Cognitive Sciences, National
                  Science Foundation Advisory Committee for the Social, Behavioral, and Economic Sciences
  2013            Member, ad hoc Advisory Committee on the Election of Members, American Philosophical Society
  2011 onward     Member, Membership Committee (Class 2, Biological Sciences), American Philosophical Society
  2007-2011       Member, W.W. Howells Prize Committee for the Biological Anthropology Section of the American
                  Antnhropological Association
  2002-2012       Science Advisor, The Pinhead Institute, Telluride, CO (a non-profit, environmental education
                  organization affiliated with the Smithsonian Institution)
  2001-2002       Member, David Starr Jordan Prize Committee in Evolutionary Biology (convened by Stanford
                  University, Cornell University, and Indiana University)

  Competitive Grants:

  2015            Rockefeller Foundation Grant (award number 2015 PRE 310, $167,676), “Finding your roots:
                  using a personalized genetics and genealogy approach to foster interest and participation in the
                  health sciences in middle school-aged youth”
  2015            Robert Wood Johnson Foundation Grant (award number 31469, $343,752), “Using a personalized
                  genetics and genealogy approach to improve learning outcomes in the health sciences in middle
                  school-aged youth”
  2015            NSF BCS Grant (award number 1453571, $82,400.00), "Variation in human hair morphology
                  within and among human populations” (PI; Mark D. Shriver and Sandra Koch, Co-PI’s)
  2013            Knut and Alice Wallenberg Foundation and Riksbankens Jubileumsfond, Sweden (ZAR 3,000,000
                  to the Stellenbosch Institute for Advanced Study (STIAS) for the project “Being Human in a Post-
                  modern World: The Effects of Race” (Co-PI); http://stias.ac.za/news/2013/09/stias-long-term-
                  project-being-human-today-the-effects-of-race/
  2012            National Evolution Synthesis Center (NESCent) award to support three Workshops on, “Using
                  Genetics and Genealogy to Teach Evolution and Human Diversity” (PI)
  2012            NSF BCS Grant (award number 1227927, $89,019.00), “Collaborative Research:
                  Paleobiogeography, paleoecology, and continued investigation of a diverse, terminal Miocene,
                  primate-bearing fauna from southern China” (PI)
  2011            National Evolution Synthesis Center (NESCent) award to support a Catalysis Meeting on, “Using
                  Genetics and Genealogy to Teach Evolution and Human Diversity” (PI)
  2010            NSF BCS Grant (award number 1035897, $25,000), “Emergency Recovery and Preliminary Study
                  of Catarrhine Primate Fossils from the Yongle Lignite Mine, Zhaotong, Yunnan Province, China
                  (Co-PI)
  2007            NSF HOMINID grant (award no. 0725227, $212,553.00) in support of the five-year project,
                  “Human Origins and the Molecular Genetic Basis of Craniofacial Evolution” (Co-PI)
  2005            John D. and Catherine T. MacArthur Foundation Research Grant ($245,000) in support of the
                  project, “Biodiversity of the Gaoligongshan” (Co-PI)
  2002-2007       National Science Foundation ($2,430,000) in support of the project, “Biotic Survey of the
                  Gaoligongshan, a Biodiversity Hotspot in Western Yunnan, China”. (NSF Project Number 0103795;
                  Co-PI)
  2004            The Leakey Foundation Research Grant ($2,700) in support of the project, “The Cercopithecoidea
                  of Koobi Fora: Project Completion”
  2001            L.S.B. Leakey Foundation Research Grant ($2,440) in support of the project, “The Evolution of Old
                  World Monkeys in the Lake Turkana Basin”
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 34 of 101 Page ID #1857
                                                                                     Jablonski, CV, p. 5


  2001        ESRI Environmental Support Program International Mentorship Grant ($13,000 in kind donation of
              software, data products and books) in support of the establishment and development of GIS at the
              National Museums of Kenya
  2000        ESRI Environmental Support Program Grant ($12,000 in kind donation of software, data products
              and books) in support of institutional GIS development
  1999        American Philosophical Society Research Grant ($5,000) in support of the project, Vertebrate
              paleontological survey of the Miocene Siwalik deposits of Western Nepal”
  1998        National Geographic Society Grant ($25,000) in support of the project, “Biodiversity Survey of the
              Gaoligong Mountains, Yunnan Province, China”
  1998        L.S.B. Leakey Foundation Research Grant ($2,500) in support of the project“, Paleontological and
              paleoenvironmental investigations in the Upper Siwaliks of Nepal” (with G. Corvinus)
  1998        United States Educational Foundation ($50,000) in support of paleontological research and living
              expenses while in residence as a Fulbright Senior Scholar in Nepal
  1998        Conservation Technology Support Program (Consortium of Hewlett-Packard and Environmental
              Systems Research Institute), in-kind award of computer software and GIS training, equivalent to
              $26,000
  1995        Australian Research Council (A$144,000) in support of the project, “The Distribution of Mammals
              in Asia from the Late Pliocene to the Present: Geographical and Environmental Influences”
  1994-2006   Numerous Competitive “In-house” Research Grants and Lindsay Fieldwork Grants from the
              California Academy of Sciences totaling over $60,000
  1994        Australian Primate Society (A$1,500) in support of the symposium, "The Biology
              of the Snub-nosed Langurs of China and Vietnam" to be held at the XVth Congress of the
              International Primatological Society
  1994        Private donations (A$3,000) in support of the symposium, "The Biology of the Snub-nosed
              Langurs of China and Vietnam" to be held at the XVth Congress of the International
              Primatological Society
  1992        Australian Academy of Sciences - Chinese Academy of Sciences Exchange Program (A$6,000)
              Funding included full cost of transportation to and from China, costs of internal transportation in
              China and all living costs in China for six weeks
  1992        Bilateral Science and Technology Exchange Program, Australian Department of Industry,
              Technology and Commerce (A$7,300) in support of the project, "Functional Anatomy and
              Evolution of the Monkeys of China"
  1992        Australian Research Council (A$150,000) in support of the project, "The Radiation of the Genus
              Macaca: Geographical and Anatomical Correlates"
  1991        L.S.B. Leakey Foundation (US$6,000) in support of the project "Survey and Comparative Study of
              the Plio-Pleistocene Monkeys of Yunnan Province, China"
  1991        Development Assistance Committee of The University of Western Australia (A$1,600) to defray
              the costs of a visit by a Chinese scholar to Australia
  1991        Australian Research Council (A$14,999) in support of the project, "The Impact of Geographical
              and Environmental Change on the Distribution of Hominids and other Mammals in Eurasia since
              the Pliocene"
  1989        Wenner-Gren Foundation for Anthropological Research, Incorporated (US$10,000) in support of
              the international symposium, “Theropithecus as a Case Study in Primate Evolutionary Biology”,
              held at King's College, University of Cambridge, April 1990)
  1989        L.S.B. Leakey Foundation (US$6,500) in support of the project "The functional anatomy and
              evolution of the golden snub-nosed langurs of Yunnan Province, China"
  1989        Beijing-Hong Kong Academic Exchange Centre Grant (approximately HK$10,000 to support the
              two-month visit to Hong Kong by Pan Ruliang of the Kunming Institute of Zoology, for the
              purposes of collaborative research)
  1988        University of Hong Kong Conference Grant (HK$6,600) for travel to an international conference
  1988        University of Hong Kong Leung Kau Kui Research and Teaching Endowment Fund (HK$5,994) for
              research-related equipment
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 35 of 101 Page ID #1858
                                                                                        Jablonski, CV, p. 6


  1988            Beijing-Hong Kong Academic Exchange Centre Grant (approximately HK$3000) to support
                  attendance at the Symposium of Asian Pacific Mammalogy, Huairou, P.R. China
  1987            Beijing-Hong Kong Academic Exchange Centre Grant (approximately HK$5,000) to support the
                  one-month visit to Hong Kong by Gu Yumin of the Institute of Vertebrate Paleontology and
                  Paleoanthropology, Beijing, for the purposes of collaborative research
  1986            University of Hong Kong Faculty of Dentistry Research Grant (HK$6,000) for research-related
                  expenses
  1985            University of Hong Kong Faculty of Dentistry Research Grant (HK$9,571) for research-related
                  expenses
  1982            University of Hong Kong Pauline Chan Medical Research Fund Grant (HK$20,176) for research
                  equipment
                  University of Hong Kong Conference Grant (HK$5,750) for travel to an international conference
  1979-1980       University of Washington Graduate School Research Fund Student Travel Award (US$250) for
                  conference expenses
  1979            University of Washington, Department of Anthropology Graduate Student Travel Grant
                  (US$2,300) to defray travel expenses associated with predoctoral research
  1979            L.S.B. Leakey Foundation Research Grant (US$1,165) in support of predoctoral research
  1979            Sigma Xi, The Scientific Research Society of North America, Grant-in-Aid-of-Research (US$300) in
                  support of predoctoral research


  Graduate Students Currently Under Supervision (All in the Department of Anthropology at The Pennsylvania State
  University, except as stated):

  Michael Hicks, Ph.D. candidate, Department of History. Supervisory role: Member of supervisory committee;
            expected date of completion: May 2021.
  Lily Doershuk, Ph.D. candidate, Supervisory role: Member of the supervisory committee; expected date of
            completion May 2020
  Oladuni Tina Lasisi, Ph.D. candidate, Supervisory role: Chair of the supervisory committee; expected date of
            completion: May 2020.
  Kevin A. Rosenfield, Ph.D. candidate. Supervisory role: Member of supervisory committee; expected date of
            completion: May 2020.
  Karly Etz, Ph.D. candidate, Department of Art History. Supervisory role: Member of supervisory committee;
            expected date of completion: May 2020.
  Raining Wang, Ph.D. candidate. Supervisory role: Member of supervisory committee; expected date of completion:
            May 2020.
  Richard Bankoff, Ph.D. candidate (in the dual degree program in Anthropology and Bioethics). Supervisory role:
            Member of supervisory committee; expected date of completion: May 2019.

  Graduate Degrees Supervised:

  Sandra Koch, Ph.D. (2018) Variation in Human Hair Morphology and Microstructure. Supervisory role: Chair of the
           supervisory committee.
  Allison Machnicki, Ph.D. (2018) candidate. Evolution and Development of Hominoid Vertebral Transitions.
           Supervisory role: Co-supervisor.
  Tabitha C. Green, M.A. (2017) Department of Anthropology, Georgia State University. Supervisory role: Member of
           supervisory committee.
  Hsin-Yu Chen, Ph.D. (2017) Women’s Perceptions of Skin Color and Sun-Related Behaviors: A Cross-Cultural Study,
           Department of Recreation, Park and Tourism Management, Penn State (University Park), Supervisory role:
           Co-chair of supervisory committee.
  Sukhdeo, Simone. Ph.D. (2017) Shape and Structural Variation in the Distal Femur of Catarrhine Primates,
           Supervisory role: Member of supervisory committee.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 36 of 101 Page ID #1859
                                                                                          Jablonski, CV, p. 7


  Kelsey Kjosness. Ph.D. (2017) Evolutionary and developmental mechanisms of pisiform growth plate loss.
            Supervisory role: Member of supervisory committee.
  Vivek Venkataraman, Ph.D. (2016) Historical and functional ecology of rainforest foragers. Department of
            Biological Sciences, Dartmouth College. Supervisory role: External member of supervisory committee.
  Amélie Beaudet, Ph.D. (2015) Caractérisation des structures crânio-dentaires internes des cercopithécoïdes et étude
            diachronique de leurs variations morphologiques dans la sequence Plio-Pléistocène sud-africaine, University
            of Toulouse III. Supervisory role: Member of supervisory committee.
  Hill, Alexander. Ph.D. (2013) Sexual selection and vocalization in humans and nonhuman anthropoid primates.
            Supervisory role: Member of supervisory committee.
  Swiatoniowski, Anna., M.S. (2013) Comparing von Luschan skin color tiles and modern spectrophotometry for
            measuring human skin pigmentation. Supervisory role: Chair of supervisory committee.
  Swain, W. Jeffrey, Ph.D. (2013) The impact of the social web on identity and community: An ethnographic study of
            a community of runners. College of Education, The Pennsylvania State University. Supervisory role:
            Member of supervisory committee.
  MacGill, Clayton, Ph.D. (2013) High-resolution reconstruction of early human habitats at FLK Zinjanthropus,
            Olduvai Gorge, using lipid biomarker and isotope signatures. (Geosciences and Biogeochemistry).
            Supervisory role: External member of supervisory committee.
  Pearson, Laurel, Ph.D. (2012) Genetic contributions to disparities in preterm birth among African-American
            women. Genetics Program, The Pennsylvania State University. Supervisory role: Member of supervisory
            committee.
  Rogers, Megan, M.S. (2012) Using genomic ancestry and demographic variables to study perception in human faces
            Genetics Program, The Pennsylvania State University. Supervisory role: Committee member.
  Liberton, Denise, Ph.D. (2012) An investigation into genes underlying normal variation in facial morphology in
            admixed populations. Department of Anthropology, The Pennsylvania State University. Supervisor role:
            Committee member.
  Frazier, Brenda, Ph.D. (2011) The cranial morphology of dwarf primate species. Department of Anthropology, The
            Pennsylvania State University. Supervisor role: Committee member.
  Wagner, Jennifer, Ph.D. (2010) Implications of DNA ancestry tests. Ph.D., Department of Anthropology, The
            Pennsylvania State University. Supervisor role: Committee member.
  Quillen, Ellen, Ph.D. (2010) Identifying genes related to indigenous American-Specific changes in skin pigmentation.
            Ph.D., Department of Anthropology, The Pennsylvania State University. Supervisor role: Committee
            member.
  Jin, Joohyun, Ph.D. (2010) Zooarchaeological and taphonomic analysis of the faunal assemblage from Tangzigou,
            Southwestern China. Ph.D., Department of Anthropology, The Pennsylvania State University. Supervisor
            role: Primary supervisor.
  Macharia, Anthony, M.S.. (2005) Multivariate analysis of leaf shape patterns in the genus Arctostaphylos
            (Ericaceae). M.Sc., Department of Biolgy, San Francisco State University. Supervisor role: Committee
            member.
  Bolter, Debra, Ph.D. (2004) Growth of the postcranial skeleton in colobine monkeys. Ph.D., Department of
            Anthropology, University of California at Santa Cruz. Supervisory role: Outside committee member.
  Hamburger, Lisa, M.A. (2003) The effect of a female alliance on male social behavior in captive chimpanzees (Pan
            troglodytes). M.A., Departments of Anthropology and Biological Sciences, San Francisco State University.
            Supervisor role: Committee member.
  Rentz, Erin, M.A. (2003) Effects of fire on plant anatomical structure in Native Californian basketry material. M.S.,
            Department of Biological Sciences, San Francisco State University. Supervisor role: Committee member.
  Brim, Susan, M.A. (2003) The relationship of degrees of anisognathy and lower molar elongation to levels of folivory
            in Old World monkeys (Family Cercopithecidae). M.A., Department of Anthropological Sciences, Stanford
            University. Supervisory role: Primary supervisor.
  Jeansonne, Andrea, M.A. (2002) Conflict resolution in chimpanzees: An observational study based on a
            chimpanzee population in the San Francisco Zoo. M.S., , Department of Anthropology, San Francisco State
            University. Supervisor role: Committee member
  Collins, Kelly, M.A. (2001) Bioacoustic investigations of the Mongolian gerbil. M.S., Department of Biological
            Sciences , San Francisco State University. Supervisor role: Committee member
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 37 of 101 Page ID #1860
                                                                                           Jablonski, CV, p. 8


  Buck, Alana, Ph.D. (1999) Analysis of the trabecular structure of the bodies of human vertebrae using the
            technique of fast Fourier transformations. Ph.D. (co-supervisor with Prof. C.E. Oxnard), Department of
            Anatomy and Human Biology, The University of Western Australia. Supervisor role: Committee member.
  Pan, Ru-Liang, Ph.D. (1999) Intra- and interspecific variation in cranial morphology in the Chinese macaques.
            Ph.D. (co-supervisor with Prof. C.E. Oxnard and Dr. L. Freedman), Department of Anatomy and Human
            Biology, The University of Western Australia. Supervisor role: Committee member
  Su, Denise, B.A. Honors. (1999) Postcranial adaptations to terrestrial locomotion in the Yunnan snub-nosed
            monkey, Rhinopithecus bieti. B.A. (Honors), Department of Anthropology, University of California at
            Berkeley. Supervisor role: Committee member.
  de Winter, Willem, Ph.D. (1997) The evolution of behavioural complexity in the Primates. Ph.D. (co-supervisor
            with Prof. C.E. Oxnard), Department of Anatomy and Human Biology, The University of Western Australia.
            Supervisor role: Committee member.
  Pollard, Elizabeth, B.Sc. (Honours). (1994) A comparison of mothering behaviour and infant development
            between three female orangutans and their offspring. B.Sc. (Honours) [First Class], Department of
            Anatomy and Biology, The University of Western Australia. Supervisory role: Primary supervisor.
  Samson, Helen, M.Sc.. (1994) Methods of assessing and preventing dental treatment anxiety in children. M.Sc.,
            Department of Anatomy and Human Biology, The University of Western Australia. Supervisory role:
            Primary supervisor.
  Suessenbach, Wilhelm, B.Sc. (Honours). (1992) Piliocolobus badius and Procolobus verus: A study in cranial form
            and evolution. B.Sc. (Honours) [First Class], Department of Anatomy and Human Biology, The University
            of Western Australia. Supervisory role: Primary supervisor.
  Ottaviano, Paul A., B.Sc. (Honours) (1991) The anatomy of the long bones of Rhinopithecus and Pygathrix in
            relation to body size and locomotion. B.Sc. (Honours) [Second Class], Department of Anatomy and
            Human Biology, The University of Western Australia. Supervisory role: Primary supervisor.
  Murphy, Denise, B.Sc. (Honours) (1991) Concepts of health and disease in the Vietnamese community in Perth,
            Australia, B.Sc. (Honours) [First Class], Department of Anatomy and Human Biology, The University of
            Western Australia. Supervisory role: Primary supervisor.
  McKenna, J.J.Iain, M.Phil. (1986) A qualitative and quantitative assessment of the anterior dentition visible in
            potographs and its aplication in frensic oontology. M.Phil., Department of Anatomy, University of Hong
            Kong. Supervisor role: Committee member.
  Chan, Lap-Ki, B.Sc. (Honours). (1986) The deuction of the level of the human larynx from bony landmarks and its
            relevance to the investigation of the evolution of human speech. B.Sc. (Honours) [Second Class],
            Department of Anatomy, University of Hong Kong. Primary supervisor.

  Undergraduate Teaching (Penn State only, since 2006):

  ANTH 215, Skin: Evolution, Bology and Culture; 3 credits; Exploration of the evolution and cultural significance of
  human skin, including skin color and body adornment. SRTE (Spring 2010): Mean course rating: 6.61, Mean
  instructor rating: 6.82, 82.4% responded out of 33 enrolled.

  ANTH 405, Primatology; 3 credits; Exploration of the evolution, ecology, and behavior of Primates. SRTE (Spring
  2009): Mean course rating: 6.62, Mean instructor rating: 6.69, 76.4% responded out of 17 enrolled; SRTE (Spring
  2008): Mean course rating: 6.29, Mean instructor rating: 6.59, 73.9% responded out of 23 enrolled.; SRTE (Fall 2016):
  Mean course rating: 5.92, Mean instructor rating: 6.54, 43.3% responded out of 30 enrolled.

  ANTH 40-H, Biocultural Evolution; 3 credits; Examination of evolutionary models of the development of the human
  capacity for culture, and of culture as an adaptive mechanism. SRTE (Spring 2012): Mean course rating: 6.75, Mean
  instructor rating: 7, 42.1% responded, Enrollment: 19; SRTE (Spring 2012): Mean course rating: 6.67, Mean
  instructor rating: 6.89, 81.8% responded, Enrollment: 11; SRTE (Spring 2014): Mean course rating: 7, Mean
  instructor rating: 6.75, 40% responded, Enrollment: 10; SRTE (Fall 2014): Mean course rating: 6.29, Mean instructor
  rating: 6.71, 44% responded, Enrollment: 16.

  Undergraduate Teaching (Priot to 2006):
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 38 of 101 Page ID #1861
                                                                                            Jablonski, CV, p. 9



  1996-2006: Stanford University; While Curator at the California Academy of Sciences, taught courses in Primate
  Evolution and Ecology (Spring 2004, Spring 2005, and Spring 2006) and Principles and Practice of Biosystematics
  (Spring 1999, Spring 2003).

  1990-1994: The University of Western Australia, Faculty of Science: Coordinated and taught courses in Human
  Structure and Function, Human Development, and Advanced Topics in Human Biology for human biology majors,
  and contributed to teaching of Introduction to Human Biology (all years)

  1981-1990: University of Hong Kong, Faculty of Medicine: Coordinated and taught courses in Human Gross
  Anatomy for medical and dental students, Functional Human Anatomy for sports medicine students, and
  contributed to teaching of Human Embryology and Human Growth and Development for medical students (all
  years).

  Journal Editorial Appointments:

  Current:
  2016 onward       Associate Editor, Zoological Research
  2015 onward       Associate Editor, Evolution, Medicine, and Public Health
  2014 onward       Associate Editor, Primate Biology
  2000 onward       Associate Editor, Folia Primatologica
  1999 onward       Editor and Academic Advisor, Cambridge University Press, Biological and Evolutionary
                    Anthropology series
  Occasional:
  2007, 2013, 2014, 2015, 2017, 2018: Guest Editor, Proceedings of the National Academy of Sciences

  Past:
  2003 – 2005: Associate Editor, Journal of Human Evolution
  1999 - 2001: Associate Editor, Journal of Human Evolution
  1986-2007: Board of Reviewing Editors, Human Evolution
  1988 - 1997: Editor-in-Chief, East Asian Tertiary/Quaternary Newsletter
  1992 - 1994: Associate Editor, Perspectives in Human Biology
  1992 - 1994: Editorial Board, Australian Primatology

  Special journal issues edited:
  2005      Special Issue Editor, Proceedings of the California Academy of Sciences (volume entitled Biodiversity: Past,
            Present and Future)
  2005      Special Issue Co-Editor (with Michael Ghiselin) Proceedings of the California Academy of Sciences (volume
            entitled The Future of Taxonomy)
  2004      Special Issue Editor, Quaternary International
  1991      Guest Editor of Special Double Issue on Chinese primates, Folia Primatologica


  Publications:

  Articles in peer-reviewed journals or edited and peer-reviewed volumes:

  1.   Jablonski, N.G. (in press). An introduction to the Effects of Race Project and this volume. In: Maré, P.G., ed.
       The Effects of Race Project, Volume 1, Racial Templates. SunMedia, Stellenbosch, South Africa.
  2.   Jablonski, N.G., Mauro, A., O’Sullivan, J., and Wilson, T.R. (in press). What do words really say? Newspaper
       coverage of the Marikana and Michael Brown incidents and an inquiry into media reinforcement of templates
       of group identity. In: Maré, P.G., ed. The Effects of Race Project, Volume 1, Racial Templates. SunMedia,
       Stellenbosch, South Africa.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 39 of 101 Page ID #1862
                                                                                                Jablonski, CV, p. 10


  3.    Robinson, J.K. and Jablonski, N.G. (2018). Editorial: Sun protection and skin self-examination and the US
        Preventive Services Task Force recommendation on behavioral counseling for skin cancer prevention. Journal
        of the American Medical Association. 319:1101-1102. doi:10.1001/jama.2018.0163
  4.    Ryan, T., Carlson, K., Gordon, A., Jablonski, N.G., Shaw, C., Stock, J. (2018) Human-like hip joint loading in
        Australopithecus africanus and Paranthropus robustus. Journal of Human Evolution.
  5.    Hlusko, L.J., Carlson, J.P., Chaplin, G., Elias, S.A., Hoffecker, J.F., Huffman, M., Jablonski, N.G., Monson, T.A.,
        O'Rourke, D.H., Pilloud, M.A., and Scott, G. R. (2018) Proceedings of the National Academy of Sciences.
        Environmental selection during the last ice age on the mother-to-infant transmission of vitamin D and fatty
        acids through breast milk
  6.    Jablonski, N.G. and G. Chaplin (2018) The roles of vitamin D and cutaneous vitamin D production in human
        evolution and health. International Journal of Paleopathology.
  7.    Jones, P., Lucock, M. Veysey, M., Jablonski, N.G., Chaplin, G. and Beckett, E. (2017) Frequency of folate-related
        polymorphisms varies by skin pigmentation. American Journal of Human Biology. doi: 10.1002/ajhb.23079
  8.    Geller, A.C., Jablonski, N.G, Pagoto, S.L., Hay, J.L., Hillhouse, J., Buller, D.B., Kenney, W.L., Robinson, J.K.,
        Weller, R.B., Moreno, M.A., Gilchrest, B.A., Sinclair, C., Arndt, J., Taber, J.M., Morris, K.L. Dwyer, L.A., Perna,
        F.M., Klein, W.M., and Suls, J.M. (2017). Expert Meeting on Sun Safety and Skin Cancer Risk: Interdisciplinary
        Perspectives, JAMA Dermatology, published online November 08, 2017. doi:10.1001/jamadermatol.2017.4201
  9.    Chen, H.Y., Yarnal, C., Chick, G., and Jablonski, N.G. (2017) Egg white or sun-kissed: A cross-cultural
        exploration of skin color and women’s leisure behaviour. Sex Roles. DOI 10.1007/s11199-017-0785-4
  10.   Cuthill, I.C, Allen, W.L., Arbuckle, K., Caspers, B., Chaplin, G., Hauber, M.E., Hill, G.E., Jablonski, N.G.,
        Jiggins, C., Kelber, I., Mappes, J., Marshall, J., Merrill, M. Osorio, D., Prum, R., Roberts, N.W., Roulin,
        A., Rowland, H., Sherratt, T. N., Skelhorn, J., Speed, M.P., Stevens, M., Stoddard, M.C., Stuart-Fox, D.,
        Talas, L., Tibbetts, E., Caro, T. (2017) The biology of color. Science. 357: 470; DOI:
        10.1126/science.aan0221.
  11.   Robinson, J., Penedo, F., Hay, J., and Jablonski, N.G. (2017). Recognizing Latinos’ range of skin pigment and
        phototypes to enhance skin cancer prevention. Pigment Cell & Melanoma Research 30:488-492.
  12.   Jablonski, N.G. (2017) Genes for the high life: New genetic variants point to positive selection for high altitude
        hypoxia in Tibetans. Zoological Research 38: 117. DOI 10.24272/j.issn.2095-8137.2017.031
  13.   Beckett, E., Jones, P., Veysey, Duesing, K., Martin, C., Furst, J., Yates, Z., Jablonski, N.G., Chaplin, G., and
        Lucock, M. (in press) VDR gene methylation as a molecular adaption to light exposure: historic, recent and
        genetic influences. Amer. J. Hum. Biol.
  14.   Jablonski, N.G. (2018) Eye color. In: Trevathan, W., ed., The International Encyclopedia of Biological
        Anthropology.
  15.   Jablonski, N.G. (2018) Hair color. In: Trevathan, W., ed., The International Encyclopedia of Biological
        Anthropology.
  16.   Jablonski, N.G. (2018) Skin color. In: Trevathan, W., ed., The International Encyclopedia of Biological
        Anthropology.
  17.   Jablonski, N.G. (2017) The anthropology of skin colors: An examination of the evolution of skin pigmentation
        and the concepts of race and skin of color. In Vashi, N.A. and Maibach, H.I., Dermatoanthropology of Ethnic
        Skin and Hair, pp. 1-11. Springer.
  18.   Dadzie, O.E., Lasisi, T., and Jablonski, N.G. (2017) The anthropology of human scalp hair. In Vashi, N.A. and
        Maibach, H.I., Dermatoanthropology of Ethnic Skin and Hair, pp. 315-330. Springer.
  19.   Jablonski, N.G. (in press) Evolution of human skin color and vitamin D. Chapter 3 in Feldman, D., ed., Vitamin
        D, Fourth edition. Elsevier.
  20.   Jablonski, N.G. (in press) Prologue: An anthropological perspective on facial attractiveness and expressivity,
        In: Benedetto, A. Botulinum Toxins in Clinical Aesthetic Practice, Third Edition. CRC Press.
  21.   Jablonski, N.G. and Chaplin, G. (2017) The colors of humanity: The evolution of pigmentation in the human
        lineage. Phil. Trans. Royal Soc. B. B 20160349. http://dx.doi.org/10.1098/rstb.2016.0349
  22.   Jablonski, N.G. (2017) Koobi Fora. In: Elton, S.E., ed., International Encyclopedia of Primatology.
  23.   Wang, X.M., Grohé, C., Su, D.F., White, S.C., Ji, X.P., Kelley, J., Jablonski, N.G., Deng, T., You, Y.S., and Yang, X.
        (2017) A new giant otter, Siamogale melalutra (Lutrinae: Mustelidae: Carnivora), from the latest Miocene
        Shuitangba site in northeastern Yunnan, southwestern China and a total evidence phylogeny of lutrines. J.
        Syst. Paleontol. (published online January 2017).
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 40 of 101 Page ID #1863
                                                                                              Jablonski, CV, p. 11


  24. Lucock, M., Beckett, E., Martin, C., Jones, P. Furst, J., Yates, Z., Jablonski, N.G., Chaplin, G. and Veysey, M.
      (2016) UV-associated decline in systemic folate: Implications for human nutrigenetics, health, and
      evolutionary processes. Amer. J. Hum. Biol. DOI:10.1002/ajhb.22929
  25. Eaaswarkhanth, M., Xu, D., Flanagan, C.. Rzhetskaya. M., Hayes, M.G., Blekhman, R., Jablonski, N.G., and
      Gokcumen, O. (2016) Atopic dermatitis susceptibility variants in filaggrin hitchhike hornerin selective sweep.
      Genome Biol. Evol. doi: 10.1093/gbe/evw242.
  26. Hubbard, T.D, Murray, I.A., Bisson, W.H. Sullivan, A.P., Sebastian, A., Perry, G.H., Jablonski, N.G., and Perdew,
      G. H. (2016) Divergent Ah receptor ligand selectivity during hominin evolution. Mol. Biol. Evol.; published
      online August 2, 2016 doi:10.1093/molbev/msw143
  27. Puts, D.A., Hill, A.K., Bailey, D.H. Walker, R.S., Rendall, D., Wheatley, J., Welling, L. J. Dawood, K., Cárdenas, R.,
      Burriss, R., Jablonski, N.G., Shriver, M.D., Weiss, D., Lameira, A. R., Apicella, C.L., Owren, M.J., Barelli, M.,
      Glenn, M., Ramos-Fernandez, G., Sexual selection on male vocal fundamental frequency in humans and other
      anthropoids, Proc. Roy. Soc., Proc. B 283(1829). pii: 20152830. doi: 10.1098/rspb.2015.2830
  28. Kelley, E.A., Jablonski, N.G., Chaplin, G., Sussman, R.W. (2016) Behavioral thermoregulation in Lemur catta:
      The significance of sunning and huddling behaviors. Amer. J. Primatol. 78: 745-754. DOI: 10.1002/ajp.22538
  29. Bushman, B.J., Newman, K., Calvert, S.L. , Downey, G., Dredze, M., Gottfredson, M., Jablonski, N.G., Masten,
      A., Morrill, C., Neill, D.B., Romer, D. and Webster, D. (2016) Youth violence: What we know and what we need
      to know. Amer. Psychologist 71:17-39. doi.org/10.1037/a0039687.
  30. Wang, S.Q., Ji, X.P., Jablonski, N.G., Su, D.F., Ge, J.Y., Ding, C.F., Yu, T.S., Li, W.Q. Drangkrayom, J. (2015) The
      oldest cranium of Sinomastodon (Proboscidea, Gomphotheriidae), Discovered in the uppermost Miocene of
      southwestern China: Implications for the origin and migration of this taxon. J. Mammal. Evol. DOI
      10.1007/s10914-015-9311-z.
  31. Jablonski, N.G. (2015). Skin color: A function of sun. In: Durrenberger, E.P., and Erem, S., Anthropology
      Unbound, 3rd edition, Oxford University Press, p. 12.
  32. Coussens, A.K., Naude, C. E., Goliath, R., Chaplin, G., Wilkinson, R.J. and Jablonski, N.G. (2015) High-dose
      vitamin D3 reduces deficiency caused by low UVB exposure and limits HIV-1 replication in urban Southern
      Africans. Proceedings of the National Academy of Sciences. 112:8052-8057.
  33. Jablonski, N.G. (2015) The colour of our past and present: The evolution of human skin pigmentation. In:
      Mangcu, X., ed. The Colour of our Future: Race and Identity in South Africa, Johannesburg, University of the
      Witwatersrand Press, pp. 17-24.
  34. Ji, X.P., Jablonski, N.G., Tong, H.W., Su, D.F., Ebbestad, J.O.R., Liu, C.W., and Yu, T.S. (2015) Tapirus
      yunnanensis from Shuitangba, a terminal Miocene hominoid site in Zhaotong, Yunnan Province of China.
      Vertebrata Palasiatica. 53:177-192.
  35. Aryiku, S., Salam, A., Dadzie, O.E., and Jablonski, N.G. (2015) Clinical and anthropological perspectives on
      chemical relaxing of Afro-textured hair. Journal of the European Academy of Dermatology and Venereology.
      doi: 10.1111/jdv.13028.
  36. Dadzie, O.E., Jablonski, N.G. Mahalingam, M., Dupuy, A., and Petit, A., (2014) Skin cancer, photoprotection and
      "skin of color." Journal of the American Academy of Dermatology. 71(3):586. doi: 10.1016/j.jaad.2014.04.071.
  37. Lucock, M., Yates, Z., Martin, C., Choi, J.H., Boyde, L., Tang, S., Naumovski, N., Furst, J. Roach, P., Jablonski, N.G.,
      Chaplin, G. and Veysey, M. (2014) Vitamin D, folate, and potential early lifecycle environmental origin of
      significant adult phenotypes. Evolution, Medicine, and Public Health. 2014:69–91 doi:10.1093/emph/eou01
  38. Carbone, L. …. Jablonski, N.G. (41ST of 100 authors) (2014) Gibbon genome and the fast karyotype evolution
      of small apes. Nature. 513:195-201. doi: 10.1038/nature1367.
  39. Dong, W., Ji, X.P., Jablonski, N.G., Su, D.F.S., and Li, W.Q. (2014) New materials of the Late Miocene Muntiacus
      from Zhaotong hominoid site in southern China. Vertebrata Palasiatica 52:316-327.
  40. Jablonski, N.G. and Chaplin, G. (2014) Skin cancer was not a potent selective force in the evolution of protective
      pigmentation in early hominins. Proceedings of the Royal Society B: Biological Sciences. 281:20140517. doi:
      10.1098/rspb.2014.0517.
  41. Frost, S.R., Jablonski, N.G., and Haile-Selassie, Y. (2014). Early Pliocene Cercopithecidae from Woranso-Mille
      (Central Afar, Ethiopia) and the origins of the Theropithecus oswaldi lineage. Journal of Human Evolution. doi:
      10.1016/j.jhevol.2014.05.003.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 41 of 101 Page ID #1864
                                                                                               Jablonski, CV, p. 12


  42. Jablonski, N.G., Su, D.F., Flynn, F.J., Ji, X., Deng, C., Kelley, J., Xhang, Y., Yin, J., You, Y. and Yang, X. (2014) An
      introduction to Shuitangba, a unique, terminal Miocene vertebrate fossil site in Yunnan, China. Journal of
      Vertebrate Paleontology. 34:1251-1257. DOI:10.1080/02724634.2014.843540.
  43. Jablonski, N.G. (2014) Is there a golden mean for sun exposure? Journal of Internal Medicine.
      DOI: 10.1111/joim.12248.
  44. Jablonski, N.G. and Chaplin, G. (2014) The evolution of skin color and hair texture in people of African
      ancestry, For:N. P. Khumalo, editor, Dermatologic Clinics Special Issue: Skin and Hair Disorders in People of
      African Ancestry. DOI: 10.1016/j.det.2013.11.003
  45. Chaplin, G., Jablonski, N.G., Sussman, R.W. and Kelley, E.A. (2014) The role of piloerection in primate
      thermoregulation. Folia Primatologica. 85:1-17. DOI: 10.1159/000355007.
  46. Chaplin, G. and Jablonski, N.G. 2013. The human environment and the vitamin D compromise: Scotland as a
      case study in human biocultural adaptation and disease susceptibility. Human Biology. 85:529-552. DOI:
      10.1353/hub.2013.0028.
  47. Jablonski, N.G. (2013). “Ethnic skin” and why the study of human cutaneous diversity is important. Brit. J.
      Dermatol. 169 (Suppl. 3): v. DOI: 10.1111/bjd.12531.
  48. Zhang, Y.G, Ji, X.P., Jablonski, N.G., Su, D.F., Wang, X.B., Yang, X, Li, Z.H., and Fu, L.Y. (2013) Stratigraphic
      significance of the avian fauna from Late Miocene Zhaotong region, Yunnan Province. Acta Paleontologica
      Sinica. 52: 281-287 (in Chinese with English abstract).
  49. Jablonski, N.G., and Chaplin, G., (2013) Epidermal pigmentation in the human lineage is an adaptation to
      ultraviolet radiation, Journal of Human Evolution. 65:671-675. DOI: 10.1016/j.jhevol.2013.06.004
  50. Swiatoniowski, A.K., Quillen, E., Shriver, M.D., and Jablonski, N.G. (2013) Comparing von Luschan skin color
      tiles and modern spectrophotometry for measuring human skin pigmentation. American Journal of Phyiscal
      Anthropology. 151:325-330. DOI: 10.1002/ajpa.22274.
  51. Cerling, T.E., Chritz, K.L. Jablonski, N..G., Leakey, M.G., and Manthi, F.K. (2013) Diet of Theropithecus from 4 to
      1 Ma in Kenya. Proceedings of the National Academy of Sciences. 110:10507-12.
      www.pnas.org/cgi/doi/10.1073/pnas.1222571110
  52. Ji, X., Jablonski, N.G., Su, D.F., Flynn, L.J., You, Y., and Kelley, J. (2013) A new juvenile hominoid cranium from
      the terminal Miocene of Yunnan, China. China Science Bulletin. doi: 10.1007/s11434-013-6021-x
  53. Jablonski, N.G. (2012) Skin: Its biology in black and white. Palaeontologica Africana. 47:62-66.
  54. Jablonski, N.G. (2012) The evolution and meaning of human skin color variation, pp. 101-111 in: Goodman,
      A., Moses, Y. and Jones, J. eds., RACE: Are We So Different? New York, Wiley Blackwell.
  55. Jin, J.H., Jablonski, N.G., Flynn, L.J., Chaplin, G. Ji, X., Li, Z., Shi, X., and Li, G. (2012) Micromammals from an
      early Holocene archaeological site in southwest China: paleoenvironmental and taphonomic perspectives.
      Quaternary International. 281:58-65. doi:10.1016/j.quaint.2012.04.012
  56. Jablonski, N.G. (2012) Human skin pigmentation as an example of adaptive evolution. Proceedings of the
      American Philosophical Society 156:45-57.
  57. Liedigk, R., Yang, M., Jablonski N.G., Momberg, F., Geissmann, T, et al. (2012) Evolutionary History of the Odd-
      Nosed Monkeys and the Phylogenetic Position of the Newly Described Myanmar Snub-Nosed Monkey
      Rhinopithecus strykeri. PLoS ONE 7(5): e37418. doi:10.1371/journal.pone.0037418
  58. Beall, C.M., Jablonski, N.G., and Steegman, T., Jr. (2012) Human adaptation to climate: Temperature,
      ultraviolet radiation, and altitude. Pp. 177-250 in: Stinson, S., Bogin, B., and O”Rourke, D. (Ed.) Human
      Biology: An Evolutionary and Biocultural Perspective, 2nd Edition. Hoboken (New Jersey), John Wiley & Sons.
  59. Jablonski, N.G. (2012) The evolution of human skin colouration and its relevance to health in the modern
      world. Journal of the Royal College of Physicians of Edinburgh. 42:58–63; doi:10.4997/JRCPE.2012.114.
  60. Jablonski, N.G. and Chaplin, G. (2012) Human skin pigmentation, migration, and disease susceptibility.
      Philosophical Transactions of the Royal Society (B) 367:785-92.
  61. Siegel, S.R., Mackenzie, J., Chaplin, G., Jablonski, N.G. and Griffiths, L.. (2012) Circulating microRNAs involved
      in multiple sclerosis. Molecular Biology Reports DOI: 10.1007/s11033-011-1441-7
  62. Jablonski, N.G., Ji, X., Liu, H., Li, Z., Flynn, L.J., and Li, Z. (2011) Remains of Holocene giant pandas from
      Jiangdong Mountain (Yunnan, China) and their relevance to the evolution of quaternary environments in
      south-western China. Historical Biology DOI: 10.1080/08912963.2011.640400.
  63. Jablonski, N.G. (2011) Transforming “racial characteristics”: Is it an appropriate role for aesthetic surgery?
      Journal of Aesthetic Surgery 31:352-353.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 42 of 101 Page ID #1865
                                                                                              Jablonski, CV, p. 13


  64. Jablonski, N.G. and Chaplin, G. (2010) Human skin pigmentation as an adaptation to UV radiation. Proceedings
      of the National Academy of Sciences. 107(Suppl. 2): 8962-8968.
  65. Jablonski, N.G. (2010) Chapter 12. Skin coloration. Pp. 192-213 in: Muehlenbein, M.I. (Ed.) Human
      Evolutionary Biology. New York, Cambridge University Press.
  66. Jablonski, N.G. and Frost, S. (2010) Cercopithcoidea. Pp. 393-428 in: Werdelin, L. and Sanders, W. (Eds.)
      Cenozoic Mammals of Africa. Berkeley, University of California Press.
  67. Yuen, A.W.C. and Jablonski, N.G. (2010) Vitamin D: In the evolution of human skin colour. Med.
      Hypotheses;74(1):39-44; Doi:10.1016/j.mehy.2009.08.007.
  68. Su, D.F.-S. and Jablonski, N.G. (2009) Locomotor behaviour and skeletal morphology and locomotor of the odd-
      nosed monkeys. Folia Primatol. 80:189-219.
  69. Chaplin, G. And Jablonski, N.G. (2009) Vitamin D and the evolution of human depigmentation. Am. J. Phys.
      Anthropol. 139:451-461.
  70. Jablonski, N.G. and Chaplin, G. (2009) The fossil record of gibbons. pp. 113-130 in: Lappan, S, and Whittaker,
      D. (Eds.) The Gibbons: New Perspectives on Small Ape Socioecology and Population Biology. New York:
      Springer.
  71. Jablonski, N.G., Houghtaling, D., Hartman, R., and Anderson, J. (2007) A history of anthropology at the
      California Academy of Sciences. Proceedings of the California Academy of Sciences. 58:135-154.
  72. McBrearty, S. and Jablonski, N.G. (2005) First fossil chimpanzee. Nature. 437:105-108.
      http://www.nature.com/nature/journal/v437/n7055/abs/nature04008.html
  73. Jablonski, N.G. (2005) Primate homeland: Forests and the evolution of primates during the Tertiary and
      Quaternary in Asia. Anthropological Sciences (Japan) 113:117-122.
      http://www.jstage.jst.go.jp/article/ase/113/1/113_117/_article.
  74. Jablonski, N.G. (2005) Primate diversity and environmental seasonality in historical perspective. In: D.
      Brockman and C. van Schaik, eds., Primate Seasonality, pp. 465-488, Cambridge: Cambridge University Press.
  75. Jablonski, N.G. (2005) Introduction to the combined Biodiversity and Taxonomy Symposium Supplement:
      Biodiversity and Taxonomy for the 21st Century. In: Jablonski, N.G. and Ghiselin, M.T. (eds.), Proceedings of
      the Symposia Biodiversity: Past, Present, and Future and The Future of Taxomomy Held on the Occasion of the
      150th Anniversary of the California Academy of Sciences June 17-18, 2003 and Sponsored by the California
      Academy of Sciences and the Pacific Division of the American Association for the Advancement of Science.
      Proceedings of the California Academy of Sciences, ser. 4, 56(Suppl. I[3 June]):5-6.
  76. Jablonski, N.G. (2005) Exploring biodiviersity: Past, present, and future. In: Jablonski, N.G. and Ghiselin, M.T.
      (eds.), Proceedings of the Symposia Biodiversity: Past, Present, and Future and The Future of Taxomomy Held
      on the Occasion of the 150th Anniversary of the California Academy of Sciences June 17-18, 2003 and Sponsored
      by the California Academy of Sciences and the Pacific Division of the American Association for the Advancement
      of Science. Proceedings of the California Academy of Sciences, ser. 4, 56(Suppl. I[3 June]):9-11.
  77. Jablonski, N.G. (2004) The evolution of human skin and skin coloration. Annu. Rev. Anthropol. 33:585-623.
      http://arjournals.annualreviews.org/doi/abs/10.1146/annurev.anthro.33.070203.143955
  78. Jablonski, N.G. and Chaplin, G. (2004) Becoming bipedal: How do theories of bipedalization stand up to
      anatomical scrutiny? In: Anapol, F., German, R.Z., and Jablonski, N.G., eds. Shaping Primate Evolution: Form,
      Function and Behavior. Cambridge, Cambridge University Press, pp. 281-296.
  79. Jablonski, N.G. (2004) The hippo’s tale: How the anatomy, physiology and dietary preference of Late Neogene
      Hexaprotodon shed light on Late Neogene environmental change. Quat. Int. 117:119-124.
  80. Jablonski, N.G., Ji, X.-P., Chaplin, G., Wang, L.-R., Yang, S.-Y., Li, Z.-C., and Li, G.-H. (2003) A preliminary report
      on new and previously known vertebrate paleontological sites in Baoshan Prefecture, Yunnan Province, China.
      Proc. Cal. Acad. Sci. 54:209-224.
  81. Jablonski, N.G. (2003) The evolution of the tarsiid niche. In: Wright, P.C., Simons, E.L., and Gursky, S., eds.
      Tarsiers: Past, Present and Future. New Brunswick, Rutgers University Press, pp. 35-49.
  82. Jablonski, N.G., Leakey, M.G., Kiarie, C. and Antón, M. (2002) A new skeleton of Theropithecus brumpti
      (Primates: Cercopithecidae) from Lomekwi, West Turkana, Kenya. J. Hum. Evol. 43:887-923.
  83. Jablonski, N.G. (2002) Changing perspectives of the first Americans: Insights gained and paradigms lost. In:
      Jablonski, N.G., ed. The First Americans: The Pleistocene Colonization of the New World. Memoir 27, California
      Academy of Sciences, pp. 1-7.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 43 of 101 Page ID #1866
                                                                                          Jablonski, CV, p. 14


  84. Jablonski, N.G., Chaplin, G., and McNamara, K.J. (2001) Natural selection and the evolution of hominid
      patterns of growth and development. In: Minugh-Purvis, N. and McNamara, K.J., eds. Human Evolution
      through Developmental Change. Baltimore, The Johns Hopkins University Press, pp. 189-206.
  85. Delson, E., Terranova, C.J., Jungers, W.L., Sargis, E.J., Jablonski, N.G., and Dechow, P.C. (2000) Body mass in
      Cercopithecidae (Primates, Mammalia): Estimation and scaling in extinct and extant taxa. Anthropol. Pap. Am.
      Mus. Nat. Hist., Number 83, 159 pp.
  86. Jablonski, N.G., Whitfort, M. J., Roberts-Smith, N. and Xu, Q.-Q. (2000) The influence of life history and diet on
      the distribution of of catarrhine primates during the Pleistocene in eastern Asia. J. Hum. Evol. 39:131-157.
  87. Jablonski, N.G. and Chaplin, G. (2000) The evolution of human skin coloration. J. Hum. Evol. 39:57-106.
  88. Jablonski, N.G., Whitfort, M. and Roberts-Smith, N. (1999) Using GIS to examine trends in animal
      distributions through “deep time”: The mammals of the Pleistocene of East Asia in relation to environmental
      change. In: Kesby, J. A., Stanley, J. M., McClean, R. F. and Olive, L. J., eds. Geodiversity: Readings in
      Australian geography at the close of the 20th century. School of Geography and Oceanography, University of
      New South Wales, Special Publication Series No. 6, pp. 243-250.
  89. Jablonski, N.G. (1999) A possible link between neural tube defects and ultraviolet light exposure. Med.
      Hypotheses 52:581-582.
  90. Jablonski, N.G. and Tyler, D. E. (1999) Trachypithecus auratus sangiranensis, A new fossil monkey from
      Sangiran, central Java, Indonesia. Int. J. Primatol. 20:319-326.
  91. Jablonski, N.G. and Whitfort, M. J. (1999) Environmental change during the Quaternary in East Asia and its
      consequences for mammals. Records of the Western Australian Museum, Supplement No. 57, pp. 307-315.
  92. Jablonski, N.G. (1999) Primate evolution – in and out of Africa. Comments from Nina G. Jablonski. Current
      Biology 9:119-122.
  93. Jablonski, N.G. (1998) The evolution of the doucs and snub-nosed monkeys and the question of the phyletic
      unity of the odd-nosed monkeys. In: Jablonski, N.G. (ed.) The Natural History of the Doucs and Snub-nosed
      Monkeys, Singapore: World Scientific Publishing Co., pp. 13-52.
  94. Jablonski, N.G. (1998) Ultraviolet light-induced neural tube defects in amphibian larvae and their implications
      for the evolution of melanized pigmentation and declines in amphibian populations. J. Herpetology, 32:455-
      457.
  95. Jablonski, N.G. (1998) The response of catarrhine primates to Pleistocene environmental fluctuations in East
      Asia. Primates 39:29-37.
  96. Pan, R.L., Jablonski, N.G., Oxnard, C. E. and Freedman, L. (1998) Morphometric analysis of Macaca arctoides
      and M. thibetana in relation to other macaque species. Primates 39:519-537.
  97. Jablonski, N.G., Pan, R.-L., and Chaplin, G. (1998) Mandibular morphology of the doucs and snub-nosed
      monkeys in relation to diet. In: Jablonski, N.G. (ed.) The Natural History of the Doucs and Snub-nosed
      Monkeys, Singapore: World Scientific Publishing Co., pp. 105-128.
  98. Chaplin, G. and Jablonski, N.G. (1998) The integument of the odd-nosed colobines. In: Jablonski, N.G. (ed.) The
      Natural History of the Doucs and Snub-nosed Monkeys, Singapore: World Scientific Publishing Co., pp. 79-104.
  99. Chaplin, G. and Jablonski, N.G. (1998) Comment on hemispheric difference in skin color. Am. J. Phys. Anthrop.
      107:221-224.
  100.Ren, R. M., Kirkpatrick, R. C., Jablonski, N.G., Bleisch, W. V., and Le, X. C. (1998) Conservation status and
      prospects of the snub-nosed langurs (Colobinae: Rhinopithecus). In: Jablonski, N.G. (ed.) The Natural History of
      the Doucs and Snub-nosed Monkeys, Singapore: World Scientific Publishing Co.. pp. 301-314. Reprinted in
      Primate Conservation (1996/1997), Number 17, pp. 152-159.
  101.Jablonski, N.G. and Bowdler, S. (1997) A pre-contact human skull from Useless Loop, Western Australia. J. Roy.
      Soc. West. Aus. 80:137-142.
  102.Jablonski, N.G. (1997) The relevance of environmental change and primate life histories to the problem of
      hominid evolution in east Asia. In: Jablonski, N.G. (Ed.), The Changing Face of East Asia During the Tertiary and
      Quaternary. Hong Kong, Centre of Asian Studies (The University of Hong Kong), Occasional Papers and
      Monograph No. .124, pp. 462-475.
  103.Jablonski, N.G. and Kelley, J. (1997) Did a major immunological event shape the evolutionary histories of apes
      and Old World Monkeys? J. Hum. Evol. 33:513-520.
  104.Gu, Y-M, Huang W-B, Chen D-Y, Guo X-F. and Jablonski, N.G. (1996) [Pleistocene fossil primates from Luoding,
      Guangdong.] Gujizhui Dongwu Xuebao/Vertebrata PalAsiatica. 34:235-250. (In Chinese with English abstract.)
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 44 of 101 Page ID #1867
                                                                                           Jablonski, CV, p. 15


  105.Macho, G.A., Reid, D.J., Leakey, M.G., Jablonski, N.G. and Beynon, A.D. (1996). Climatic effects on dental
      development of Theropithecus oswaldi from Koobi Fora and Olorgesailie. J. Hum. Evol. 30:57-70.
  106.Jablonski, N.G. (1995) The phyletic position and systematics of the douc langurs of southeast Asia. Amer. J.
      Primatol. 35:185-205.
  107.Jablonski, N.G. and Pan, R.-L. (1995) Sexual dimorphism in the snub-nosed langurs (Colobinae: Rhinopithecus).
      Amer. J. Phys. Anthropol. 96:251-272.
  108.Jablonski, N.G. (1994) Convergent evolution in the dentitions of grazing macropodine marsupials and the
      grass-eating cercopithecine primate Theropithecus gelada. J. Roy. Soc. West. Aus. 77:37-43.
  109.Jablonski, N.G. (1994) New fossil cercopithecid remains from the Humpata Plateau, southern Angola. Amer. J.
      Phys. Anthropol. 94:435-464.
  110.Jablonski, N.G., Pan, Y.-R., and Zhang, X.-Y. (1994) New cercopithecid fossils from Yunnan province, People’s
      Republic of China. In: B. Thierry, J.R. Anderson, J.R. Roeder and J.J. Herrenschmidt (Eds.), Current Primatology
      Volume I. Ecology & Evolution., Universite Louis Pasteur, Strasbourg, pp. 303-311.
  111.Chaplin, G., Jablonski, N.G., and Cable, N.T. (1994) Physiology, thermoregulation and bipedalism. J. Hum. Evol.
      27:497-510.
  112.Jablonski, N.G. and Chaplin, G. (1994) Avant les premiers pas: l'Origine de la bipédie. La Recherche 25:80-81.
  113.Jablonski, N.G. and Crompton, R.H. (1994) Feeding behavior, mastication, and tooth wear in the western
      tarsier, Tarsius bancanus. Int. J. Primatol. 15:29-59.
  114.Jablonski, N.G. (1993) Muzzle length and heat loss. Nature 66:216-217.
  115.Jablonski, N.G. (1993) Introduction. In: Jablonski, N.G. (Ed.), Theropithecus: The Rise and Fall of a Primate
      Genus., Cambridge, Cambridge University Press, pp. 1-12.
  116.Jablonski, N.G. (1993) The evolution of the masticatory apparatus in Theropithecus. In: Jablonski, N.G. (Ed.),
      Theropithecus: The Rise and Fall of a Primate Genus., Cambridge, Cambridge University Press, pp. 299-329.
  117.Jablonski, N.G. (1993) The phylogeny of Theropithecus. In: Jablonski, N.G. (Ed.), Theropithecus: The Rise and
      Fall of a Primate Genus., Cambridge, Cambridge University Press, pp. 209-224.
  118.Delson, E., Eck, G. G., Leakey, M. G. and Jablonski, N.G. (1993) A partial catalogue of fossil remains of
      Theropithecus. In: Jablonski, N.G. (Ed.), Theropithecus: The Rise and Fall of a Primate Genus, Cambridge,
      Cambridge University Press, pp. 499-525.
  119.Jablonski, N.G. (1993) Quaternary environments and the evolution of primates in Eurasia, with notes on two
      new specimens of fossil Cercopithecidae from China. Fol. Primatol. 60:118-132.
  120.Jablonski, N.G. and Chaplin, G. (1993) Origin of habitual terrestrial bipedalism in the ancestor of the
      Hominidae. J. Hum. Evol. 24:259-280.
  121.Jablonski, N.G. and Peng, Y.Z. (1993) The phylogeny and classification of the doucs and snub-nosed langurs of
      China and Vietnam. Fol. Primatol. 60:36-55.
  122.Pan, R.-L. and Jablonski, N.G. (1993) Scaling of limb proportions and limb bone diameters in three species of
      Chinese snub-nosed langurs (Genus Rhinopithecus. Fol. Primatol. 60:56-62.
  123.Yu, F.-H., Peng, Y.-Z., Pan, R.-L., Ye, Z.-Z., Wang, H. and Jablonski, N.G. (1993) A comparative study of the elbow
      joints in five species of Chinese macaques. Fol. Primatol. 60:18-27.
  124.Jablonski, N.G. (1992) Dental agenesis as evidence of possible genetic isolation in the colobine monkey,
      Rhinopithecus roxellana. Primates 33:371-376.
  125.Jablonski, N.G. (1992) Sun, skin and spina bifida: An exploration of the relationship between solar ultraviolet
      radiation, skin colour and neural tube defects. In: Bruce, N.W. (Ed.), Proceedings of the Fifth Annual
      Conference of the Australasian Society for Human Biology. Perth, Centre for Human Biology, pp. 455-462.
  126.Jablonski, N.G. and Chaplin, G. (1992) The origin of hominid bipedalism re-examined. Archaeol. Oceania
      29:115-125.
  127.Ottaviano, P.A. and Jablonski, N.G. (1992) Relationships of body weight and locomotion to long bone
      dimensions in two genera of Asian colobine monkeys. In: N.W. Bruce, Ed. Proceedings of the Fifth Annual
      Conference of the Australasian Society for Human Biology. Perth, Centre for Human Biology, pp. 405-423.
  128.Jablonski, N.G. and Bruce, N.W. (1991). Is menopause a reproductive paradox or an evolutionary
      breakthrough? In: O'Higgins, P. (Ed.), Human Biology: An Integrative Science. Proceedings of the Fourth
      Conference of the Australasian Society for Human Biology, Centre for Human Biology, The University of Western
      Australia. pp 223-237.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 45 of 101 Page ID #1868
                                                                                             Jablonski, CV, p. 16


  129.Jablonski, N.G. and Gu, Y.-M. (1991) A reassessment of Megamacaca lantianensis, a large monkey from the
      Pleistocene of north-central China. J. Hum. Evol. 20:51-66.
  130.Xu, X.-H., Philipsen, H.P., Jablonski, N.G., Weatherhead, B., Pang, K.M. and Zhu, J.-Z. (1991) Preliminary report
      on a new method of human age estimation from single adult teeth. For. Sci. Int. 51(1991):281-288.
  131.Jablonski, N.G. (1990) A brief history of the fossil record of nonhuman primates in China. Primate Report
      26:29-44.
  132.Jablonski, N.G. and Shum, B.S.K. (1989) Identification of unknown human remains by comparison of
      antemortem and postmortem radiographs. For. Sci. Int. 42:221-230.
  133.Gu, Y.-M. and Jablonski, N.G. (1989) A reassessment of Megamacaca lantianensis of Gongwangling, Shaanxi
      Province. Acta Anthrop. Sin. 8:343-346. (In Chinese with English abstract.)
  134.Pan, R.-L., Wang, H. and Jablonski, N.G. 1989. Long bone and skeletal allometry in Rhinopithecus. Zool. Res.
      10:23-30. (In Chinese with English abstract.)
  135.McMillan, A.S. and Jablonski, N.G. (1987) The position and branching pattern of the facial nerve and their
      effect on transcutaneous electrical stimulation in the oro-facial region. Oral Surg. Oral Med. Oral Pathol.
      63(5):539-541.
  136.Pan, Y.-R. and Jablonski, N.G. (1987) Age and geographical distribution of fossil cercopithecids in China. Hum.
      Evol. 2:59-69.
  137.Jablonski, N.G. (1986) The hand of Theropithecus brumpti. Selected Proceedings of the Tenth Congress of the
      International Primatological Society. Volume 1. Primate Evolution. Cambridge, Cambridge University Press, pp.
      173-182.
  138.Jablonski, N.G., Quackenbush, L.E., Lee, S.L. Dimmer, A., McKenna, J.J.I, McDonald, D.F., Renson, C.E., and
      Fearnhead, R.W. (1986) Establishment of a large collection of extracted teeth for research. J. Dent. Res.
      65:123-124.
  139.Jablonski, N.G., Cheng, C.M., Cheng, L.C., and Cheung, H.M. (1985) Unusual origins of the buccal and
      mylohyoid nerves. Oral Surg. Oral Med., Oral Pathol. 60:487-488.
  140.Eck, G.G. and Jablonski, N.G. (1984) A reassessment of the taxonomic status and phyletic relationships of Papio
      baringensis and Papio quadratirostris (Primates: Cercopithecidae). Am. J. Phys. Anthrop. 65(2):109-134.
  141.McKenna, J.J.I., Jablonski, N.G., and Fearnhead, R.W. (1984) A method of matching skulls with photographic
      portraits using landmarks and measurements of the dentition. J. For. Sci. 29:787-797.
  142.Jablonski, N.G. (1982) More on Theropithecus at Olorgesailie: age structure and mortality. Curr. Anthrop.
      23(3):349-352.
  143.Jablonski, N.G. (1982) Identifiable mammalian remains from Po Yue Wan. J. Hong Kong Archaeol. Soc.
      IX(1980-1981): 21-22.

  Chapters in edited volumes and other publications, which were not peer reviewed:

  1.   Jablonski, N.G. (2018) Media richness. In: Brockman, J. Ed., This Idea is Brilliant. Harper Perennial.
  2.   Jablonski, N.G. (2017) Unsere unbekannte Haut. In: Oehler, R., Gehring, P., and Mosbrugger, V., eds. Biologie
       und Ethik: Leben als Projekt. Pp. 20-29. Senckenberg Books, Schweizerbart'sche, E. Publishers..
  3.   Jablonski, N.G. (2017) Bugs r us. In: Brockman, J., ed., Know This: Today’s Most Interesting Scientific Ideas,
       Discoveries, and Developments. Harper Perennial, pp. 241-243.
  4.   Jablonski, N.G. (2015). The next phase of human evolution, In: Brockman, J., ed., What to Think about
       Machines that Think, Harper Perennial, pp. 399-402.
  5.   Jablonski, N.G. (2015) Race. In: Brockman, J., (ed.), This Idea Must Die. Harper Perennial, New York, pp. 80-
       83.
  6.   Jablonski, N.G. (2012) Darwin’s birthday suit: New perspectives on the evolution of human skin and skin
       pigmentation. The David Skomp Distinguished Lecture Series in Anthropology. Text of a lecture delivered
       April 24, 2009. 15 pp.
  7.   Jablonski, N.G. and Leakey, M.G. (2008) Introduction. In: Jablonski, N.G. and Leakey, M.G. (eds.) Koobi Fora
       Research Project. Volume 6. The Fossil Monkeys. California Academy of Sciences, San Francisco, pp. 1-11.
  8.   Jablonski, N.G. and Leakey, M.G. (2008) Systematic paleontology of the small colobines. In: Jablonski, N.G.
       and Leakey, M.G. (eds.) Koobi Fora Research Project. Volume 6. The Fossil Monkeys. California Academy of
       Sciences, San Francisco, pp. 12-30.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 46 of 101 Page ID #1869
                                                                                              Jablonski, CV, p. 17


  9.    Jablonski, N.G., Leakey, M.G., Ward, C.V., and Antón, M. (2008) Systematic paleontology of the large
        colobines. In: Jablonski, N.G. and Leakey, M.G. (eds.) Koobi Fora Research Project. Volume 6. The Fossil
        Monkeys. California Academy of Sciences, San Francisco, pp. 31-102.
  10.   Jablonski, N.G., Leakey, M.G., and Antón, M. (2008) Systematic paleontology of the cercopithecines. In:
        Jablonski, N.G. and Leakey, M.G. (eds.) Koobi Fora Research Project. Volume 6. The Fossil Monkeys.
        California Academy of Sciences, San Francisco, pp. 103-300.
  11.   Jablonski, N.G. and Chaplin, G. (2008) Natural language descriptions and keys of the Koobi Fora monkey fossil
        species using DELTA. In: Jablonski, N.G. and Leakey, M.G. (eds.) Koobi Fora Research Project. Volume 6. The
        Fossil Monkeys. California Academy of Sciences, San Francisco, pp. 301-336.
  12.   Leakey, M.G., Gathogo, P.N., and Jablonski, N.G. (2008) Geological background, geochronology, and
        stratigraphic analysis. In: Jablonski, N.G. and Leakey, M.G. (eds.) Koobi Fora Research Project. Volume 6. The
        Fossil Monkeys. California Academy of Sciences, San Francisco, pp. 359-398.
  13.   Jablonski, N.G. and Leakey, M.G.. (2008) The importance of the Cercopithecoidea from the Koobi Fora
        Formation in the context of primate and mammalian evolution. In: Jablonski, N.G. and Leakey, M.G. (eds.)
        Koobi Fora Research Project. Volume 6. The Fossil Monkeys. California Academy of Sciences, San Francisco,
        pp. 399-418.
  14.   Ji, X.-P., Jablonski, N.G., Chaplin, G., Liu, J.-W., Dong, W., Li, Z.-C., and Wang, L.-R. (2004) Preliminary report
        of mammals fossils recovered from the 2003 field seasons from Tangizgou, Yunnan. In: Dong, W. (ed.),
        Proceedings of the Ninth Annual Symposium of the Chinese Society of Vertebrate Paleontology. China Ocean
        Press, Beijing, pp. 243-252.
  15.   Jablonski, N.G. (2002) The fossil record of Old World monkeys: The Late Neogene radiation. In: W. Hartwig,
        ed. The Primate Fossil Record. Cambridge University Press, pp. 255-299.
  16.    Tyler, D. E., Jablonski, N.G. and Sartono, S. (1995) Earliest known monkey fossil from the Indonesian
        Archipelago: An announcement. In: Bower, J. R. F. and Sarton, S. (eds.) Human Evolution in its Ecological
        Context. Volume I Palaeo-anthropology. Pithecanthropus Centennial Foundation, Leiden University, pp. 213-
        216.
  17.   Jablonski, N.G. (1995) Primate life histories and primate conservation. In: W.-P. Xia and Y.-Z. Zhang (eds.),
        Primate Research and Conservation. China Forestry Publishing House, Beijing, pp. 113-117.
  18.   Jablonski, N.G. (1991) The evolution of primates in Asia: Old debates and new dilemmas. In: Seth, P.K. and
        Seth, S. (eds.) Perspectives in Primate Biology, Volume 4. Today & Tomorrow's Printers and Publishers, Delhi,
        pp. 35-41.
  19.   Jablonski, N.G. and Pan, R.-L. (1991) Sexual dimorphism in Rhinopithecus bieti and other species of
        Rhinopithecus. Primatology Today, Proceedings of the XIIIth Congress of the International Primatological
        Society. Amsterdam, Elsevier.
  20.    Jablonski, N.G. and Pan, Y.-R. (1988) The evolution and palaeobiogeography of monkeys in China. In:
        Whyte, P. (ed.) The Palaeoenvironment of East Asia from the Mid-Tertiary. Volume II. Hong Kong, Centre of
        Asian Studies, pp. 849-867.
  21.   Jablonski, N.G. (1987). The role of anthropology in forensic investigations. Hong Kong Anthropological
        Society Bulletin 1:12-13.
  22.   Eck, G.G. and Jablonski, N.G. (1987) The skull of Theropithecus brumpti as compared with those of other
        species of the genus Theropithecus. Les Faunes Plio-Pleistocenes de la Basse Vallee de l'Omo (Ethiopie). Tome
        3. Cercopithecidae de la Formation de Shungura. Paris, Centre National de Recherche Scientifique, pp. 12-
        122.
  23.   Jablonski, N.G. (1986) A history of form and function in the primate masticatory apparatus from the ancestral
        primate through the strepsirhines. In: Swindler, D.R. (ed.) Comparative Primate Biology. Volume I.
        Systematics, Anatomy, and Evolution. New York, Alan Liss, pp. 537-558.
  24.   Jablonski, N.G. (1986) Patterns of sexual dimorphism in Theropithecus. In: Pickford, M. and Chiarelli, A.B.
        (eds.) Sexual Dimorphism in Living and Fossil Primates. Firenze, Il Sedicesimo, pp. 172-182.
  25.   Crompton, R.H. and Jablonski, N.G. (1984) "Competitive efficiency" and Middle Pleistocene hominid
        radiations in East Asia. In: Whyte, R.O. (ed.) The Evolution of the East Asian Environment. Volume II. Hong
        Kong Centre of Asian Studies, pp. 864-876.

  Single- and co-authored Books:
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 47 of 101 Page ID #1870
                                                                                            Jablonski, CV, p. 18



  1.    Magona, S. and Jablonski, N.G. (2018) Skin We Are In. New Africa Books.
  2.    Jablonski, N.G. (2018) Living Color: The Biological and Social Meaning of Skin Color. Berkeley, University of
            California Press. Chinese translation.
  3.    Jablonski, N.G. (in press) Living Color: The Biological and Social Meaning of Skin Color. Berkeley, University of
            California Press. Spanish translation, with printing exclusively for Cuban market.
  4.    Jablonski, N.G. (2012) Living Color: The Biological and Social Meaning of Skin Color. Berkeley, University of
            California Press.
  5.    Jablonski, N.G. (2006, 2013) Skin: A Natural History. Berkeley, University of California Press. (Translated into
            Korean in 2011.)

  Edited Volumes and Special (Peer-reviewed) Journal Issues:

  1.    Jablonski, N.G. and Leakey, M.G., eds. (2008) Koobi Fora Research Project. Volume 6. The Fossil Monkeys.
        Occasional Paper of the California Academy of Sciences, San Francisco. 467 pages, plus CDR with fully
        searchable complete text, and appendices with extra measurements and images.
  2.    Jablonski, N.G. and Ghiselin, M. G., eds. (2005) Biodiversity and Taxonomy. Proceedings of the California
        Academy of Sciences. Volume 56, Supplement I, 236 pages.
  3.    Anapol, F., German, R.Z., and Jablonski, N.G., eds. (2004) Shaping Primate Evolution: Form, Function and
        Behavior. Cambridge University Press.
  4.    Rutter, N., Jablonski, N.G., Ferguson, D.F., and Yim, W.Y.S., Guest Editors (2004) CEAPE: 5th International
        Conference on the Cenozoic Evolution of the Asia-Pacific Environment. Quaternary International, volume 117.
  5.     Jablonski, N.G., ed. (2002) The First Americans: The Pleistocene Colonization of the New World, Memoirs of
        the California Academy of Sciences, No. 27.
  6.    Jablonski, N.G., ed. (1998) The Natural History of the Doucs and Snub-nosed Monkeys. World Scientific
        Publishing Company.
  7.    Jablonski, N.G. and Aiello, L.E., eds. (1998) The Origin and Diversification of Language. Memoirs of the
        California Academy of Sciences, No. 24.
  8.    Conkey, M.W., Soffer, O., Stratmann, D. and Jablonski, N.G., eds. (1997) Beyond Art: Pleistocene Image and
        Symbol. Memoirs of the California Academy of Sciences, No. 23.
  9.    Jablonski, N.G., ed. (1997) The Changing Face of East Asia Since the Mid-Tertiary. Hong Kong, Centre of Asian
        Studies (The University of Hong Kong), Occasional Papers and Monographs No. 124.
  10.   Meikle, W.E., Howell, F.C. and Jablonski, N.G. (1996) Contemporary Issues in Human Evolution. Memoirs of the
        California Academy of Sciences, No. 21.
  11.   Freedman, L., Jablonski, N.G. and Bruce, N.W. (1994) Perspectives in Human Biology, No. 4. University of
        Western Australia, Centre for Human Biology.
  12.   Jablonski, N.G., ed. (1993) Theropithecus: The Rise and Fall of a Primate Genus. Cambridge, Cambridge
        University Press.
  13.   Jablonski, N.G., ed. (1993) Evolving Landscapes and Evolving Biotas of East Asia Since the Mid-Tertiary.
        Proceedings of the Third International Conference on the Evolution of the East Asian Environment, Hong Kong,
        Centre of Asian Studies (The University of Hong Kong), Occasional Papers and Monographs, No. 107.
  14.   Jablonski, N.G. and Peng Y.-Z., Guest Eds. (1993) Primatology in China. Double issue of Folia Primatologica
        devoted to Chinese primates.
  15.   Freedman, L., Jablonski, N.G. and Holst, R., eds. (1992) Perspectives in Human Biology, No. 3. University of
        Western Australia, Centre for Human Biology.
  16.   Whyte, P., Aigner, J.S., Jablonski, N.G., Taylor, G., Walker, D. and Wang, P.-X., eds. (1988) The
        Palaeoenvironment of East Asia from the Mid-Tertiary. Hong Kong, Centre of Asian Studies (The University of
        Hong Kong), Occasional Papers and Monographs, No. 93.


  Full-length articles submitted:
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 48 of 101 Page ID #1871
                                                                                                 Jablonski, CV, p. 19


       1.   Jablonski, N.G. (submitted) The effects of racism on the human body. In: Maré, P.G., ed. The Effects of
            Race Project, Volume 2. SunMedia, Stellenbosch, South Africa.
       2.   Chaplin, G. and Jablonski, N.G. (submitted) Semantics in the philosophy or race. In: Maré, P.G., ed. The
            Effects of Race Project, Volume 2. SunMedia, Stellenbosch, South Africa.
       3.   Jablonski, N.G. (submitted) An unlikely turning point: Skin bleaching in 1950’s South Africa. In: Maré,
            P.G., ed. The Effects of Race Project, Volume 2. SunMedia, Stellenbosch, South Africa.
       4.   Chen, H.Y., Robinson, J.K., and Jablonski, N.G. (submitted) A cross-cultural exploration on the
            psychological aspects of skin color aesthetics: Implications for sun-related behaviour. To: Translational
            Behavioral Medicine.
       5.   Chen, H.Y. and Jablonski, N.G. (submitted) From cultural value to face value: Makeup shade decisions in
            women of Chinese heritage. Journal of Sex Research.
       6.   Iliescu, F.M., Chaplin, G., Rai, N. Jacobs, G.S. Mallick, C.B., Mishra, A., Thangaraj, K., Jablonski, N.G.
            (submitted) The influences of genes, the environment, and social factors on the evolution of skin color
            diversity in India. To: American Journal of Human Biology.
       7.   Sheng, G.L., Hou, X.D., Cooper, A., Barlow, A., Ji, X.P., Jablonski, N.G., Zhong, B.J., Liu, H., Flynn, L.J., Yuan,
            J.X., Wang, L.R., Hofreiter, M. and Lai, X.L.. Ancient DNA from giant panda (Ailuropoda melanoleuca) of
            Southwestern China reveals genetic diversity loss during the Holocene. To: Genes.

  Abstracts in peer-reviewed publications:

  1.  Jablonski, N.G., Wright, E. A., Pai, A., and Ogbunu, C. B. (2018). "Understanding your roots: STEM diversity and
      an evidence-based curriculum." Published abstract of symposium.
      http://https://aaas.confex.com/aaas/2018/meetingapp.cgi/Session/17595.
  2. Koch, S., Liebowitz, C., Jablonski, N.G., and Shriver, M. (2018). In Sciences, American Academy of Forensic
      (Eds.), "Microscopical discrimination of human head hairs sharing a mitochondrial haplogroup." Published
      abstract., 24, (pp. 348). Other. http://https://www.aafs.org/resources/proceedings/.
  3. Lasisi, T., Jablonski, N. G., Shriver, M., Kenny, L., & Havenith, G. (2017). Thermoregulatory properties of hair: Is
      human hair morphology adaptive? International Conference on Environmental Ergonomics. (pp. 88).
      http://http://icee2017.h.kobe-u.ac.jp/ICEE2017_c/Scientific_Program.html.
  4. Lin, Y.-L., Eaaswarkhanth, M., Pajic, P., Xu, D., Rzhetskaya, M., Hayes, M. G., Blekhman, R., Jablonski, N.G., and
      Gokcumen, O. (2017). "Complex adaptive forces shape skin barrier evolution in humans." American Journal of
      Physical Anthropology., 162(S64), (pp. 264).
      http://https://onlinelibrary.wiley.com/doi/abs/10.1002/ajpa.23210.
  5. Iliescu, F. M., Chaplin, G., Rai, N., Jacobs, G. S., Mallick, C. B., Mishra, A., Goto, R., Tamang, R., Chaubey, G.,
      Romero, I. G., Crivellaro, F., Pitchappan, R., Singh, L., Mirazon-Lahr, M., Metspalu, M., thangaraj, K., Kivisild, T.,
      and Jablonski, N.G. (2017). "The complicated genetic landscape of skin color in India." American Journal of
      Physical Anthropology., 162(S64), (pp. 226).
      http://https://onlinelibrary.wiley.com/doi/abs/10.1002/ajpa.23210.
  6. Jablonski, N.G., Lasisi, T., Abhimanyu, A., Coussens, A. K., Naude, C. E., Chaplin, G., Pearson, L. N., Goliath, R.,
      Shriver, M., & Wilkinson, R. J. (2017). "Variation in skin reflectance and pigmentation genes in young adults of
      Xhosa and Cape Mixed ancestry from the Western Cape, South Africa." American Journal of Physical
      Anthropology., 162(S64), (pp. 228). http://https://onlinelibrary.wiley.com/doi/abs/10.1002/ajpa.23210.
  7. Quillen, E. E., Foster, J., Sheldrake, A., Jablonski, N.G., and Shriver, M. (2017). "The role of FZD6 in the
      evolution of tanning response in the Americas." American Journal of Physical Anthropology., 162(S64), (pp.
      323). http://https://onlinelibrary.wiley.com/doi/abs/10.1002/ajpa.23210.
  8. Coussens, A., Naude, C., Chaplin, G., Noursadeghi, M., Martineau, A., Jablonski, N.G., and Wilkinson, R. (2017).
      "Vitamin D for treatment and prevention of TB-HIV." BMJ Global Health., 2(Suppl 2), (pp. A37-A38).
      http://http://gh.bmj.com/content/bmjgh/2/Suppl_2/A37.3.full.pdf.
  9. Coussens, A.K.; Naude, C.; Goliath, R.; Chaplin, G.; Jablonski, N.G; Wilkinson, R.J. (2014) The impact of
      seasonal vitamin D deficiency and vitamin D supplementation on the HIV-1 immune response. Nutrients
      6:2766-2767.
  10. Jablonski, N.G. (2014) The ecological roles of large-bodied monkeys in Plio-Pleistocene Africa. Am. J. Phys.
      Anthrop. Vol. 153, Suppl. 58, pp. 149-150.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 49 of 101 Page ID #1872
                                                                                          Jablonski, CV, p. 20


  11. Jablonski, N.G. (2014) The evolution of scientific racism. Program, 2014 Annual Meeting of the Association
      for the Advancement of Science (CD-ROM).
  12. Jablonski, N.G. (2013) Beyond color: How human skin interacts with our world. Program, 2013 Annual
      Meeting of the Association for the Advancement of Science (CD-ROM).
  13. Jablonski, N.G. (2013) Beyond fur: Sweating and barrier features of human skin. Program, Annual Meeting of
      the Association for the Advancement of Science (CD-ROM).
  14. Jablonski, N.G. (2013) The evolution and meanings of human skin color. (Topical Lecture), Program, Annual
      Meeting of the Association for the Advancement of Science (CD-ROM).
  15. Jablonski, N.G., Su, D., Kelley, J., Flynn, L.J., and Ji, X-P. (2011) The Mio-Pliocene colobine monkey,
      Mesopithecus, in China. Am. J. Phys. Anthrop. Suppl. 52, p. 174.
  16. Jablonski, N.G., Kelley, E.A., Sussman, R.W., and Chaplin, G. (2009) A framework for understanding
      thermoregulation in primates. Am. J. Phys. Anthrop. Suppl. 48, p. 156.
  17. Jablonski, N.G. and McBrearty, S. (2008) Fossil Cercopithecoidea from the Kapthurin Formation, Baringo,
      Kenya. Am. J. Phys. Anthrop. Suppl. 46, pp. 123-124.
  18. Jablonski, N.G. (2008) The odd-nosed monkeys in the context of cercopithecid evolution. Primate Eye 96(Sp
      CD-ROM iss - IPS 2008). Pgs: Abst #797.
  19. Jablonski, N.G. (2007) Monkeys in the ecosystems of Koobi Fora through time. Am. J. Phys. Anthrop. Suppl.
      44, p. 134.
  20. Richtsmeier, J. T., Weiss, K. M., Buchanan, A., Walker, A ; Jablonski, N. G., Frazier, B. C., Willmore, K. E.,
      Lawson, H., Yan, P., Hill C. A., Roseman, C. C., Cheverud, J. M/, Falk, D., Hildebolt, C. F., and Rogers, (2007)
      Developmental genetic basis of primate craniofacial variation and human origins. Am. J. Phys. Anthrop Suppl
      44, p. 198.
  21. Jablonski, N.G. (2004) Age changes in the adult skulls of Old World monkeys. Am. J. Phys. Anthrop. Supple.
      38, p. 136.
  22. Jablonski, N.G. and Brockleman, W. (2003) Environmental change and the evolution of gibbons. Am. J. Phys.
      Anthrop. Supple. 36, p. 121.
  23. Jablonski, N.G., Leakey, M.G., Kiarie, C., and Antón, M. (2002) A new skeleton of Theropithecus brumpti
      (Primates: Cercopithecidae) from Lomekwi, West Turkana. Am. J. Phys. Anthrop. Supple. 34, p. 89.
  24. Chaplin, G. and Jablonski, N.G. (2002) Environmental correlates of human skin color, revisited. Am. J. Phys.
      Anthrop. Suppl. 34, p. 53.
  25. Jablonski, N.G. and Chaplin, G. (2000) Do theories of bipedalization stand up to anatomical scrutiny? Am. J.
      Phys. Anthrop. Suppl. 30, p. 187.
  26. Jablonski, N.G. (1999) The evolution of human skin pigmentation. Am. J. Phys. Anthrop. Suppl. 28, p. 159.
  27. Su, D. and Jablonski, N.G. (1998) Locomotion and forelimb morphology in snub-nosed monkeys (Colobinae:
      Rhinopithecus) Am. J. Phys. Anthrop. Suppl. 25, p. 213.
  28. Jablonski, N.G. (1996) A diverse anthropoid fauna of probable Late Pleistocene age from Luoding,
      Guangdong, P.R. China. Am. J. Phys. Anthrop. Suppl. 22, p. 130.
  29. Jablonski, N.G. (1995) Life history parameters of apes and Old World monkeys and their implications for
      anthropoid evolution in seasonal environments. Am. J. Phys. Anthrop. Suppl. 20, pp. 117-118.
  30. Jablonski, N.G. (1994) Primate natural histories, life histories and conservation. Australian Primatology 8(2):
      14.
  31. Jablonski, N.G. (1994) The evolution and classification of the snub-nosed langurs (Colobinae: Rhinopithecus).
      Congress of the International Primatological Society. 15:281.
  32. Jablonski, N.G. and Tyler, D.E. (1994) The oldest fossil monkey from southeast Asia. Am. J. Phys. Anthrop.
      Suppl. 18, pp. 113-114.
  33. Jablonski, N.G. (1993) New cercopithecid fossils from the Humpata Plateau, Angola. Am. J. Phys. Anthrop.
      Suppl. 16, pp. 115-116.
  34. Jablonski, N.G. (1992) A review of the taxonomy and systematics of the snub-nosed and douc langurs of
      China and Vietnam. Australian Primatology 7(1): 5.
  35. Jablonski, N.G. (1992) Upper limb morphology and locomotion in the Yunnan snub-nosed langur,
      Rhinopithecus bieti. Am. J. Phys. Anthrop. Suppl. 14, p. 94.
  36. Ottaviano, P.A. and Jablonski, N.G. (1992) Long bone dimensions in species of Pygathrix and Rhinopithecus
      and their relation to body mass and locomotion. Am. J. Phys. Anthrop. Suppl. 14, pp. 128-129.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 50 of 101 Page ID #1873
                                                                                         Jablonski, CV, p. 21


  37. Jablonski, N.G. (1991) Dental variations in species of Rhinopithecus and their relationship to the evolution of
      the genus. Am. J. Phys. Anthrop. Suppl.12, p. 98.
  38. Pan, R.-L. and Jablonski, N.G. (1991) Scaling of limb proportions and long bone diameters in Rhinopithecus.
      Am. J. Phys. Anthrop. Suppl.12, p.140.
  39. Jablonski, N.G., Ting, J.W.-M., Green, R.M., Lee, S.L., and Fearnhead, R.W. (1989) The collection of modern
      human skulls at the University of Hong Kong. J. Dent. Res.. 68(4): no. 46.
  40. Jablonski, N.G. and Gu, Y.-M. (1988) A reassessment of Megamacaca lantianensis from the Pleistocene of
      Shaanxi Province, China. Am. J. Phys. Anthrop. 75:225.
  41. Jablonski, N.G. and Crompton, R.H. (1987) Feeding and mastication in the Western Tarsier, Tarsius bancanus.
      Am. J. Phys. Anthrop. 72(2):215.
  42. Jablonski, N.G. and Crompton, R.H. (1987) Mastication in the Western Tarsier, Tarsius bancanus. J. Dent.
      Res. 66(Special Issue):267.
  43. Miller, W.A. and Jablonski, N.G. (1987) Tooth wear and accelerated mesial drift in the gelada monkey.
      American Journal of Anatomy.
  44. Jablonski, N.G. (1986) The history of sexual dimorphism in Theropithecus. Am. J. Phys. Anthrop. 69(2):218.
  45. Jablonski, N.G., Crompton, R.H., and Andau, P.M. (1986) Mastication, food breakdown, and dental function
      in Tarsius bancanus. Primate Report 14:123.
  46. Miller, W..A., Jablonski, N.G., and Johnson, L.E. (1986) Periodontal and tooth effects of normal heavy occlusal
      function. J. Dent Res. 65(Special Issue):217.
  47. Pan, Y.-R. and Jablonski, N.G. (1986) Age and geographical distribution of fossil cercopithecoids in China.
      Primate Report 14:51-52.
  48. Jablonski, N.G. (1984) The hand of Theropithecus brumpti. Int. J. Primatol. 5:530.
  49. Jablonski, N.G. (1983) Evolution of a novel masticatory apparatus in a lineage of cercopithecoid primates.
      Am. Zool. 24(4):1009.
  50. Jablonski, N.G. (1980) The gelada baboon as a grazing primate. Am. J. Phys. Anthrop. 52(2):240.
  51. Jablonski, N.G. (1979) Functional analysis of the masticatory apparatus of the gelada baboon, Theropithecus
      gelada. Am. J. Phys. Anthrop. 50(3):451.

  Abstracts in non-peer-reviewed publications:

  1. Jablonski, N.G. (2011) Human skin as an example of the action of natural selection. Abstracts of the Annual
           Meeting of the American Association for the Advancement of Science, p. 80.
  2. Jablonski, N.G. and Chaplin, G. (2010) Evolution of the small ape niche. Presentation in the symposium, The
           Evolution of Gibbons: Molecular Genetics, Morphology, Behavior, and the Fossil Record. Abstracts of the
           XXXIIIrd Congress of the International Primatological Society.
  3. Jablonski, N.G., Zhang, X.-Y., Pan, Y.-R., and Peng, Y.-Z. (1992) New cercopithecid fossils from Yunnan Province,
           People's Republic of China. Abstracts of the XIVth Congress of the International Primatological Society, p.
           71.
  4. Jablonski, N.G. (1990) Interspecific differences in the anatomy of species of Rhinopithecus as possible
           consequences of geographical isolation. Abstracts of papers presented at the International Symposium
           on Primate Conservation in China, Kunming, Yunnan, China.
  5. Jablonski, N.G. (1988) Megamacaca lantianensis and the evolution of the snub-nosed and douc langurs of China.
           Symposium of Asian Pacific Mammalogy, Abstracts of Symposium, p. 24.
  6. Jablonski, N.G. (1988) Fossil evidence bearing on the evolution of the golden monkeys of China. 1st
           International Conference of China on Anatomical Sciences, Abstracts of Presented Papers.
  7. Pan, R.-L., Wang, H., and Jablonski, N.G. (1988) Long bone and skeletal allometry in golden monkeys.
           Symposium of Asian Pacific Mammalogy, Abstracts of Symposium, p. 41.
  8. Pan, R.-L., Wang, H. and Jablonski, N.G. (1988) Sexual dimorphism in the skulls of Rhinopithecus. Symposium
           of Asian Pacific Mammalogy, Abstracts of Symposium, p. 42.
  9. Pan, Y.-R. and Jablonski, N.G. (1987) Evolution and palaeobiogeography of fossil cercopithecids in China.
           Abstracts from the Second International Congress of the Palaeoenvironment of East Asia from the Mid-
           Tertiary.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 51 of 101 Page ID #1874
                                                                                          Jablonski, CV, p. 22


  10. Jablonski, N.G. (1982) Cranial and postcranial elements of the feeding apparatus of Theropithecus brumpti
          (Primates: Cercopithecidae). Jiepouxue Tongbao 5(3):7-8.
  11. Jablonski, N.G. (1982) Phyletic relationships within Theropithecus and the status of Papio baringensis. 1er
          Congrès International de Paleontologie Humaine. Resumes des Communications, p. 25.
  12. Jablonski, N.G. (1979) The feeding complex of Theropithecus gelada: an ungulate-like feeding adaptation in
          a cercopithecoid primate. American Society of Mammalogists, Abstracts of Technical Papers, p. 42.

  Technical Report:

  1.   Jablonski, N.G. (2007) The role of vitamin D in evolution. In: Multiple Sclerosis: Epidemiology, Genetics and
       Environmental Factors. Ebers, G. and Goodin, D. (eds.), pp. 17-21, Berlin, Parexel MMS Europe Ltd.

  Book reviews:

  1.  Jablonski, N.G. (2013) Review of Culture Evolves, edited by A. Whiten, R. A. Hinde, C. B. Stringer and K. N.
      Laland. Folia Primatol 2013;84:115-117 (DOI: 10.1159/000350227)
      http://www.karger.com/DOI/10.1159/000350227.
  2. Jablonski, N.G. (2010) Review of Shades of Difference: Why Skin Color Matters, edited by E. N. Glenn, J.
      Anthropol.Res. 66:261-262.
  3. Jablonski, N.G. (2005) Review of After the Ice Age by Steven Mithen. For Discover.
  4. Jablonski, N.G. Review of The Hunt for the Dawn Monkey by Chris Beard. For California Wild, Spring 2005.
      http://www.calacademy.org/calwild/2005spring/stories/reviews.html
  5. Jablonski, N.G. (2003) Review of A Brain for All Seasons, by William H. Calvin. California Wild, Summer 2003.
      56(3): 50-51.
  6. Jablonski, N.G. (2002) Review of Primate Encounters, edited by S.C. Strum and L.M. Fedigan, Isis 93(1):168-169.
  7. Jablonski, N.G. (2001) Review of Old World Monkeys, edited by P. Whitehead and C. J. Jolly, J. Hum. Evol.
      41:247-248.
  8. Jablonski, N.G. (1998) Review of The Beginning and Meaning of Culture: The Cerebral Activity Underlying It
      by Antonio Santagelo, Milan, La Pietro, 1993. Anthropological Forum VII(3):499-500.
  9. Jablonski, N.G. (1996) Review of Anthropoid Origins by John Fleagle and Richard Kay, New York, Plenum
      Press, 1994. Amer. J. Phys. Anthrop. 99:501-505.
  10. Jablonski, N.G. (1992) Review of The Capped Langur in Bangladesh: Behavioral Ecology and Reproductive
      Tactics, by Craig Stanford, Contributions to Primatology, Number 28, Basel, Karger, 1991. Australian
      Primatology 6(4):12-14.
  11. Chaplin, G. and Jablonski, N.G. (1994) Ethnographers ignore morphology at their peril – A review and critique
      of of The Egalitarians: A New Examination of Chimpanzee Social Organisation, by Margaret Powers.
      Cambridge University Press, 1991, 290 pp. Australian Primatology 8(3):9-11.

  Peer-reviewed letters to editors:

  1. Jablonski, N.G. and Chaplin, G. (1999) Chimp cultural diversity. Science 285(5429): 836-7.

  Popular scientific articles (not peer-reviewed):

  1.   Jablonski, N.G. (2014) Skin cancer is not the main reason for darker pigmentation. The Conversation.
       http://theconversation.com/skin-cancer-is-not-the-main-reason-for-darker-pigmentation-23931
  2.   Jablonski, N.G. (2014) What scientific idea is ready for retirement? Race. Edge (Edge.org):
       http://www.edge.org/response-detail/25534
  3.   Jablonski, N.G. (2013) Why racism doesn’t go away. DNA Summit Magazine.
  4.   Jablonski, N.G. (2013) History’s ugly linking of color and character. Dallas Morning News, 15 February 2013.
       http://www.dallasnews.com/opinion/sunday-commentary/20130215-nina-jablonski-historys-ugly-linking-of-
       color-and-character.ece
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 52 of 101 Page ID #1875
                                                                                        Jablonski, CV, p. 23


  5.    Jablonski, N.G. (2013) What is it about skin color? Essay for The Root, posted 6 February 2013.
        http://www.theroot.com/views/what-it-about-skin-color.
  6.    Jablonski, N.G. (2012) Paradoxes of pigmentation. Essay for Berfrois, posted 12 October 2012.
        http://www.berfrois.com/2012/10/nina-jablonski-skin-toning/.
  7.    Jablonski, N.G. (2012) The struggle to overcome racism. New Scientist. 1 September 2012, pp. 25-29.
  8.    Jablonski, N.G. (2012) What skin color means in 7 countries. Huffington Post.
        http://www.huffingtonpost.com/nina-g-jablonski/skin-color-meaning_b_1834461.html
  9.     Jablonski, N.G. (2012) Pigment of the imagination: No relation between skin and race. Cape Times 4
        September 2012.
  10.   Jablonski, N.G. (2012) True colors. The Scientist. 26(10):66.
  11.   Douhi, S., Perrin, H. and Jablonski, N. G. (2011) The origin of skin color, under the African sun. Biofutur
        323:26-28.
  12.   Jablonski, N.G. (2011) Why human skin comes in colors. Anthronotes (Museum of Natural History Publication
        for Educators) 32:7-10.
  13.   Jablonski, N.G. (2010) From Bardot to Beckham: The decline of celebrity tanning. Skin Cancer Foundation
        Journal. April 2010, pp. 42-44.
  14.   Jablonski, N.G. (2010) The naked truth. Scientific American 302(2):42-49.
  15.   Jablonski, N.G. (2008) The self-decorated ape. Ark (The Sto Journal for Architects) 03/2008, pp. 52-55.
  16.   Jablonski, N.G. and Chaplin, G. (2002) Skin deep. Scientific American. 287(4):50-55.
  17.   Jablonski, N.G. (2002) The three chimpanzees. California Wild, 55(3):12-17.
        http://www.calacademy.org/calwild/2002summer/stories/3chimps.html
  18.   Jablonski, N.G. (1999) Upright characters: What made us human. California Wild, Volume 54, No. 3
        (Summer 1999). http://www.calacademy.org/calwild/sum99/human.htm

  Popular Scientific Articles Representing Jablonski’s Research:

  1.    Brits, E. (2018) Ras is snert en is kunsmatige konsep. Die Burger. 9 March 2018.
        https://www.pressreader.com/south-africa/die-burger/20180309/281616715879754
  2.    Brits, E. (2018) Velkeur ras mensgemaakte idees se kenner in boek. Die Burger. 6 March 2018.
  3.    Pacchioli, D. (2015) The sepia rainbow. Research Penn State. 35(2):12-17.
        http://news.psu.edu/story/381539/2015/11/18/research/sepia-rainbow
  4.    Gibbons, A. (2014) Shedding light on skin color. Science. 346:934-936. DOI: 10.1126/science.346.6212.934.
  5.    Brean, J. (2013) The National Post (Canada). From counter-culture to mainstream: Why the red-hot tattoo
        boom is bound to end. http://news.nationalpost.com/2013/08/16/why-this-red-hot-tattoo-boom-is-bound-
        to-end-with-regret-again/
  6.    The Hindu Business Line. Urbanisation cutting off adequate sunlight to people. 17 February 2013.
        http://www.thehindubusinessline.com/news/science/urbanisation-cutting-off-adequate-sunlight-to-
        people/article4425019.ece
  7.    News Track India. Urbanisation cuts people off adequate sunlight, 17 February 2013.
        http://www.newstrackindia.com/newsdetails/2013/02/17/35--Urbanisation-cuts-people-off-adequate-
        sunlight-.html
  8.    Brits, E. (2012) Ras le toe nie veldiep. Die Burger 15 August 2012 (reprinted in Beeld 17 August 2012).
  9.    Davis, R. (2012) Race ain’t nothing but an illusion. Daily Maverick. 26 July 2012.
  10.   Douhi, S. (2011) Aux origines des couleurs de peau, sous le soleil d’Afrique. Biofutur 323:26-28.
  11.   Moskowitz, C. (2008) Why do people have different skin colors? Wonder Time. October 2008, p. 116.
  12.   Jablonski, N.G. (2007) Nina Jablonski. Daylight and Architecture. Spring 2007, No. 5, pp. 40-41.
  13.   Jones, R. (2007) Profile of Nina Jablonski. The Penn Stater. March/April 2007.
  14.   Dreifus, C. (2007) Always revealing: Human skin is an anthropologists’ map. New York Times (Science Times, January 9, 2007)
  15.   Smaglik, P. (2005) Making the paper: Sally McBrearty and Nina Jablonski. Nature. 437:xiii.
  16.   Diamond, J. (2005) Geography and skin color. Nature 435:283-284.
        http://www.nature.com/nature/journal/v435/n7040/edsumm/e050519-04.html
  17.   Barnett, A. (2002) Fair enough. New Scientist, October 2002, vol. 176 issue 2364-12, p. 34.
  18.   Kirchweger, G. (2001) Black and white. Discover, February 2001. 22 (2):32-33.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 53 of 101 Page ID #1876
                                                                                        Jablonski, CV, p. 24


  19. Hickey, G. (2001) Sex in the Sun? Nature Australia, Spring 2001, 27(2): 6-7.
  20. Edgar, B. (2000) Why Skin Comes in Colors. California Wild, Volume 53, No. 1 (Winter 2000)
      http://www.calacademy.org/calwild/winter2000/html/horizons.html
  21. Edgar, B. (1997) "Charting China's Monkeys (Here at the Academy)" California Wild, Volume 50, No. 1 (Winter
      1997) http://www.calacademy.org/calwild/pacdis/issues/winter97/jabw97.htm
  22. Shreeve, J. (1996) Sunset on the savanna. Discover. July 1996, pp. 116-125.

  Field Experience:

  Vertebrate paleontological surveys, excavations, and training:
  2007-2017        Leader, Vertebrate paleontological survey of late Miocene and early Pliocene sites in northern
                   Yunnan Province, China; Current research field site is Shuitangba, near Zhaotong, in northeastern
                   Yunnan, funded by the NSF
  2006             Leader, Vertebrate paleontological survey and excavation of the Tangzigou Holocene habitation
                   site, western Yunnan Province, China
  2005             Leader, Vertebrate paleontological survey and excavation of cave and sinkhole sites of
                   Pleistocene and Holocene age in western Yunnan Province, China; responsibilities included
                   overall coordination of a large team comprising paleontologists, professional cave explorers,
                   local assistants, and retrieval of large and small vertebrate remains.
  2004             Member, Vertebrate paleontological survey of Plio-Pleistocene localities at Koobi Fora, Lake
                   Turkana Basin, northwestern Kenya, headed by Meave Leakey
  2003             Leader, Vertebrate paleontological survey and excavation at three Pleistocene and Holocene
                   sites in western Yunnan Province, China; including wet- and dry-sieving for micromammal fossils
  2002             Leader, Vertebrate paleontological survey of four sites and excavation at three Pleistocene and
                   Holocene sites in western Yunnan Province, China; including wet-sieving for micromammal fossils
  1999             Leader, Vertebrate paleontological survey of Middle and Late Miocene Siwalik sites in western
                   Nepal; including wet-sieving for micromammals
  1998             Leader, Vertebrate paleontological survey of Middle and Late Miocene Siwalik sites in eastern
                   and western Nepal
  1997             Member, vertebrate paleontological survey of Late Miocene Siwalik sites in northern Pakistan,
                   with team from Harvard University, headed by John Barry
  1996             Member, vertebrate paleontological survey of Middle and Late Miocene Siwalik sites in northern
                   Pakistan, with team from Harvard University, headed by John Barry
  1987             Member, vertebrate paleontological survey of Pleistocene localities in Olduvai Gorge, northern
                   Tanzania, with team from the Institute of Human Origins, headed by Gerald Eck
  1977-1981        Member, vertebrate paleontological surveys of the Burke Museum of The University of
                   Washington; included surveys of eastern Washington, western Montana, and western South
                   Dakota, headed by James Martin
  1976             Graduate student field assistant, vertebrate paleontological survey of the John Day Formation,
                   central Oregon, with the Burke Museum of The University of Washington, headed by John
                   Rensberger

  Ecological and behavioral surveys:
  1985             Member, study of the feeding and locomotor behavior of Tarsius bancanus in the Sepilok Nature
                   Reserve, Sabah, Western Malaysia, headed by Robin Crompton

  Conferences, Symposia and Lecture Series Organized:

  2018                Symposium, “Understanding Your Roots: STEM Diversity and an Evidence-Based Curriculum,”
                      American Association for the Advancement of Science, Austin, TX. (Roles: Co-Organizer,
                      moderator, and discussant).
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 54 of 101 Page ID #1877
                                                                                  Jablonski, CV, p. 25


  2018        Work Meeting, “Reconstruction of the Paleoenvironment of the Terminal Miocene Site of
              Shuitangba, Yunnan,” Funded by the National Science Foundation and held at the Cleveland
              Museum of Natural History; (Roles: Meeting chair and organizer).
  2017        Symposium, “Here comes the sun: the genetics of solar exposure,” American Association of
              Physical Anthropologists, New Orleans, LA. (Role: Co-organizer).
  2016        National Cancer Institute Sponsored Sun Safety Expert Meeting, convened by the National
              Academy of Sciences Board on Behavioral, Cognitive and Sensory Sciences; Meeting co-chair.
  2015        Symposium, “Unique Features of Human Skin,” CARTA Symposium, Salk Institute, co-organized
              with Pascal Gagneux.
  2014        Symposium, “Geography and Skin Pigmentation Disorders,” International Pigment Cell Conference,
              2014, Singapore (Role: Co-organizer and Co-chair); symposium sponsored by L’Oréal Research and
              Innovation.
  2014        Symposium, “Neoracism and Scientific Racism in “Post-Racial” Societies,” Annual Meeting of the
              American Association for the Advancement of Science, Chicago, IL. (Role: Primary organizer)
  2014        Biennial Conference, International Primatological Society, Hanoi Vietnam; (Role: Member of
              program committee)
  2013        Symposium, “Beyond Color: How Human Skin Interacts with Our World,” Annual Meeting of the
              American Association for the Advancement of Science, Boston, MA.
  2007        Symposium on, “What’s New with Old Monkeys? Systematics, Phylogeny, and Paleobiology of
              Fossil Cercopithecids”, for the Annual Meeting of the American Association of Physical
              Anthropologists (Co-Organizer, with S. Frost and E. Delson)
  2005        Symposium on, “Ice Age Peoples of the Pacific Northwest”, for the Annual Meeting of the Pacific
              Division of the American Association of the Advancement of Science.
  2003         Symposium on, “Biogeography: Past, Present and Future”, for the 150th anniversary celebration of
              the California Academy of Sciences, in collaboration with the Pacific Division of the American
              Association of the Advancement of Science.
  2003        Symposium on, “The Future of Taxonomy”, for the 150th anniversary celebration of the California
              Academy of Sciences, in collaboration with the Pacific Division of the American Association of the
              Advancement of Science.
  2002        Academy Fellows Day: “New Views on Human Ethology”, featuring Prof. I. Eibl-Eibesfeldt; events
              organized included a public lecture, reception, and half-day panel discussion
  2002        Symposium on, “Island Biogeography, with a Pacific Flavor” for the annual meeting of the Pacific
              Division of the American Association of the Advancement of Science.
  2002        Symposium on, “Peopling of the Pacific” for the annual meeting of the Pacific Division of the
              American Association of the Advancement of Science.
  2002        Symposium for the annual meeting of the American Association of the Advancement of Science,
              “Solar UVR and its Effects on the Evolution of Life on Earth”.
  2001        Fifth International Conference on the Evolution of the East Asian Environment, Centre of Asian
              Studies, University of Hong Kong, November 2001
  2000        “Shaping Primate Evolution”, an international symposium to honor the career of Charles E.
              Oxnard, for the annual meeting of the American Association of Physical Anthropologists, co-
              organized with R. German
  1999-2006   Conversations at the Herbst Theatre, City Arts And Lectures, Member of the Selection Committee
              for choosing speakers to be part of the series sponsored by the California Academy of Sciences
  1999        “Recent Developments in Studies Relating to Human Evolution”
              Pacific Division, American Association of the Advancement of Sciences, symposium for Annual
              Meeting (San Francisco, 22 June 1999)
  1999        “Museums, Universities and the Science of Biodiversity,” an international symposium organized
              jointly between the California Academy of Sciences and Stanford University (co-organized with Drs.
              T. Gosliner, California Academy of Sciences and W. Watt, Stanford University)
  1999        Lecture Series associated with “Missing Links Alive”, an exhibit on human evolution at the
              California Academy of Sciences
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 55 of 101 Page ID #1878
                                                                                         Jablonski, CV, p. 26


  1999             The Fourth Wattis Symposium in Anthropology at the California Academy of Sciences, “The First
                   Americans: Pleistocene Colonization of the New World” (2 October 1999)
  1998 onward      “Human Origins Lecture Series”, an internationally recognized series of noted speakers, organized
                   jointly with the Leakey Foundation
  1998             Rietz Food Technology Endowment Symposium, “Food, Health and Healing”
  1997             The Third Wattis Symposium in Anthropology at the California Academy of Sciences, “The Origin
                   and Diversification of Language”
  1996             Rietz Food Technology Endowment Symposium, “Bread, A Language of Life”
  1995             The Second Wattis Symposium in Anthropology at the California Academy ofSciences, “Beyond
                   Art: Upper Paleolithic Image and Symbol”
  1994             Symposium on "The Biology of the Snub-nosed Langurs" for the XVth International Congress of the
                   International Primatological Society, Bali, August 1994
  1991             Third International Conference on the Evolution of the East Asian Environment, Kunming,
                   Yunnan, China; Co-sponsored by the Centre of Asian Studies of the University of Hong Kong and
                   the Academia Sinica of the People's Republic of China
  1990             Theropithecus as a Case Study in Primate Evolutionary Biology, Kings College, University of
                   Cambridge, 9-12 April; Supported by the Wenner-Gren Foundation

  Professional Development Events Organized:

  2014    American Association of Physical Anthropologists, Mid-Career Women's Mentoring Workshop, co-organizer

  Major Invited Lectures:

  2017    “Human skin color is an evolutionary adaptation, not a racial characteristic,” ALLELE lecture, University of
          Alabama.
  2017    “Social touch in primates,” Keynote lecture for the The 2nd International Association For The Study Of
          Affective Touch, Liverpool, U.K.
  2017    “Look up from your screens,” First Year Student Convocation address, The Pennsylvania State University
          (University Park).
  2017    “Being a scientist, 24/7,” Commencement address for the Eberly College of Science, The Pennsylvania
          State University (University Park).
  2017    “The cost of color: The health and social consequences of skin color for people today,” Charles M. and
          Martha Hitchcock Lectures, University of California at Berkeley.
  2017    “The real ‘skin in the game’: The history of naked, sweaty, and colorful skin in the human lineage,” Charles
          M. and Martha Hitchcock Lectures, University of California at Berkeley.
  2017    “The skin of Homo sapiens: The evolution of our interface with the world,” Invited lecture in the series,
          Woher kommt der Mensch? Ein neuer Blick auf Homo sapiens, Senckenberg Institute and Museum,
          Frankfurt, Germany.
  2016    “The evolution of skin as a sensory organ,” Banquet Dinner Address, 65th Annual Montagna Symposium on
          the Biology of Skin, organized by the Oregon Health Sciences University and the Society for Investigative
          Dermatology.
  2016    “Living color: The biological and social meaning of skin color,” Frontiers in Science Lecture, Ohio
          University, Athens.
  2016    “Why skin color matters,” J. James Wood Lecture, Butler University, Indianapolis.
  2016    “Extreme bodies: Humanity’s journey from the savanna to the sofa and beyond,” Chautauqua Institution,
          Chautauqua.
  2016    “The evolution of human skin color and why it matter,” Julia Booms Memorial Lecture, Harvard
          University.
  2016    “The evolution and meanings of human skin color,” Deans Advisory Council Interdisciplinary Lecture,
          Appalachian State University, Boone.
  2016    “The evolution of human skin pigmentation, and its implications for health and social wellbeing,” The
          Tracy and Ruth Storer Lectureship in the Life Sciences, University of California at Davis.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 56 of 101 Page ID #1879
                                                                                       Jablonski, CV, p. 27


  2016   “The illusion of race,” Keynote Address, Centenerary Symposium in Honor of the Abolition of Cuban
         Slavery, Casa de las Americas, Havana, Cuba.
  2016   “Evolution of human skin and skin pigmentation, and their ramifications for health, social interactions, and
         well-being,” Department of Medical Genetics and Society of Human Genetics, Medical University of Havana,
         Cuba.
  2015   “The evolution of human skin pigmentation and its relevance to human health,” Evelyn Spritz Lecture,
         Department of Human Medical Genetics and Genomics, University of Colorado at Denver.
  2015   “Naked, colorful skin and its role in human social interactions,” Lecture in the CARTA Symposium, Unique
         Features of Human Skin, Salk Institute, La Jolla.
  2015   “The evolution of skin colour and why it matters,” Dean’s Lecture, Faculty of Science, University of Cape
         Town
  2015   “Paradoxes of pigmentation: Human evolution sheds light on why cosmetic outcomes are at odds with
         human physiology,” Keynote Address, Cosmetic Bootcamp 2015, Aspen.
  2015   “The evolution of skin pigmentation and its consequences for health,” 2015 James N. Gilliam Lecture,
         Universiity of Texas Southwestern Campus, Department of Dermatology, Dallas.
  2015   “Human skin color: Its evolution and relevance to health and human society,” The 2345th meeting of The
         Philosophical Society of Washington, Washington, D.C.
  2015   “Skin pigmentation is relevant to everything that physical anthropologists aspire to do," Luncheon address
         to the 84th annual meeting of the American Association of Physical Anthropologists, St. Louis.
  2014   “Human skin pigmentation: Its evolution and relevance to health and human society,” 13th Gustav
         Heinrich Ralph von Koenigswald Lecture, Senckenberg Forschungsinstitut und Naturmuseum, Frankfurt
         am Main
  2014   “The colors of human skin,” Penn Humanities Forum, University of Pennsylvania
  2014   “Natural selection and the evolution of skin pigmentation phenotypes.” Keynote lecture, International
         Pigment Cell Conference, Singapore.
  2014   “The evolution of Asian primates: 55 million years of speciation, extinction, dispersal, isolation, and
         adaptation fueled by environmental change.” Plenary lecture, International Primatological Society, Hanoi,
         Vietnam.
  2014   “You’re looking good! Evolutionary and anthropological perspectives on the importance
         of human facial appearance.” Keynote lecture, Cosmetic Bootcamp Summer Meeting 2014, Aspen.
  2014    “Skin pigmentation: Its evolution and meanings in the modern world,” Heidelberg Forum Science and
         Society, European Molecular Biology Laboratory, Heidelberg.
  2014   “Vitamin D and human health: an evolutionary perspective,” Vitamin D and Human Health, Queen Mary
         University, London.
  2014   “The evolution of naked, sweaty, smelly, and colorful human skin,” Monell Chemical Senses Center,
         Philadelphia.
  2013   “Why human skin comes in colors and why it matters,” Explorer Lecture Series, Cleveland Museum of
         Natural History.
  2013   “The beauty of the human rainbow: The evolution of human skin color,” Featured keynote lecture, (XIth
         Annual) Festival of Science, Genoa, Italy.
  2013   “Skin pigmentation and the vitamin D compromise: Implications for life in an urbanized world,” Director’s
         Leadership Lecture Series, Institute of Social Research, University of Michigan.
  2013   "Examining the biology of health and health disparities in South Africa: New evidence for the role of
         vitamin D," invited guest lecture to caucus of the Members of Parliament of the Democratic Alliance
         Party, South Africa.
  2013   “Beyond Skin,” Keynote Lecture for the DNA Summit 2013, London.
  2013   “The evolution of human skin pigmentation and its implications for health in the modern world,” Keynote
         Lecture for the Sun Protection Conference 2013, London.
  2013   “Human skin: Naked, sweaty, colorful, and decorated,” Inaugural Lecture for the Irish Skin Foundation,
         Dublin.
  2013   “The evolution and meanings of skin pigmentation,” Topical Lecture for the Annual Meeting of the
         American Association for the Advancement of Science. Boston, MA.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 57 of 101 Page ID #1880
                                                                                     Jablonski, CV, p. 28


  2012   “The evolution of skin and skin color…and what it means to you,” Exxon Mobil Research Club, Hampton,
         NJ.
  2012   “Skin: Its biology in black and white,” First Annual Philip V. Tobias Memorial Lecture for the
         Palaeontological Scientific Trust (8th PAST/Standard Bank Lecture), Soweto Theatre, Johannesburg.
  2012   “Skin pigmentation: Its evolution and meaning in the modern world,” Fourth Annual Darwin Seminar,
         University of Cape Town.
  2012   “The evolution of human skin and skin color,” Grand Rounds, Organogenesis, Inc., Canton, MA.
  2012   “The evolution of skin,” Leakey Foundation Lecture, A SciCafe Presentation, American Museum of Natural
         History, New York.
  2012   “Exploring the biological and social meanings of skin color,” Invited lecture for NYC area science
         educators, American Museum of Natural History (Gottesberg Center for Science Teaching and Learning),
         New York.
  2012   “In living color: The evolution and meanings of human skin color,” University Lecture, University of Iowa.
  2012   “Living color: The biological and social meaning of skin color,” Featured lecture in association with the
         exhibit, “RACE: Are We So Different?,” Science Museum of Virginia, Richmond.
  2012   “The evolution of human skin pigmentation by natural selection,” 10th Annual Darwin Day Lecture,
         Frankling & Marshall College, Lancaster (PA).
  2011   “Skin color: Evolution and significance,” Smithsonian Members Lecture in association with the exhibit,
         “RACE: Are We So Different?”, National Museum of Natural History, Smithsonian Institution.
  2011   “Evolving skin: The remarkable history of our largest organ,” Leakey Foundation Lecture Series, Field
         Museum of Natural History, Chicago.
  2011   “The evolution of skin coloration”, endowed Stanley Davidson Lecture of the Royal College of Physicians
         of Edinburgh (Scotland), Biennial Dermatology Symposium.
  2011   “Why is our human skin so different from our hairy cousin, the chimp?” Featured thematic lecture, British
         Science Festival, Bradford (England).
  2011   “Why skin color matters: A look at the evolution and meaning of our most visible trait”, Keynote address
         at the annual Student Scholar Day at Grand Valley State University, Allendale, Michigan.
  2011   “The evolution and meaning of human skin pigmentation”, Distinguished Scientist and visiting Woman in
         Science lecturer, Bard College.
  2010   “The skin, a universal interface of colour”, LVMH Recherche, 10th Symposium, Paris, France.
  2010   “The evolution of naked skin in humans”, A. Watson Armour Seminar Series, Field Museum, Chicago.
  2010   “Vitamin D production as a driving force in the evolution of human skin pigmentation”, Scottish Summit
         on Vitamin D and Multiple Sclerosis, Glasgow.
  2010   “Human skin pigmentation as an example of adaptive evolution”, American Philosophical Society,
         Philadelphia.
  2010   “Why skin comes in colors”, Annual Darwin Lecture, Stellenbosch Institute for Advanced Study,
         Stellenbosch, South Africa.
  2010   “Natural selection and the evolution of skin pigmentation”, Peter N. Horvath, M.D., Lecture, The
         Washington D.C. Dermatological Society.
  2009   “The skin that makes us human”. In the Light of Evolution IV: The Human Condition, Arthur M. Sackler
         Colloquium of the National Academy of Sciences, University of California at Irvine.
  2009   “Darwin’s birthday suit: The evolution of human skin pigmentation”. Distinguished Lecture in Evolutionary
         Anthropology, Duke University.
  2009   “Darwin’s birthday suit: The evolution of human skin pigmentation”. Darwin Evolving Lecture Series,
         University of California, Los Angeles.
  2009   “We are all connected”. Centennial Commencement Address to the 2009 Class of the College of Liberal
         Arts, The Pennsylvania State University.
  2009   “Darwin’s birthday suit: The evolution of human skin pigmentation”. Skomp Endowed Lecture in
         Anthropology, Indiana University, Bloomington, Indiana.
  2009   “Darwin’s birthday suit: The evolution of human skin pigmentation”. Darwinfest, Arizona State University.
  2009   “Darwin’s birthday suit: The evolution of human skin pigmentation”. Darwin Bicentennial Keynote Address,
         Ohio University.
  2009   “Darwin’s birthday suit”. TED Conference, Long Beach, CA.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 58 of 101 Page ID #1881
                                                                                         Jablonski, CV, p. 29


  2008    “The evolution of human skin color”, School of Advanced Research and Leakey Foundation Lecture, Santa
          Fe, NM.
  2008    “The evolution of human skin color”, Annual Westbrook Lecture, Wagner Free Institute of Science,
          Philadelphia, PA.
  2007    “Living in our skin: The biological and social meaning of skin color”, Annual Common Ground Keynote
          Address, Skyline Community College, San Mateo, CA.
  2007    “Primates in touch”, presented as part of “The Body Reconsidered”, Pop!Tech 2007, Camden, ME
  2007    “The evolution of human skin and skin color”, Keynote Address to the annual meeting of the Pan-American
          Society of Pigment Cell Research, Chicago, IL
  2007    “The evolution of human skin and skin color”, as part of the University of California at San Diego
          symposium, “Explaining the Origin of Humans”
  2006    “The evolution of human skin color”, Annual Marie Worthington Lecture, Denver Museum of Natural
          History
  2006    “The evolution of human skin color: Revisiting an old question with new evidence”, invited lecture in the
          Seventh Annual W. K. Hamilton Symposium, “Human Evolution”, University of California at San Francisco.
  2006    “The evolution of human skin color”, Ohio State University Invited Lecturer, Department of Evolution,
          Ecology, Organismal Biology, and Department of Anthropology.
  2004    “Solar ultraviolet radiation and the evolution of human skin coloration”, Keynote Address, 4th International
          Conference on Astrobiology, NASA Ames Laboratory, Mountain View, California, April, 2004
  2004    “The evolution of human skin coloration”, Leakey Foundation Human Origins Lecture Series, California
          Academy of Sciences, San Francisco, and California Institute of Technology, Pasadena, April and May, 2004
  2003    “The evolution of human skin coloration”, Keynote Address, Annual Fellows Dinner, California Academy of
          Sciences, October, 2003
  2003    “Human skin color and natural selection”, Keynote Address to the General Session, National Association of
          Biology Teachers annual conference, Portland, Oregon, October, 2003
  2003    “Primate homeland: The evolution of primates and tropical forests”, invited lecture for the international
          symposium, “Evolution of the Tertiary Primates in Asia’, Primate Research Institute, Kyoto University, Japan,
          January, 2003
  2002    “Lessons from our relatives: What the Old World monkeys can tell us about human evolution,” Max Planck
          Institute of Evolutionary Anthropology, Leipzig, Germany, June, 2002
  2002    “The evolution of human skin coloration”, Annual Presidential Address, Pacific Division of the American
          Association of the Advancement of Science, June, 2002
  2002    “Evolution in a nutshell”, a presentation to the Second Global Forum, “Human Genome, Human Being”,
          sponsored by the Global Forum and the California Academy of Sciences; also an invited panellist in the
          Second Global Forum, February 2002
  2002    “Sepia rainbow: New insights into why human skin comes in colors”, Annual Marion Sulzberger Memorial
          Lecture, San Francisco Dermatological Society, January, 2002
  2001    “Primates for all seasons? Environmental seasonality and its effects on the evolution of old world
          primates”, University of Zürich-Irchel, Switzerland, November, 2001
  2000    “Nepal ten million years ago”, Special Commemorative Lecture, Faculty of Science, Tribhuvan University,
          Kathmandu, Nepal, November, 2000
  1996    “Heterochronic implications of the innovation of bipedalism in hominids”, invited presentation in the
          symposium, “Heterochrony: Implications for Paleobiology and Paleoanthropology”, AMSIE '96 (AAAS
          Annual Conference), February, 1996
  1995    Invited speaker and panelist, Women in Science Symposium, Dominican College, San Anselmo, October,
          1995
  1986    “The timing of the evolution of Old World monkeys in eastern Asia”, invited lecture in the symposium,
          “Dating of the Cercopithecoid Fossil Record,” XIth Congres of the International Primatological Society,
          Göttingen, West Germany, July, 1986
  1986    “A new perspective on the evolution of primates in East Asia”, invited keynote lecture in the international
          symposium entitled “Primates -- The New Revolution”, December, 1986

  Other Invited Presentations:
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 59 of 101 Page ID #1882
                                                                                       Jablonski, CV, p. 30



  2017   “Land of beautiful blow-ins: Revisiting the natural and human history of Hawai’i,” American Association for
         the Advancement of Science, Pacific Division, Annual Meeting.
  2017   “Human skin color is an evolutionary adaptation,” Spelman College, Genes and Genealogy Project at
         Spelman Lecture Series.
  2017   “Evolution of sweating and human thermoregulation,” Noll Physiological Research Seminar Series, College
         of Health and Human Development, Penn State.
  2016   “The sepia rainbow: The fascinating story of human skin,” Webinar for Penn State Extension.
  2016   “You, the liberal arts, and the human condition,” Inaugural Liberal Arts First-year Lecture, Penn State.
  2016   “The evolution of primates in Asia: 55 million years of speciation, extinction, dispersal, isolation, and
         adaptation fueled by environmental change,” Research seminar, University of California at Davis,
         Department of Anthropology.
  2015   “The evolution of human skin color and why it matters,” Research seminar, Stony Brook University,
         Department of Ecology and Evolution.
  2015   “Dermatologists and the social face,” Research seminar, Universiity of Texas Southwestern Campus,
         Department of Dermatology, Dallas.
  2014   “Skin pigmentation and evolution,” Colloquium honouring Gustav Heinrich Ralph von Koenigswald, Werner
         Reimers Stiftung, Frankfurt
  2014   “Why appearance matters: Why looks always have been and still are important to people,” University of
         Cape Town, Medical Faculty, Science Awareness Day presentation
  2013   “Skin pigmentation and the evolution of the vitamin D compromise,” Institute of Infectious Disease and
         Molecular Medicine, University of Cape Town.
  2013   “The Evolution of Skin Pigmentation and its Implications for Dermatology and Health in the 21st Century,”
         London Ethnic Skin Research Group.
  2013   "Skin Pigmentation, Sunlight, and Vitamin D in the South African Context," STIAS Seminar Series,
         Stellenbosch.
  2012   “Human skin pigmentation: Evolution and implications for disease,” Stellenbosch University Faculty of
         Medicine invited noontime lecture (co-authored with George Chaplin).
  2012   “Human skin pigmentation: Its evolution and meaning in the modern world,” STIAS Lecture Series,
         Stellenbosch University.
  2012   “Human Skin Pigmentation: Evolution and Implications for Disease Susceptibility,” Invited Lecture,
         Departments of Human Biology and Dermatology, University of Cape Town (co-authored with George
         Chaplin).
  2012   “The Mio-Pliocene Colobine Monkey, Mesopithecus, in China,” New York Consortium on Evolutionary
         Primatology, Seminar, CUNY.
  2012   “Why skin color evolved and why it matters,” University of Iowa Public Education Series.
  2012   “Geomorphology, environmental change, and the fate of Yunnan’s biotas in the Tertiary and Quaternary”
         U.S.-China Workshop on Critical Transitions, sponsored by the National Science Foundation, Los Angeles
         County Natural History Museum.
  2011   “The Evolution and Meaning of our Most Noticeable Trait, Skin Colour,” Joint meeting of the Kenya
         Museum Society and Nairobi National Museum, Nairobi, Kenya.
  2011   “Living Color: Exploring the Evolution and Meanings of Human Skin Color,” The Birla Institute of Technology
         & Science, BITS Pilani Campus, Lecture delivered online.
  2011   “The Biological and Social Meanings of Human Skin Pigmentation,” Lecture to the Board on Behavioral,
         Cognitive, and Sensory Sciences, National Research Council, National Academy of Sciences, Washington,
         D.C.
  2010   “What did they look like? Investigating the physical appearance of people in the ancient circum-
         Mediterranean and Egypt”, Archaeological Institute of America, Central Pennsylvania Chapter.
  2009   “The Evolution of Monkeys and Apes in Relation to the Changing Landscapes and Environments of the
         Late Tertiary and Quaternary”, Earthtalks Seminar Series, Department of Geosciences, Penn State
         University.
  2009   “Skin as Interface: The Evolution of Human Skin and Skin Pigmentation”, Seminar, Department of Biology,
         University of Rome (Tor Vergata Campus)
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 60 of 101 Page ID #1883
                                                                                          Jablonski, CV, p. 31


   2009   “Skin as Interface: The Biological and Social Signficance of Human Skin”, Fall Lecture Series, Center for the
          Family in Diverse Contexts, Penn State University.
  2009    “The Evolution and Significance of Human Nakedness”, Behavior, Evolution, and Culture Program Seminar
          Series, University of California, Los Angeles.
  2009    “My Life as a Primate”, Invited keynote address, Graduate Women in Science, Penn State Chapter.
  2008    “The Monkey’s Tale: Why Old World Monkeys Succeeded When Apes Failed”, Department of Anatomical
          Sciences, Stony Brook University, Stony Brook, NY.
  2008    “The Evolution of Human Skin and Skin Color”, invited lecture, Department of Anthropology, Stony Brook
          University, Stony Brook, NY.
  2008    “The Evolution of Human Skin and Skin Color”, invited lecture, Department of Anthropology, Washington
          University, St. Louis.
  2008    “The Evolution of Human Skin and Skin Color”, invited lecture, Department of Anthropology, University of
          Buffalo.
  2007    “The Evolution of Human Skin and Skin Color”, invited lecture, Department of Neurobiology, The
          Pennsylvania State University, Hershey, PA.
  2007    “The Evolution of Human Skin Color: Meeting Place of Geography and Physiology”, invited “Coffee Hour”
          presentation to the Department of Geography, The Pennsylvania State University.
  2007    “Your Skin, Warts and All”, invited presentation for “Research Unplugged”, an informal forum about
          research, The Pennsylvania State University
  2007    “The Natural History of Human Skin”, invited lecture in the 2007 Palaeo Speakers Series, National
          Museums of Kenya, Nairobi.
  2006    “The Natural History of Human Skin”, invited Leakey Foundation lecture, held at the California Academy of
          Sciences, San Francisco.
  2006    “A Primate Studying Primates (and Other Things)”, invited lecture to The Association of Women in Science
          San Francisco Chapter and Amgen Women’s Interactive Center.
  2005    “Setting the Stage: Who were the First Ice Age People of the Pacific Northwest?”, Symposium on “Ice Age
          Peoples of the Pacific Northwest”, Annual Meeting of the Pacific Division of the American Association for
          the Advancement of Science, Ashland, OR, June, 2005.
  2005    “Ice Age peoples of the Pacific Northwest and the Vitamin D Imperative”, Annual Meeting of the Pacific
          Division of the American Association for the Advancement of Science, Ashland, OR, June, 2005.
  2005    “The Role of Bipedal Displays in the Origin of Bipedalism in the Human Lineage”, Department of
          Anthropological Sciences, Stanford University, June 2005.
  2005    “The Evolution of Human Skin Color”, Department of Biology, California State University East Bay
          (Hayward), April 2005.
  2005    “The Evolution of Human Skin Color”, Department of Biology, Kenyatta University, Nairobi, Kenya, March
          2005
  2005    “Extinctions and Survivals of Primates for the Last 50 Million Years”, Department of Anthropological
          Sciences, Stanford University, February 2005.
  2004    “Shedding New Light on an Old Problem: The Evolution of Human Skin Color”, Bridges to Baccalaureate
          Program, City College of San Francisco and San Francisco State University, November, 2004
  2004    “The Evolution of Human Skin Coloration”, Touro University, Mare Island, California, November, 2004
  2004    “Highlights of Human Evolution”, California Science Teachers Association annual conference, San Jose,
          September, 2004
  2004    “The Evolution of Human Skin Coloration: A Geographical Approach”, ESRI User Conference, San Diego,
          August, 2004
  2004    “Highlights of Human Evolution”, ASSET Conference on Astrobiology Teaching, San Francisco, August, 2004
  2004    “The Evolution of Human Skin Coloration”, Kenya Museum Society, Nairobi, Kenya, September, 2004
  2004    “Brown Skin, Pink Skin, Your Skin, My Skin: The Evolution of Human Skin Color”, Prehistory Club of Kenya,
          September, 2004
  2004    “What Do Colobine Monkeys Really Tell Us About Environmental Evolution?” Invited lecture at the NSF-
          funded East African Paleoenvironment Workshop, Washington, D.C., May, 2004
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 61 of 101 Page ID #1884
                                                                                      Jablonski, CV, p. 32


  2004   Interview of Paul Ekman for the California Academy of Sciences Series, Conversations at the Herbst Theater,
         May, 2004; also aired nationally on NPR’s City Arts and Lectures series
  2004    “What Can Monkeys Tell Us About Human Evolution?” Invited Lecture to Cabrillo College, Aptos, CA, April,
         2004
  2003   “Botox Nation: How Human Faces Lose Their Humanity”, Members Lecture for the California Academy of
         Sciences, June, 2003
  2003   “Brown Skin, Pink Skin, Your Skin, My Skin”, delivered to a general town meeting, Telluride, Colorado
         (sponsored by the Pinhead Institute)
  2003   Interview of Steven Pinker for the California Academy of Sciences Series, Conversations at the Herbst
         Theater, January 2003; also aired nationally on NPR’s City Arts and Lectures series
  2002   “Lessons from our Relatives: What Non-human Primates Can Tell us About Human Evolution”, Fromm
         Institute for Lifelong Learning, San Francisco, May, 2002
  2002   “The Three Chimpanzees: Conflict Resolution and Reconciliation in Common Chimpanzees, Bonobos and
         Humans”, Seminar Series, Department of Cognitive Sciences, Stanford University, May 2002
  2002   “The Evolution of Human Skin Coloration”, San Jose State University Department of Anthropology Seminar
         Series, May, 2002
  2001   “Reverse Engineering: How the Physiological Requirements of Vertebrates Can be Used to Reconstruct the
         Mode and Tempo of Environmental Change”, 5th International Conference on the Evolution of the East
         Asian Environment, Hong Kong, October, 2001
  2001   “The Three Chimpanzees: Conflict Resolution and Reconciliation in Common Chimpanzees, Bonobos and
         Humans”, Annual Seminar Series, Department of Biological Sciences, San Francisco State University,
         September, 2001
  2001   “The Three Chimpanzees”, Members Lecture, California Academy of Sciences, July, 2001
  2001   “The Evolution of Human Skin Coloration”, Research Seminar Series, NASA Ames Laboratory, Mountain
         View, California, May, 2001
  2001   “The Evolution of Human Skin Coloration”, Department of Biological Anthropology, University of
         Cambridge, Cambridge, U.K., February, 2001
  2001   “The Evolution of Human Skin Coloration”, Research Seminar Series, California Academy of Sciences, San
         Francisco, January, 2001
  2001   “The Evolution of Human Skin Coloration and its Ramifications for Human Health”, Grand Rounds,
         Department of Dermatology, University of California at San Francisco, January, 2001
  2000   “The Evolution of Human Skin Coloration,” Departments of Biology and Anthropology, Sociology and Justice
         Studies Combined Seminar, University of Idaho, October, 2000
  2000   “The Lichen-eating Monkeys of China”, Lichen Society of California, Berkeley, California, May, 2000
  2000   “Human Evolution is Everybody’s Business”, Featured Guest Speaker, Eighteenth Annual San Francisco
         Science Fair, Randall Museum, San Francisco, January, 2000
  2000   “The Evolution of Human Skin Coloration,” The New York Regional Primatology Colloquium, sponsored by
         the New York Consortium in Evolutionary Primatology (NYCEP), New York, January, 2000
  2000   “Life as an Anthropologist”, Anthropology Club, Skyline College, San Mateo County, California, January,
         2000
  2000   “The Steps to Becoming Human,” Center for Learning in Retirement, University of California at Berkeley,
         January, 2000
  1999   “The Evolution of Human Skin Coloration,” Department of Anthropology Seminar Series, Harvard University,
         Cambridge, Massachusetts, November, 1999
  1999   “What Determines the Responses of Mammals to Environmental Change? Insights from the Pleistocene of
         China”, Harvard University Herbaria Seminar Series, Harvard University, Cambridge, Massachusetts,
         November, 1999
  1999   “The Evolution of Mammals in Eastern and Southern Asia During the Last 10 million Years,” National
         Museum of Natural History, Swoyambhu, Kathmandu, Nepal, December, 1999
  1999   “Probing the Geography and Biology of Extinctions: Environmental Change and Primate Evolution in Asia
         During the Late Tertiary and Quaternary”, University of California at Davis, Department of Anthropology
         Seminar Series, October, 1999
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 62 of 101 Page ID #1885
                                                                                       Jablonski, CV, p. 33


  1999   “The Evolution of Human Skin Coloration”, Stanford University, Department of Anthropological Sciences
         Colloquium Series, May, 1999
  1999   “The Evolution of Human Skin Coloration”, University College London, Subdepartment of Evolutionary
         Anatomy Seminar Series, February, 1999
  1999   “The Evolution of Human Skin Coloration”, San Francisco State University, Department of Biological
         Sciences Colloquium Series, January, 1999
  1998   “Lucy’s Lifestyle: Reconstructing the Lives of our Ancient Ancestors”, invited lecture for the Modesto Area
         Partners in Science series, November, 1998
  1998   “Enjoying a Life in Science”, Keynote Address for the “Reach for the Stars in Math and Science” Conference
         for Girls, Modesto, Stanislaus County, California, June, 1998
  1998   “Letting the Bones Speak: What Skeletons can Tell us about Lives and Lifestyles”, invited lecture and
         workshop for the “Expanding Your Horizons” (in Math and Science Conference) for 6th through 12thgrade
         young women, Skyline College, San Bruno, May, 1998
  1998   “Fragile Animals in Fragile Ecosystems: China’s Snub-nosed Monkeys”, invited seminar in the Department
         of Wildlife Studies and Environmental Biology Seminar Series, University of California at Berkeley, March,
         1998
  1998   “Environmental Change during the Pleistocene of East Asia, and its Effects on Mammals”, Special Guest
         Lecture Series, Department of Biology, University of Tulsa, OK, May, 1998
  1998   Member of 10th Anniversary Discussion Panel, “Museum Odyssey” Social and Professional Directives for
         Cultural Institutions”, San Francisco State University, Museum Studies Program, January, 1998
  1997   “Environmental Change During the Pleistocene of East Asia and its Effect on Higher Primates”, University of
         California at Santa Cruz, Bi-monthly Archaeology/Physical Anthropology Forum, May, 1997
  1997   “The Response of Mammals to Environmental Changes during the East Asian Pleistocene”, San Francisco
         State University, Analytical Biogeography Seminar, April, 1997
  1997   “What’s New in Human Evolution?”, Modesto Area Partners in Science, January, 1997
  1996   “The Use of GIS in Paleoenvironmental Reconstruction and the Study of Paleobiodiversity”, Department of
         Geography Seminar Series, The University of Western Australia, November, 1996
  1995   “A New Look at the Origin of Hominid Bipedalism”, Institute of Human Origins, Berkeley, November, 1995
  1995   “Biogeographical and Life History Perspectives on Mammalian and Human Evolution in Asia”, invited
         seminar to the Department of Biological Sciences (Ecology and Evolution Group), Stanford University,
         November, 1995
  1995   “Biogeographical Perspectives on Mammalian and Human Evolution in Asia: An Example of the Application
         of Geographical Information Systems to Vertebrate Paleontology”, University of California at Berkeley,
         Museum of Vertebrate Zoology Seminar Series, October, 1995
  1994   “Primate Life Histories and their Implications for Primate Conservation and our Understanding of Human
         Evolution”, The University of Western Australia, Centre for Human Biology,
  1993   “Mammalian Responses to Quaternary Environmental Changes in East Asia: Context and Consequences”,
         Sixth International Theriological Congress, symposium on Mammalian Responses to Quaternary Climate
         Changes, Sydney, Australia, July, 1993
  1993   “The Natural History of the Snub-nosed and Douc Langurs”, Seminar Series of the Anthropological Institute,
         Universität Zürich-Irchel, Switzerland, October, 1993
  1993   “Environmental Change, Mammalian Evolution and the Emergence of Modern Humans”, Seventh Annual
         Conference of the Australasian Society for Human Biology, symposium on Human Evolution, December,
         1993
  1993   “The Role of the Forensic Anthropologist in Personal Identification: A Decade of Experience in Hong
         Kong”, symposium on forensic anthropology, 38th Annual Scientific Meeting of the Royal Society of
         Pathologists of Australasia, Perth, Australia, April, 1993
  1993   “Primate Natural History, Primate Life Histories and Primate Conservation”, Perth Zoo Docent's
         Association, April, 1993
  1992   “China's rare treasures, the golden monkeys”, Perth Zoo Docent's Association, August, 1992
  1992   “The Distribution of Cercopithecid Fossils in Asia in Relation to Changing Landforms and Environments”,
         Australian Association of Palaeontologists, Perth, Australia, June, 1992
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 63 of 101 Page ID #1886
                                                                                        Jablonski, CV, p. 34


  1992   “The Evolution of Hominid Bipedalism Revisited”, Department of Anthropology, State University of New
         York at Buffalo, April, 1992
  1992   “Menopause: New Insights from Reproductive and Evolutionary Biology”, Western Australian Endocrine
         Sciences Symposium, Perth, Australia, November, 1992
  1992   “Primates: It's All Relative”, The University of Western Australia, Extramural Course, June, 1992
  1992   “Bipedalism and the Origin of the Hominidae”, Royal Society of Western Australia, May, 1992
  1992   “New Insights in the Evolution of Hominid Bipedalism”, Western Australia Evolutionary Biology Group,
         April, 1992
  1991   “What is a Primate?”, Perth Zoo Docent's Association, November, 1991
  1991   “Early Hominids and their Lifestyles”, Methodist Ladies College, Perth, Australia, November, 1991
  1991   “An Anthropologist Looks at Menopause”, PIVET Medical Centre for Treatment of Reproductive Disorders,
         Perth, Australia, October, 1991
  1991   “What is a Primate?”, Perth Zoo, In-service Course for Human Biology Teachers, June, 1991
  1991   “Monkeys, Mountains, and Human Evolution”, Centre for Human Biology, The University of Western
         Australia, May, 1991
  1990   “Geography and the Evolution of Monkeys in China”, University of Washington, Department of
         Anthropology, May, 1990
  1990   “Recent Advances in the Study of the Evolution of Asian primates, with Emphasis on the Cercopithecoidea”,
         Department of Anthropology, University of Colorado, May, 1990
  1990   “The Golden Monkeys of China: Evolution, Distribution and Conservation”, University of New Mexico,
         Department of Anthropology, May, 1990
  1989   “The Golden Monkeys of China: Evolution and Conservation”, Hong Kong Anthropological Society, July,
         1989
  1989   “Conducting Research in the Biological Sciences in China”, San Francisco State University China Exchange
         Program, Hong Kong, July, 1989
  1988   “The East African Rift Valley and the Search for the Origins of Early Man”, Hong Kong Association of
         University Women, November, 1988
  1988   “A Method of Personal Identification Based on the Matching of ante mortem and post mortem
         Photographs of the Skull and Dentition”, Sun Yat Sen Medical University, Faculty of Forensic Medicine,
         Guangzhou, China, September, 1988
  1987   “Skeletons in the Closet and Other Places” (A lecture on forensic odontology and forensic anthropology in
         Hong Kong), Hong Kong Chapter, Institute of Biology, October, 1987
  1987   “Human Origins: New Evidence and Interpretations”, British Institute of Surgical Technologists (Hong Kong
         Chapter), September, 1987
  1986   “Bones, Teeth, and Odd Bods” (A lecture on forensic odontology and forensic anthropology in Hong Kong),
         Hong Kong Association of University Women, November, 1986
  1985   “Bones, Teeth, and Odd Bods: Recent Developments in Forensic Odontology and Forensic Anthropology
         in Hong Kong”, British Institute of Surgical Technologists (Hong Kong Chapter), November, 1985
  1985   “Patterns of sexual dimorphism in Theropithecus,” Colloquium on “Sexual Dimorphism in Higher Primates”
         held in conjunction with the exhibition, “Homo, Four Million Years of History”, Firenze, Italy; paper read in
         absentia, November, 1985
  1984   Lectures and seminars on methods of analysis in functional morphology, with particular reference to the
         locomotor and masticatory apparatuses of nonhuman primates, Kunming Institute of Zoology, Academia
         Sinica, November, 1984
  1983   “A method for matching human skulls with photographic portraits based on landmarks of the cranium and
         dentition”, IXth International Congress of Anthropological and Ethnological Sciences, Vancouver, B.C.,
         Symposium on Forensic Anthropology, August, 1983
  1980   “Cercopithecoid Evolution: Monkey Business in Africa”, Hong Kong Anthropological Society, February,
         1980
  1979   “The Anatomy of the Masticatory Apparatus of the Gelada Baboon and its Relationship to the Feeding
         Adaptation of the Genus Theropithecus”, Department of Anatomy Seminar Series, Howard University
         School of Medicine, Washington, D.C., March, 1979
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 64 of 101 Page ID #1887
                                                                                         Jablonski, CV, p. 35


  Media Appearances Related to Research:

      1.    The Root and Roots Show with Greg Rasheed, 30-minute interview about skin color and racism, “The
            meaning of skin color,” http://www.blogtalkradio.com/rootandroots/2015/01/16/the-meaning-of-skin-
            color, 16 January 2015.
      2.    Sunday Night Safran, Australian Broadcasting Corporation, 10-minute interview about human skin and skin
            color; http://player.fm/series/sunday-night-safran-13039/nina-jablonski-kate-forsyth-and-khaled-khalafalla.
            3 April 2013.
      3.    Life Matters, Australian Broadcasting Corporation, 15-minute interview about Living Color: The Biological
            and Social Meaning of Skin Color: http://www.abc.net.au/radionational/programs/lifematters/skin-
            colour/4560634. 11 March 2013.
      4.    The Jefferson Exchange, Southern Oregon Public Radio, Two-hour interview about Living Color: The
            Biological and Social Meaning of Skin Color:
            http://ec.libsyn.com/p/e/b/a/eba97a629c005c45/The_Jefferson_Exchange_03_14_2013_Hour_2.mp3?d13
            a76d516d9dec20c3d276ce028ed5089ab1ce3dae902ea1d01ce833fd2ce5d3757&c_id=5489579, 14 March
            2013.
      5.    WAMC Academic Minute, on “Evolution and skin color”: http://www.wamc.org/post/dr-nina-jablonski-
            penn-state-university-evolution-and-skin-color, 7 February 2013.
      6.    Tonic with Dr. Norman Swan, Australian Broadcasting Corporation, 15-minute television interview on the
            biological and social meanings of skin color. 15 February 2013.
      7.    National Institutes of Health, Office of Behavioral and Social Science Research, Interview on how lifestyle
            and skin color impact health and psychological wellbeing:
            http://obssr.od.nih.gov/video/jablonski/index.aspx, 4 February 2013.
      8.    Culture Shocks (with Barry Lynn), Interview about Living Color: The Biological and Social Meaning of Skin
            Color: http://www.cultureshocks.com/shows/2013/01/07/joe-mozingo-nina-jablonski/, 7 January 2013.
      9.    The Roundtable/WAMC Radio, Northeast Public Radio, Interview about Living Color: The Biological and
            Social Meaning of Skin Color: http://wamc.org/post/living-color-biological-and-social-meaning-skin-color
      10.   Focus, WILL Radio, Interview about Living Color: The Biological and Social Meaning of Skin Color:
            http://will.illinois.edu/focus/program/living-color-the-biological-and-social-meaning-of-skin-color, 2
            November 2012.
      11.   THE GIST/Michelangelo Signorile (Sirius XM Radio), Interview about Living Color: The Biological and Social
            Meaning of Skin Color, 17 October 2012.
      12.   Think with Krys Boyd, KERA, Interview about Living Color: The Biological and Social Meaning of Skin Color:
            http://www.kera.org/2012/10/15/the-biological-and-social-meaning-of-skin-color/, 15 October 2012.
      13.   Joy Cardin Show, WPR, Madison, One-hour Interview about Living Color: The Biological and Social
            Meaning of Skin Color:
            http://wpr.org/webcasting/audioarchives_display.cfm?Code=jca&StartRow=1&keyword=Jablonski&highli
            ght=on, 15 October 2012.
      14.   Perspective, K-State Public Radio, Interview about Living Color: The Biological and Social Meaning of Skin
            Color, 15 October 2012.
      15.   All Sides with Ann Fisher/WOSU, Columbus, Interview about Living Color: The Biological and Social
            Meaning of Skin Color: http://wosu.org/2012/allsides/living-color-impact-of-skin-color-on-social-
            interactions/, 4 October 2012
      16.   Tavis Smiley Show (NPR), 15-minute Interview about Living Color: The Biological and Social Meaning of
            Skin Color: http://www.tavissmileyradio.com/nina-jablonski-living-color/, 28 September 2012.
      17.   702 Talk Radio (Johannesburg, South Africa) with Jenny Crws-Williams, live broadcast one-hour interview
            aired on Monday 17 September 2012. http://www.702.co.za/podcast/podcast_bestofjenny.asp
      18.   180 with Bob show (Johannesburg, South Africa), live broadcast of 10-minute interview on Tuesday 18
            September 2012.
      19.   SAFM (Cape Town, South Africa), “Otherwise” show, live interview about skin color and race.
      20.   WGBH, Cally Crossley Show, live interview concerning evolution of skin pigmentation and significance of
            tanning, 6/20/11.
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 65 of 101 Page ID #1888
                                                                                        Jablonski, CV, p. 36


      21. TED Lecture, “Skin Color is an Illusion,” filmed February 2009;
          http://www.ted.com/talks/nina_jablonski_breaks_the_illusion_of_skin_color.html
      22. NPR, Morning Edition, Krulwich on Science, “Your Family May Once Have Been A Different Color”, 2/2/09;
          http://www.npr.org/templates/story/story.php?storyId=100057939
      23. SETI Institute Science Radio --- Are We Alone? --- 2/11/08 --- Senses Census (hosted by Dr. Seth Shostak)
          http://radio.seti.org/past-shows.php
      24. WPSU --- Take Note --- 12/23/07 --- Our Skin (interview by Patty Satalia)
          http://www.wpsu.org/radio/takenote.php?view=3
      25. New York Times --- 9/4/07 --- A Supple Casing, Prone to Damage (article by Natalie Angier)
          http://www.nytimes.com/2007/09/04/science/04angi.html?_r=1&scp=3&sq=nina+jablonski&st=nyt&oref
          =slogin
      26. WHYY / NPR --- Morning Edition --- 8/28/07 --- King Tut Exhibit Prompts Debate on His Skin Color (report
          by Joel Rose) http://www.npr.org/templates/story/story.php?storyId=13992421
      27. Good Morning America --- 8/23/07 --- Science of Sweat (report by John Berman)
          http://abcnews.go.com/GMA/Health/Story?id=3514398&page=1
      28. WPR (Wisconsin Public Radio) --- Conversations with Joy Cardin ---5/11/07 --- 7 AM time slot (hosted by
          Joy Cardin) http://www.wpr.org/ideas/programnotes.cfm (search by air date from this site)
      29. New York Times ---4/17/07 --- Defy Another Day (article by Natasha Singer)
          http://www.nytimes.com/2007/04/17/style/tmagazine/15taging.html?_r=1&oref=slogin
      30. MPR (Minnesota Public Radio) --- Midmorning --- 4/9/07 ---Skin Deep (interview by Kerri Miller)
          http://minnesota.publicradio.org/display/web/2007/04/09/midmorning2/
      31. NPR --- Weekend Edition Saturday --- 3/3/07 --- Finding the Beauty in ‘Skin: A Natural History’ (interview
          by Lynn Neary) http://www.npr.org/templates/story/story.php?storyId=7700603
      32. The Colbert Report --- 2/28/07 (hosted by Stephen Colbert)
          http://www.comedycentral.com/motherload/index.jhtml?ml_video=82918
      33. New York Times --- 1/9/07 --- Always Revealing, Human Skin is an Anthropologist’s Map (article by Claudia
          Dreifus) http://www.nytimes.com/2007/01/09/science/09conv.html?scp=1&sq=nina+jablonski&st=nyt
      34. WILL --- Afternoon Magazine ---11/21/06 --- Skin: A Natural History (interview by Celeste Quinn)
          http://will.uiuc.edu/am/aftmag/archives/07/071224.htm
      35. CBC Radio --- The Current --- 10/25/06 --- Part 3 (hosted by Anna Maria Tremonti)
          http://www.cbc.ca/thecurrent/2006/200610/20061025.html
      36. KQED --- Forum --- 10/5/06 --- Skin: A Natural History (hosted by Cynthia Gorney)
        http://www.kqed.org/epArchive/R610051000
      15. KVMR-FM --- Booktown --- 10/2/06 --- Skin: A Natural History (interview by Eric Tomb)
          http://www.archive.org/details/NinaJablonskiInterview


  Public and Broadcast Interviews of Scientists:

  2006    John McPhee, “City Arts and Lectures” Series of the City of San Francisco
  2005    Jared Diamond, “City Arts and Lectures” Series of the City of San Francisco
  2003    Steven Pinker, “City Arts and Lectures” Series of the City of San Francisco
  2002    Paul Ekman, “City Arts and Lectures” Series of the City of San Francisco

  Other Public Education and Service (including documentaries):

  2015             Primary scientific consultant and featured interviewee for BBC Documentary, “In Search of Colour:
                   The Colours of Life”, for release in late 2015: http://www.bbc.co.uk/programmes/p02vmwbt
  2015             Primary scientific consultant and featured interviewee for Howard Hughes Medical Institute,
                   Biointeractive Short Video Series, “The Biology of Skin Color,” downloadable in multiple formats,
                   with supporting educational materials also available. Root link:
                   https://www.hhmi.org/biointeractive/biology-skin-color
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 66 of 101 Page ID #1889
                                                                                    Jablonski, CV, p. 37


  2012        National Insitutes of Health, Office of Behavioral and Social Sciences video interview on skin color
              and health, with full transcript: https://obssr.od.nih.gov/video/;
              https://obssr.od.nih.gov/video/jablonski/index.aspx
  2009-10     Primary scientific consultant and featured interviewee for “Skin Deep” (2010, Electric Pictures)
              One-hour documentary co-produced with DocLab (Italy) for SBS, Screen Australia, ScreenWest,
              ARTE (France), RAI (Italy), WDR (Germany), and UR Sweden
              http://www.electricpictures.com.au/view/Skin+Deep/122/
  2008        Scientific consultant and featured interviewee for episode on “Skin” for History Channel
              documentary 11-part series, “Evolution”.
  2007        Featured interview on the possible existence of “bigfoot” for the Discovery Channel Program, “Best
              Evidence: Bigfoot”.
  2004-2005   Featured interviewee on the evolution of human skin coloration for the television series, “Bill Nye,
              the Science Guy”
  2004        Featured interview on the evolution of human skin and skin color for the program, “Skin
              Revealed”, Sunday Rounds with John Stupak, Consultation Radio Network
  2003        Lecturer in “Scholars in the Schools” program, Pinhead Institute, Telluride, Colorado
  2002        PBS Evolution Library, reprinted article from Discover (February 2001) by Gina Kirchweger on the
              “Biology of Skin Color: Black and White”:
              http://www.pbs.org/wgbh/evolution/library/07/3/text_pop/l_073_04.html
  2002        Featured interviewee in the National Geographic Society television production, “The Journey of
              Man”, aired January 2003
  2002        Scientific Advisor and Contributor to the joint National Geographic Society and PBS Production,
              “Skin”, aired November 2002
  2002        Contributor to “Science Update”, the AAAS popular science radio program, on the evolution of
              human skin coloration
  2001        Contributor to CBC Radio Science Program, “Quirks and Quarks”, on the evolution of human skin
              coloration
  2000        Contributor to PBS production for 2001/2002, “Race: Creation of an Illusion”
  2000        Presenter of an online lecture on human evolution for EarthNews environmental science network
  1999        Contributor to Antenna Theatre production on human evolution
  1998-2002   Contributor to KQED Radio, “Science Interchange” Program, aired on PBS stations nationwide
  1996        Contributor to RTHK (Hong Kong) Sunday Morning Show,
              “The Evolution of Hong Kong’s Environment”
  1995-2003   Lecturer in a variety of Adult Education courses offered by the California Academy of Sciences
  1995        Contributor to Richard Otting’s morning show on ABC Radio National, Perth, Australia
  1993        Participant in an evening Extension Course on primates for The University of Western Australia
  1992        Keynote lecturer and leader of "Meet a Scientist" sessions for the First Summer Science School of
              the Australian Scientific Industry Association for Year 10 students
  1992        Consultant to Australian Telecom Mobile workshop on stress management. Lecturer on
              "Humans and Stress"
  1992        Participant in an evening Extension Course on primates for The University of Western Australia
  1991-1994   Consultant in forensic anthropology to the city of Perth and the State of Western Australia.
              Responsibilities include involvement with Government forensic pathologists in criminal and civil
              cases involving personal identification of unknown human remains.
  1991-1994   Consultant in human osteology to archaeologists in Western Australia Responsibilities include
              study of human skeletal remains in situ throughout the state and the eventual identification and
              description of such remains
  1989        Professional Adviser to "The Human Story" Exhibition, Hong Kong Museum of History.
  1983-1990   Member of the Forensic Odontological Group of the Prince Philip Dental Hospital, Faculty of
              Dentistry, University of Hong Kong Responsibilities included regular involvement with the Royal
              Hong Kong Police and Hong Kong Government forensic pathologists in criminal and civil cases
              involving personal identification of unknown human remains and appearances in court as an
              expert witness as required. Educational responsibilities included acting as Instructor to the
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 67 of 101 Page ID #1890
                                                                                        Jablonski, CV, p. 38


                 Detective Training Wing of the Royal Hong Kong Police on techniques of personal identification
                 of human remains
  1983-1984      Contributor of scientific presentations for "Cabbage Hall", a radio program for children on Radio
                 Television Hong Kong
  1983           Hong Kong Urban Council, Popular Science Lecture: "The search for human origins"


  Museum Exhibit Development:

  2006-09        Curator and developer of the John G. and Catherine T. MacArthur Foundation-funded exhibit, “The
                 Evolution of Humans and their Environment in the Gaoligongshan”, for the Baoshan Cultural
                 Museum, Baoshan Prefecture, Yunnan, China
  2007           Contributor to exhibit, “Race: Are We so Different?” American Anthropological Association in
                 collaboration with the Science Museum of Minnesota.
  2004           Advisor and co-developer of exhibit on the evolution of human skin color and the relationship
                 between skin color and race for the Curious Kids Museum, St. Joseph, Michigan
  1996-2006      Supervisor of virtual exhibit content for the web presence of the Department of Anthropology;
                 includes an on-line collections catalog with images, object descriptions, and and other relevant
                 data:
                 http://www.calacademy.org/research/anthropology/acollection.html
                 http://www.calacademy.org/research/anthropology/collection/collintro.htm
                 and virtual educational exhibits featuring some of the Department of Anthropology’s collections:
                 http://www.calacademy.org/research/anthropology/Exhibits/index.htm
  2001-05        Internal Director of the Creative Design Team for all terrestrial and anthropological exhibits for the
                 new California Academy of Sciences currently under construction in Golden Gate Park
  1995-2003      Development and management of rotating anthropological displays in Wattis Gallery, California
                 Academy of Sciences; exhibits included items from the Rietz Food Technology Collection, Masai
                 spears and shields, the native arts of Australia, and folk toys of Japan
  2002           Scientific Content Provider for the exhibit, “Powers of Ten” (June-December 2002)
  2001-2002      Lead Curator and Main Scientific Content Advisor for the exhibit entitled, “Skulls” (March 2002—
                 Aug 2004): Work involved development of exhibit themes and content, and acquisition of
                 specimen loans from the UCMP and the University of the Pacific
  2000           Chair of Creative Design Team for the exhibit, “Vanuatu: At Home in the Western Pacific” (October
                 2000 – March 2001)
  1999           Chair of Program Content in connection with the traveling exhibit, “Missing Links Alive”, on human
                 evolution: Work involved development of an accompanying lecture series, educational
                 programming, and a marketing strategy for the exhibit
  1998-1999      Co-chair of the Creative Design Team for the exhibit, “The Elkus Collection: Changing Traditions in
                 Native American Arts” (on the floor at the Academy from 1999-2004)
  1997           Arranged for the long-term loan and exhibit of the W. Barclay Stevens Clock Collection to the
                 National Association of Watch and Clock Collectors Museum
  1997           Co-chair of the Creative Design Team for the exhibit, “Teec Nos Pos: Jewels of the Navaho Loom”
  1995           Organizer and Chair, Native American Art Fair and Sale, staged at the California Academy of
                 Sciences

  Museum Collections Founded and/or Curated:

  1994-2006      Department of Anthropology, California Academy of Sciences; collection comprises approximately
                 18,000 ethnographic and archaeological artifacts, representing mostly Native American and
                 oceanic cultures
  1981-1990      Created and curated the collection of over 10,000 extracted teeth of from individuals of known
                 age, sex and medical history at the Prince Philip Dental Hospital of the University of Hong Kong;
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 68 of 101 Page ID #1891
                                                                                        Jablonski, CV, p. 39


                  work included design of the protocol for tooth collection and development of its computerized
                  catalog
  1981-1990       Created and curated the collection of over 800 modern human skulls and 200 postcranial
                  remains from individuals of known age, sex, race and cause of death in the Department of
                  Anatomy of the University of Hong Kong; as co-founder of the collection, supervised the
                  excavation, cleaning and cataloguing of the collection, which is today one of the best
                  anthropological collections of human remains in Asia; collection consists entirely of “unclaimed”
                  human skeletal remains that would have otherwise been cremated

  Paid Consultancies:

  2015            RCSR Productions (for the Howard Hughes Medical Institute), scientific consultant and presenter
                  for short documentary film on the evolution and health implications of skin pigmentation, HHMI
                  BioInteractive Short Films.
  2009-2010       Skin Deep Pty Ltd., a subsidiary of Electric Films Ltd., scientific consultant and presenter for full
                  length documentary film on the evolution and meaning of skin color; project funded by UNESCO,
                  and the governments of France and Australia.
  2003-2006       University of Chicago Press, reviewer of book-length manuscripts and journal compilations
  2002 onward     University of California Press, book-length manuscript reviewer.
  2001            Web-site design and content consultant for the Institute of Human Origins, “Becoming Human”
                  web site, sponsored by the Albert P. Sloan Foundation
  2000-2002       Consultant in forensic osteology and anthropology for the Office of the Sheriff and Coroner,
                  Mendocino County, California
  1999-2002       Senior Content Advisor for the human evolution module of “Voyages Through Time”, an interactive
                  curriculum on evolution for high school students, done in collaboration with the NASA Ames
                  Laboratory and the SETI Institute
  1996-2000       Bay Area Classic Learning (Elderhostel)

  Administrative Experience:

  2015 onward     Associate Director, The Huck Institutes of the Life Sciences, The Pennsylvania State University,
                  with responsibilities for facilitating collaboration between the life sciences and the social and
                  behavioral sciences, and for enhancing integration of the social and behavior sciences and basic
                  biomedical research into medical education.
  2013 onward     Convener, STIAS Long-term Project, “Being Human Today: The Effects of Race” (for 2013-2018);
                  advising on the disbursement of approximately ZAR 3,000,000 provided by the Knut and Alice
                  Wallenberg Foundation and Riksbankens Jubileumsfond, Sweden. Responsibilities include
                  coordinating the activities of a 10-member team of international senior scholars and
                  administering a grant solicitation for junior investigators, working on issues of race and public
                  policy in South Africa and throughout Africa.
  2012 onward     Convener, Genetics and Genealogy Working Group (National Evolutionary Synthesis Center
                  [NESCent], Durham, NC). Responsibilities include leading a team of 31 scholars and professionals
                  in the development of curricula in genetics and genealogy for middle school, high school and
                  undergraduate students, especially from traditionally underrepresented minorities.
  2011 onward     Director, The Pennsylvania State University cross-college Center for Human Evolution and Diversity
                  (CHED)
  2006-2011       Head, Department of Anthropology, The Pennsylvania State University. Responsibilties included
                  establishment and maintenance of the intellectual direction and day-to-day running of a
                  department with 20 tenure-line faculty, 6 staff, and over 30 graduate students.
  1994-2006       Chair, Department of Anthropology, California Academy of Sciences. Responsibilities include:
                  Direct supervision of full- and part-time staff, interns, and volunteers; setting the goals and
                  supervision of all departmental research activities; oversight of the acquisition and management of
                  all collections (including cataloguing and the use of modern information technology to analyse and
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 69 of 101 Page ID #1892
                                                                                      Jablonski, CV, p. 40


                 serve collections data to the public via the Academy’s web portal); development of floor and
                 virtual exhibits; development of scholarly international symposia and two major public lectures
                 series; oversight of the Academy’s Traditional Arts Program; involvement in development activities
                 for the Academy; and development of and participation in the Academy’s international travel
                 program.
  2001-2005      Internal Director of the Creative Design Team for the new California Academy of Sciences natural
                 history museum, emphasizing overall design of all content related to terrestrial and cultural
                 themes. Work involved extensive collaboration with all internal museum constituencies
                 (researchers, educationalists, collections staff, and administrators) and five external commercial
                 design and architectural firms for the $392,000,000 project.
  2003           Acting Director of Research, California Academy of Sciences: As needed, during periods of
                 absence of the Director
  2002           Chair, Search Committee for new Curator in the Department of Ornithology and Mammalogy,
                 California Academy of Sciences.
  2001-2006      Member, Internal Communications Team (“I-Team”) of the California Academy of Sciences:
                 Work involves liaison between all museum constituencies to insure constructive communication
                 during the phases of new Academy planning and building.
  2000-2005      Member, Staff Advisory Council of the California Academy of Sciences: Work involves liaison with
                 all levels of museum staff and museum administration on all workplace issues.
  2000-2002      Acting Chair, Department of Ornithology and Mammalogy, California Academy of Sciences: Work
                 involved supervision of full- and part-time staff, and 6-8 volunteers.
  2000           Chair, Temporary Committee to Make Recommendations on the Future of the Curatorial Position
                 in Ornithology and Mammalogy, California Academy of Sciences
  1999-2000      Chair, Committee to Make Recommendations on Curatorial Study Leaves, California Academy of
                 Sciences
  1998           Chair, Committee to Make Recommendations on the Terms of Curatorial Appointments
  1990-1994      Co-coordinator of 2nd and 3rd year undergraduate curriculum in Human Biology, Department of
                 Anatomy and Human Biology, The University of Western Australia.
  1984-1990      Coordinator of 1st and 2nd year medical and dental school curricula in Head and Neck Anatomy,
                 Department of Anatomy, Schools of Medicine and Dentistry, University of Hong Kong.

  Development Experience:

  2015           Invited professor and speaker at two alumni interest-raising dinners in Florida for the College of
                 the Liberal Arts, Penn State
  2011           Penn State Alumni Association City Lights cultural and educational program held at The Academy
                 of Natural Sciences, Philadelphia, “The Naked Truth: Why Humans Have No Fur”
  2009           Penn State College of Liberal Arts Alumni Weekend Presentation co-organizer and participant,
                 “Exploring the Mechanisms of Human Evolution: From Fossils to Genes”
  2007           Keynote Speaker, “Huddle with the Faculty Series” to promote Penn State faculty research to an
                 audience of alumni, and fans during football season
                 Featured Speaker, The Pennsylvania State University, College of Liberal Arts Alumni Luncheon, May
                 2007
  2005           Keynote Speaker, California Academy of Sciences, Friends of the Academy Evening
  2004           Prehistory Club of Kenya: Wrote supporting materials that led to a sustaining donation for the
                 Club for 2005
  2003           Keynote Speaker, California Academy of Sciences, Academy Explorers Evening
  2003           Featured Speaker, California Academy of Sciences, China Natural History Project Dinner
  2003-2004      Speaker, Development Booth, at various California Academy of Sciences outreach events
  1996-2003      Featured scientific speaker, three meetings of the California Academy of Sciences Board of
                 Trustees
  1998-onward    Member, Oversight Committee, China Natural History Project, California Academy of Sciences:
                 Work involves development of a donor base in the local Chinese-American community, in support
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 70 of 101 Page ID #1893
                                                                                          Jablonski, CV, p. 41


                   of institutional biodiversity research in China; extensive liaison with the Chinese government
                   through the office of the Chinese Consulate in San Francisco required; >$75,000 raised to date
  1995-2002        Liaison with Mrs. Phyllis Wattis, in connection with growth of institutional programming related to
                   Anthropology and to the California Academy of Sciences in general; work has resulted in >$60,000
                   direct donations to the Traditional Arts Program of the Department of Anthropology in 1997, 1999
                   and 2000, and contributed to the $10 million donation for a new building initiative in 1997
  2000             Keynote Speaker, Friends of the Academy Annual Appreciation Dinner, speech given entitled
                   “Biodiversity in China”: Work involved cultivation of high-level donors through discussions of the
                   importance of institutional research
  1996-2004        Leader of six international tours for the California Academy of Sciences: Work involves long-term
                   cultivation of donors during the course of lengthy international natural and cultural history tours to
                   Africa, East Asia, and South Asia

  Grant Reviewer for:

  The Leakey Foundation
  National Environmental Research Council (U.K.)
  National Geographical Society
  National Research Foundation of South Africa
  National Science Foundation
  Natural Sciences and Engineering Research Council of Canada
  Primate Conservation International
  Wildlife Conservation Society

  Journal Article Reviewer for:

  American Anthropologist
  American Journal of Human Biology
  American Journal of Physical Anthropology
  American Journal of Primatology
  BASE (Biotechnology, Agronomy, Society and Environment)
  Biological Conservation
  Biological Journal of the Linnaean Society
  BMC Evolutionary Biology
  BMC Genetics
  British Journal of Dermatology
  Current Anthropology
  Current Biology
  Evolutionary Anthropology
  Folia Primatologica
  Human Biology
  Human Nature
  International Journal of Human Biology
  International Journal of Primatology
  International Journal of Radiation Biology
  Journal of Bioeconomics
  Journal of Human Evolution
  Journal of Radiation Biology
  Molecular Biology and Evolution
  Nature
  Nature Communications
  Nutrition Reviews
  Photochemistry, Photobiology, and Photomedicine
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 71 of 101 Page ID #1894
                                                                                Jablonski, CV, p. 42


  Pigment Cell and Melanoma Research
  PLoS One
  Proceedings of the National Academy of Sciences
  Science
  Social Science Research Journal
  Zoological Research

  Current Memberships in Professional Societies

  American Association for the Advancement of Science
           1998-2002: Member of the Executive Council of the Pacific Division
           2001-2002: President of the Pacific Division
           2002-2003: Retiring President of the Pacific Division
           2010-2013: Member-at-Large, Section H
           2013: Chair-Elect, Section H
           2014: Chair, Section H
           2015: Retiring Chair, Section H
  American Association of Physical Anthropologists
  American Philosophical Society
  International Primatological Society
  Paleoanthropology Society
  Pan-American Society for Pigment Cell Research
  Society of Vertebrate Paleontology
  The Philosophical Society of Washington
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 72 of 101 Page ID #1895




                     EXHIBIT 2
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 73 of 101 Page ID #1896



      MATERIALS CONSIDERED IN EXPERT REPORT OF NINA JABLONSKI, PH.D

         In addition to the materials cited within and attached to my foregoing report, I was
  provided with the below materials for review:

                                           PLEADINGS

  •   10/2/2018 First Amended Complaint, Dkt. No. 76

  •   10/23/2018 Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,
      Inc., Visual Concepts Entertainment, Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Motion to
      Dismiss, with memorandum, Dkt. No. 89

                                     WRITTEN DISCOVERY

  •   07/18/2018 Plaintiff Catherine Alexander’s First Set of Requests for Admission to Defendant
      Yuke’s LA, Inc.

  •   07/18/2018 Plaintiff Catherine Alexander’s First Set of Requests for Admission to Defendant
      Yuke’s Co., Ltd.

  •   8/17/2018 Defendant Yuke’s LA, Inc.’s Objections and Responses to Plaintiff Catherine
      Alexander’s First Set of Requests for Admission, Dkt. No. 62

  •   8/17/2018 Defendant Yuke’s Co., Ltd.’s Objections and Responses to Plaintiff Catherine
      Alexander’s First Set of Requests for Admission, Dkt. No. 63

  •   9/14/2018 Plaintiff Catherine Alexander’s First Set of Requests for Admission to Defendant
      Take-Two Interactive Software, Inc., Dkt. No. 66

  •   9/14/2018 Plaintiff Catherine Alexander’s First Set of Requests for Admission to Defendant
      2K Games, Inc., Dkt. No. 67

  •   9/14/2018 Plaintiff Catherine Alexander’s First Set of Requests for Admission to Defendant
      2K Sports, Inc., Dkt. No. 68

  •   9/14/2018 Plaintiff Catherine Alexander’s First Set of Requests for Admission to Defendant
      Visual Concepts Entertainment, Dkt. No. 69

  •   9/14/2018 Plaintiff Catherine Alexander’s Second Set of Requests for Admission to
      Defendant Yuke’s Co., Ltd., Dkt. No. 71

  •   9/14/2018 Plaintiff Catherine Alexander’s Second Set of Requests for Admission to
      Defendant Yuke’s LA, Inc., Dkt. No. 72

  •   10/15/2018 Defendant Take-Two Interactive Software, Inc.’s Objections and Responses to
      Plaintiff Catherine Alexander’s First Set of Requests for Admission, Dkt. No. 82


                                                  1
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 74 of 101 Page ID #1897



  •   10/15/2018 Defendant 2K Games, Inc.’s Objections and Responses to Plaintiff Catherine
      Alexander’s First Set of Requests for Admission, Dkt. No. 83

  •   10/15/2018 Defendant 2K Sports, Inc.’s Objections and Responses to Plaintiff Catherine
      Alexander’s First Set of Requests for Admission, Dkt. No. 84

  •   10/15/2018 Defendant Visual Concepts Entertainment’s Objections and Responses to
      Plaintiff Catherine Alexander’s First Set of Requests for Admission, Dkt. No. 85

  •   10/15/2018 Defendant Yuke’s Co., Ltd.’s Objections and Responses to Plaintiff Catherine
      Alexander’s Second Set of Requests for Admission, Dkt. No. 86

  •   10/15/2018 Defendant Yuke’s LA, Inc.’s Objections and Responses to Plaintiff Catherine
      Alexander’s Second Set of Requests for Admission, Dkt. No. 87

  •   11/5/2018 Plaintiff Catherine Alexander’s Objections and Responses to Defendants Take-
      Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
      Entertainment’s First Set of Requests for Admissions to Plaintiff Catherine Alexander, Dkt.
      No. 95

  •   1/7/2019 Plaintiff Catherine Alexander’s Objections and Responses to Defendants Take-Two
      Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
      Entertainment’s Second Set of Requests for Admission to Plaintiff Catherine Alexander, Dkt.
      No. 108

  •   07/18/2018 Plaintiff Catherine Alexander’s First Set of Interrogatories to Defendant Yuke’s
      LA, Inc.

  •   07/18/2018 Plaintiff Catherine Alexander’s First Set of Interrogatories to Defendant Yuke’s
      Co., Ltd.

  •   8/17/2018 Defendant’s Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Objections and Responses to
      Plaintiff Catherine Alexander’s First Set of Interrogatories

  •   9/14/2018 Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc.,
      and Visual Concepts Entertainment’s First Set of Interrogatories to Plaintiff Catherine
      Alexander

  •   10/15/2018 Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,
      Inc., and Visual Concepts Entertainment’s Objections and Responses to Plaintiff Catherine
      Alexander’s First Set of Interrogatories

  •   10/15/2018 Defendant’s Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Objections and Responses
      to Plaintiff Catherine Alexander’s Second Set of Interrogatories




                                                  2
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 75 of 101 Page ID #1898



  •   10/15/2018 Plaintiff’s Objections and Responses to Defendants Take-Two Interactive
      Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts Entertainment’s First
      Set of Interrogatories to Plaintiff Catherine Alexander

  •   1/7/2019 Plaintiff Catherine Alexander’s Objections and Responses to Defendants Take-Two
      Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
      Entertainment’s Second Set of Interrogatories to Plaintiff Catherine Alexander

  •   1/10/2019 Plaintiff’s Objections and Supplemental Responses to Defendants Take-Two
      Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
      Entertainment’s First Set of Interrogatories to Plaintiff Catherine Alexander

                                         DEPOSITIONS

  •   1/15/2019 Transcript of Deposition of Catherine Alexander and exhibits thereto

                                       EXPERT REPORTS

  •   11/15/2018 Expert Report of Jose Zagal on Behalf of Plaintiff Catherine Alexander

                                      CORRESPONDENCE

  •   11/19/2018 Letter from Anthony Simon regarding Plaintiff’s Objections and Responses to
      Defendants’ First Set of Interrogatories and Plaintiff’s Objections and Responses to
      Defendants’ First Set of Requests for Production

                                   PRODUCED DOCUMENTS

  •   ALEXANDER000001

  •   ALEXANDER000005

  •   ALEXANDER000009

  •   ALEXANDER000015

  •   ALEXANDER000020

  •   ALEXANDER000025




                                                 3
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 76 of 101 Page ID #1899




                     EXHIBIT 3
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            77 of 101
                                                                  Page Page
                                                                       1 of 8ID #1900



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


   SOLID OAK SKETCHES, LLC                 CASE NO. 1:15-cv-724-LTS-SDA

                      Plaintiff-              ECF Case
                      Counterdefendant,

          v.

   2K GAMES, INC. and TAKE-TWO
   INTERACTIVE SOFTWARE, INC.,

                      Defendants-
                      Counterclaimants.


                    DECLARATION OF THOMAS RAY CORNETT
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            78 of 101
                                                                  Page Page
                                                                       2 of 8ID #1901



           I, Thomas Ray Cornett, declare as follows:

   I.      Introduction

           1.      I submit this declaration in support of Take-Two Interactive Software, Inc. and

   2K Games, Inc. (collectively, “Take-Two”), and to clarify the facts for the court and all parties

   involved. I learned of this lawsuit through my own investigation and from parties unrelated to

   the litigation. I am adamantly against Solid Oak Sketches, LLC (“Solid Oak”) using my name in

   connection with its claims in this lawsuit. The position Solid Oak has taken is completely

   inconsistent with how I feel my work should be used, and quite candidly, I feel that Solid Oak’s

   claims are ridiculous.

   II.     My Background

           2.      I am a tattooist currently living in Louisville, Kentucky, though I began my

   tattooing career in Cincinnati, Ohio. I currently own and am employed at a tattoo parlor named

   Bleed Blue Tattoo located at 527 South Upper Street in Lexington, Kentucky. Before working at

   Bleed Blue Tattoo, I was employed at a tattoo parlor named Big Tom’s Uptown Tattoo

   (“Uptown Tattoo”), which to the best of my recollection was located at 2629 Vine Street in

   Cincinnati, Ohio.

           3.      While employed at Uptown Tattoo, I was paid a regular salary and taxes were

   withheld from that salary. Clients paid Uptown Tattoo for my services, rather than paying me

   directly. I used Uptown Tattoo’s equipment to ink my tattoos.

   III.    The Tattoo Industry

           4.      From my experience as a tattooist for over twenty years, most tattoo parlors

   conduct their business in the same manner as Uptown Tattoo, and have the same employment

   relationship with their tattooists.



                                                  -1-
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            79 of 101
                                                                  Page Page
                                                                       3 of 8ID #1902



           5.      Moreover, there are certain practices in inking tattoos on clients that have become

   “standard” in the tattoo industry. For example, the tattooist’s role is to ink a tattoo that is faithful

   to the client’s design for the tattoo, especially if the tattoo was a custom design for that client and

   was created at the client’s request.

           6.      More importantly, the tattooist and client both understand that upon inking, the

   tattoo becomes a part of the client’s body and likeness. The client does not need permission

   from the tattooist to display the tattoo, to have the tattoo photographed, or include the tattoo in

   any depiction of the client’s likeness. Essentially, the client is free after the inking session to go

   about his or her business with the tattoo as just another part of his or her body. In addition, and

   as happens fairly frequently, clients can have tattoos changed or removed at any point if they

   want. These points are so commonly understood in the industry that it would not be standard to

   make a client sign any sort of agreement to this effect.

           7.      As discussed below, I tattooed Kenyon Martin and Eric Bledsoe before they were

   professional basketball players in the NBA. I have tattooed numerous other athletes, in part

   because my business is located near the University of Kentucky, where many professional

   athletes attend and have attended college.

           8.      I would never tell an athlete that he or she needs my permission to display their

   tattoos when they appear in any media. That is just not in my moral code as a tattooist. In my

   opinion, the athletes and any other clients pay for that right fair and square when they pay for

   their tattoo.

           9.      Because I have tattooed several basketball players, I have learned that some

   designs are commonly requested from basketball players—praying hands, basketballs, stars, and

   crowns are examples of those common elements.
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            80 of 101
                                                                  Page Page
                                                                       4 of 8ID #1903



   IV.    Kenyon Martin’s Tattoo

          10.     In the mid- to late-1990s, while employed at Uptown Tattoo, I inked a tattoo on

   Kenyon Martin. At that time, Mr. Martin was a freshman at the University of Cincinnati, and he

   had other tattoos when he came to Uptown Tattoo. It is my understanding that Mr. Martin has

   since obtained additional tattoos from other tattooists.

          11.     At the time that I inked the tattoo, I knew that Mr. Martin played basketball for

   the University of Cincinnati. I also knew that it was likely that Mr. Martin was going to appear

   in public, on television, in commercials, or in other forms of media, like video games, at some

   point in the future, especially if he was successful in his basketball career.

          12.     One of the tattoos that I inked on Mr. Martin, specifically on his shoulder, was a

   grim reaper holding a basketball. I understand that Solid Oak named the tattoo “Wizard” in the

   copyright registrations it filed with the Copyright Office and in this lawsuit, but I do not know

   why and that is not the name that I have used for the tattoo. Mr. Martin requested this tattoo to

   cover up a tattoo that previously had been inked on his shoulder while he was in high school.

   This tattoo was one of the very first tattoos that I inked in my career.

          13.     While I was the individual who inked the tattoo onto Mr. Martin, I did not design

   the tattoo. It was copied from what we refer to in the tattoo industry as a “flash” (i.e., pre-

   existing) design. Clients can browse the tattoo parlor’s selection of flash, often located in a

   binder or on the walls, and select a design. A tattooist then inks the flash onto the client.

          14.     In Mr. Martin’s case, he selected the grim reaper design from flash. To the best

   of my recollection, the grim reaper in the flash design was originally holding a moon, sun, star,

   or something similar. Mr. Martin asked me to change it to a basketball.

          15.     When I inked the tattoo on Mr. Martin’s shoulder according to Mr. Martin’s

   request, I knew and intended that he would display the tattoo whenever he appeared in public. I
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            81 of 101
                                                                  Page Page
                                                                       5 of 8ID #1904



   also knew and intended that this tattoo would be displayed if Mr. Martin appeared in media, such

   as on television or in commercials. This was obvious to me as it was tattooed on his shoulder

   and I knew that basketball jerseys do not have sleeves. As discussed above, I also intended that

   the tattoo become a part of Mr. Martin’s likeness and part of his image. I knew and intended that

   the tattoo would need to be included if anyone were to create a rendition of Mr. Martin’s

   likeness, such as in art or video games. I think that a depiction of Mr. Martin’s likeness would

   not be considered accurate if it did not include his tattoos.

           16.     In my opinion, any athlete I tattoo, including Mr. Martin, was and is free to use

   his likeness as he desires. This includes the ability to let third parties depict him in various

   media, like video games. In my experience, any individuals who are tattooed hold these rights

   and can authorize the display of their tattoos as part of their likenesses.

           17.     To the best of my knowledge, I have not inked the tattoo on any other individuals,

   though it is possible that other tattooists inked the underlying flash design of the grim reaper on

   other clients. I also have not sold any merchandise bearing the Wizard.

   V.      Eric Bledsoe’s Tattoo

           18.     In approximately 2009 or 2010, while I was employed by Bleed Blue Tattoo, I

   inked a tattoo on Eric Bledsoe. At that time, Mr. Bledsoe was a freshman at the University of

   Kentucky. It is my understanding that Mr. Bledsoe has since obtained additional tattoos from

   other tattooists.

           19.     At the time that I inked the tattoo, I knew that Mr. Bledsoe played basketball for

   the University of Kentucky. I also knew that it was likely that Mr. Bledsoe was going to appear

   in public, on television, in commercials, or in other forms of media, like video games, at some

   point in the future, especially if he was successful in his basketball career.
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            82 of 101
                                                                  Page Page
                                                                       6 of 8ID #1905



              20.   One of the tattoos that I inked on Mr. Bledsoe, specifically on his shoulder, was a

   basketball with a scroll with writing on it, which I understand Solid Oak to have named

   “Basketball with Stars and Script.” Mr. Bledsoe specifically requested the design of a basketball

   with stars and script, and I inked the custom design with his direction and input.

              21.   When I inked Basketball with Stars and Script on Mr. Bledsoe’s shoulder

   according to Mr. Bledsoe’s request, I knew and intended that he would display the tattoo

   whenever he appeared in public. I also knew and intended that this tattoo would be displayed if

   Mr. Bledsoe appeared in media, such as on television or in commercials. This was obvious to

   me as it was tattooed on his shoulder and I knew that basketball jerseys do not have sleeves. As

   discussed above, I also intended that the tattoo become a part of Mr. Bledsoe’s likeness and part

   of his image. I knew and intended that the tattoo would need to be included if anyone were to

   create a rendition of Mr. Bledsoe’s likeness, such as in art or video games. I think that a

   depiction of Mr. Bledsoe’s likeness would not be considered accurate if it did not include his

   tattoos.

              22.   In my opinion, any athlete I tattoo, including Mr. Bledsoe, was and is free to use

   his likeness as he desires. This includes the ability to let third parties depict him in various

   media, like video games. In my experience, any individuals who are tattooed hold these rights

   and can authorize the display of their tattoos as part of their likenesses.

              23.   I have not inked Basketball with Stars and Script on any other individuals because

   it was a custom tattoo designed for Mr. Bledsoe. I also have not sold any merchandise bearing

   Basketball with Stars and Script.

   VI.        Solid Oak

              24.   I initially was approached by Solid Oak in 2012. Matthew Siegler (“Siegler”)

   represented to me that Solid Oak was interested in licensing my tattoo designs for use on
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            83 of 101
                                                                  Page Page
                                                                       7 of 8ID #1906



   clothing. We entered into an agreement, and tt was my understanding that the agreement we

   entered into was for the purpose of providing me with approximately an eight percent royalty for

   any clothing that was sold displaying my particular tattoo designs.

          25.     In 2013, Mr. Siegler contacted me saying that he had specific interest in Kenyon

   Martin’s tattoos, because Mr. Martin’s agent reached out with interest in purchasing the rights to

   the tattoos. I was confused because I thought that Mr. Siegler’s plans were to make clothing

   with the tattoo designs, and our agreement had related to clothing. We did not discuss the use of

   my tattoo designs outside of that context. I responded to Mr. Siegler that I didn’t understand

   why I would sell Mr. Martin any rights to the tattoos, because he already had paid to use the

   tattoos in any way he wanted fair and square when I tattooed him. Mr. Siegler didn’t respond to

   me except to thank me for the information I provided about tattooing Mr. Martin.

          26.     I have not received any royalties or other payments from Solid Oak. In fact, Solid

   Oak has not contacted me since this litigation commenced.

          27.     Solid Oak did not inform me that it would be pursuing any legal claims involving

   my tattoos. When I first heard about this litigation, I was surprised and frustrated because, as

   stated above, I do not believe that Solid Oak has the right to prevent Take-Two from including

   the tattoos I inked in their games as part of Mr. Martin’s and Mr. Bledsoe’s likenesses. I feel

   misled by Mr. Siegler as he told me he was going to use my tattoos to make clothing, and instead

   he is using my name in connection with a lawsuit I am completely against.

          28.     I believe it would hurt the tattoo industry and deter people from using tattoos as a

   way of expressing themselves if anyone thought that if he or she ever became successful or

   wanted to be displayed in any sort of media or advertising, they would be prevented from doing

   so without the tattooist’s permission.
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              131 FiledPage
                                                        08/24/18
                                                            84 of 101
                                                                  Page Page
                                                                       8 of 8ID #1907



          29.     I am concerned that Solid Oak’s actions in pursuing this lawsuit and using my

   name this way has the potential to damage my reputation and harm my business. I regularly

   tattoo athletes who attend the University of Kentucky, and I do not want them to associate my

   name with being prevented at some point in the future from using their likeness as they are

   entitled to. If I was able to, I would tell Mr. Martin, Mr. Bledsoe, and the other athletes I have

   inked that I had nothing to do with this litigation, and they should be free to use their tattoos

   however they want, including permitting their tattoos to be depicted in a video game.



          I declare under penalty of perjury that the foregoing is true and correct.



                   23
    Executed this ___ day of February, 2018.
                                                                     Thomas Ray Cornett
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 85 of 101 Page ID #1908




                     EXHIBIT 4
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              132 FiledPage
                                                        08/24/18
                                                            86 of 101
                                                                  Page Page
                                                                       1 of 4ID #1909
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              132 FiledPage
                                                        08/24/18
                                                            87 of 101
                                                                  Page Page
                                                                       2 of 4ID #1910
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              132 FiledPage
                                                        08/24/18
                                                            88 of 101
                                                                  Page Page
                                                                       3 of 4ID #1911
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              132 FiledPage
                                                        08/24/18
                                                            89 of 101
                                                                  Page Page
                                                                       4 of 4ID #1912
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 90 of 101 Page ID #1913




                     EXHIBIT 5
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              133 FiledPage
                                                        08/24/18
                                                            91 of 101
                                                                  Page Page
                                                                       1 of 5ID #1914



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


   SOLID OAK SKETCHES, LLC                CASE NO. 1:15-cv-724-LTS-SDA

                     Plaintiff-              ECF Case
                     Counterdefendant,

         v.

   2K GAMES, INC. and TAKE-TWO
   INTERACTIVE SOFTWARE, INC.,

                     Defendants-
                     Counterclaimants.


                         DECLARATION OF JUSTIN WRIGHT
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              133 FiledPage
                                                        08/24/18
                                                            92 of 101
                                                                  Page Page
                                                                       2 of 5ID #1915



   I, Justin Wright, declare as follows:

   I.        My Background

             1.    I am a tattooist currently living in Akron, Ohio, which also is my hometown.

             2.    I currently am employed at a tattoo parlor named 252 Tattoo located at 24525

   Sprague Road, Columbia Station, Ohio. Prior to working for 252 Tattoo, I was employed at a

   tattoo parlor named Tattoo Alley located at 1488 South Main Street, Akron, Ohio.

             3.    While employed at Tattoo Alley, I was paid a regular salary, and taxes were

   withheld from that salary. Clients paid Tattoo Alley for my services, rather than paying me

   directly. I used Tattoo Alley’s equipment to ink my tattoos.

   II.       The Tattoo Industry

             4.    From my experience as a tattooist for over ten years, most tattoo parlors conduct

   their business in the same manner as Tattoo Alley, and have the same employment relationship

   with their tattooists.

             5.    Moreover, there are certain practices in inking tattoos on clients that have become

   “standard” in the tattoo industry. For example, if a client has a clear vision for what he or she

   wants for a tattoo, the tattooist’s role is to create a tattoo that is as faithful to that design as

   possible. This is especially true when the tattoo is a custom design created at the request of the

   client.

             6.    When a client is tattooed, the understanding of both tattooist and client is that the

   client is free to go about their business with the tattoo being seen or depicted as just another part

   of their body. In other words, the client would be free to walk down the street with the tattoo on

   display, to have the tattoo photographed, or to have it be included when the client is depicted on

   television or in an advertisement or in a movie or any media. The tattoo becomes part of their

   person and literally becomes part of their body. Because of this, the client does not need

                                                      -1-
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              133 FiledPage
                                                        08/24/18
                                                            93 of 101
                                                                  Page Page
                                                                       3 of 5ID #1916



   permission from the tattooist to go about their life this way. Clients even have the right after

   being tattooed to remove the tattoo from their body or have it altered or overwritten over time or

   touched up if they grow tired of it. Because these principles are well understood, it would not be

   standard for anyone to feel that they needed to put these principles in writing.

   III.   LeBron James’s Tattoos

          7.      In 2004, while employed at Tattoo Alley, I inked certain tattoos on LeBron James.

   When I met Mr. James, he already had other tattoos. It is my understanding that Mr. James has

   since obtained additional tattoos from other tattooists.

          8.      At the time I inked these tattoos, I knew that Mr. James was a famous basketball

   player. I also knew that he likely was going to appear in public, on television, in commercials, or

   in other forms of media, like video games, at some point in the future.

          9.      One of the tattoos that I inked on Mr. James was a portrait of his son on his left

   forearm (the “Child Portrait Tattoo”). I based this tattoo on a photograph of Mr. James’s son,

   copying it as closely as possible. Mr. James specifically requested the Child Portrait Tattoo, and

   I inked the design with his direction and input.

          10.     When I inked the Child Portrait Tattoo on Mr. James’s forearm according to

   Mr. James’s request, I knew and intended that when he appeared in public, on television, in

   commercials, or in other forms of media, he would display the Child Portrait Tattoo. I also

   intended that the tattoo become a part of Mr. James’s likeness and part of his image. I knew and

   intended that if anyone were to create a rendition of Mr. James’s likeness, such as in art or video

   games, that tattoo should be depicted as part of his likeness. If any reproduction or depiction of

   Mr. James did not include his tattoo, it would not be an accurate depiction of his likeness.

          11.     In my opinion, Mr. James was and is free to use his likeness as he desires,

   including allowing others to depict it, such as in advertisements and video games. In my
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              133 FiledPage
                                                        08/24/18
                                                            94 of 101
                                                                  Page Page
                                                                       4 of 5ID #1917



   experience, those on whom other custom tattoos are inked hold the same rights to permit the

   display of their tattoos as part of their likenesses.

           12.     I have not inked the Child Portrait Tattoo on any other individuals, as it was a

   custom tattoo designed by and for Mr. James. I also have not sold any merchandise bearing the

   Child Portrait Tattoo.

   IV.     Solid Oak

           13.     I initially was approached by Solid Oak Sketches, LLC (“Solid Oak”)

   approximately two years after I inked the Child Portrait Tattoo onto Mr. James. Matthew Siegler

   represented to me that Solid Oak was interested in licensing my tattoo designs for use on

   clothing—specifically, t-shirts. It was my understanding that the agreement we entered into was

   for the purpose of providing me with a five percent royalty for any clothing that was sold

   displaying my particular tattoo designs.

           14.     I have not received any royalties or other payments from Solid Oak.

           15.     During my negotiations with Solid Oak regarding this clothing licensing

   agreement, Solid Oak represented that it needed to obtain permission from athletes like

   Mr. James to use tattoos inked on their bodies in any way. This matched my own understanding

   of Mr. James’s right to use and control his likeness, including his tattoos. I do not know whether

   Mr. James granted any type of permission to Solid Oak, but, based on my own personal

   interactions with Mr. James, I was skeptical that such permission would be granted.

           16.     I first heard that Solid Oak was taking legal action using my tattoo from seeing

   press coverage about this litigation on the Internet. Solid Oak did not inform me that it would be

   pursuing any legal claims involving the Child Portrait Tattoo. When I first heard about this

   litigation, I was surprised and frustrated because I do not believe that Solid Oak has the right to
Case 3:18-cv-00966-SMY
        Case 1:16-cv-00724-LTS-SDA
                         Document 142-8
                                    Document
                                        Filed 11/08/19
                                              133 FiledPage
                                                        08/24/18
                                                            95 of 101
                                                                  Page Page
                                                                       5 of 5ID #1918
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 96 of 101 Page ID #1919




                     EXHIBIT 6
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 97 of 101 Page ID #1920




                                                                    TAKE-TWO_0001327
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 98 of 101 Page ID #1921




                                                                    TAKE-TWO_0001328
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 99 of 101 Page ID #1922




                                                                    TAKE-TWO_0001329
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 100 of 101 Page ID #1923




                                                                     TAKE-TWO_0001330
Case 3:18-cv-00966-SMY Document 142-8 Filed 11/08/19 Page 101 of 101 Page ID #1924




                                                                     TAKE-TWO_0001331
